Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 1 of 222 PageID# 3725




                     EXHIBIT A
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 2 of 222 PageID# 3726



                           IN THE UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF VIRGINIA
                                    NORFOLK DIVISION

  DIRECTPACKET RESEARCH, INC.,

                 Plaintiff,

         v.                                              Civil Action No. 2:18-cv-00331-AWA-RJK
  POLYCOM, INC.,

                  Defendant.



        DEFENDANT POLYCOM, INC.’S OPENING CLAIM CONSTRUCTION BRIEF

          Pursuant to this court’s April 11, 2019 Agreed Order (D.I. 87), Defendant Polycom, Inc.

   (hereafter “Polycom”) hereby submits its opening claim construction brief for U.S. Patent Nos.

   7,773,588 (“’588 Patent”), 7,710,978 (“’978 Patent”), and 8,560,828 (“’828 Patent”)

   (collectively, the “Asserted Patents”).

   I.     LEGAL STANDARDS

          Claim construction begins with the words of the claim itself, which generally receive

   their ordinary and customary meaning as understood by a person of ordinary skill in the art at the

   time of the invention in the context of the specification and prosecution history. Phillips v. AWH

   Corp., 415 F.3d 1303, 1312-13 (Fed. Cir. 2005) (en banc). Claim terms “can be defined only in

   a way that comports with the instrument as a whole[]” and must be read “in the context of the

   entire patent[.]” Markman v. Westview Instruments, Inc., 517 U.S. 370, 389-90 (1996). A claim

   “is not entitled to a claim construction divorced from the context of the written description….”

   Nystrom v. TREX Co., 424 F.3d 1136, 1144-45 (Fed. Cir. 2005) (citing Phillips 415 F.3d 1303.)

   In addition to the claims and specification, the Court may also consider the prosecution history of

   the patent and related patents. Phillips, 415 F.3d at 1317 (“Like the specification, the prosecution

                                                    1
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 3 of 222 PageID# 3727



   history provides evidence of how the PTO and the inventor understood the patent.”); Aventis

   Pharms. Inc. v. Amino Chems. Ltd., 715 F.3d 1363, 1375 (Fed. Cir. 2013) (citation omitted).

   Finally, it is also proper for the Court to consider extrinsic evidence such as inventor testimony,

   expert testimony, dictionaries, and treatises. Phillips, 415 F.3d at 1317-18.

   II.    BACKGROUND OF THE TECHNOLOGY

            The Asserted Patents purport to address certain aspects of communication between

   devices. The ’978 and ’828 Patents describe systems and methods for traversing a firewall.

   These patents describe that one way to ensure traffic makes it to its destination is to “tunnel”

   traffic through a so-called “commonly-open” port. The ’588 Patent describes a system and

   method for communicating between incompatible protocols by converting each received packet

   in a first protocol, into an intermediate protocol; and then translating the intermediate protocol

   packets into a second protocol.

   III.   LEVEL OF ORDINARY SKILL IN THE ART

          A person of ordinary skill in the art would have had at least a Bachelor’s degree or

   equivalent in electrical engineering, computer engineering, or similar field, and at least two

   years’ experience in a relevant field such as designing communications networks. This

   experience could include, for example, experience in designing, implementing, monitoring and

   maintaining VoIP and multimedia networks. A person of ordinary skill in the art would

   therefore have at least some familiarity with the fundamentals of computer networks and related

   concepts, including VoIP, multimedia transmissions, protocol conversion, and well-known

   communication protocols such as SIP, H.323, and TCP/IP.

   IV.    CLAIM TERMS WITH AGREED UPON CONSTRUCTIONS

          A.      U.S. Patent No. 7,773,588

                  1.      protocol (claims 1, 3, 4, 6, 7, 8, 9, 11, 13, 14, 16, 17, 18, 20, 21, 23)


                                                     2
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 4 of 222 PageID# 3728



          The parties agree to the construction of “protocol,” as that term is used in the ’588 Patent,

   as “a set of conventions governing the format of messages exchanged between two

   communication devices.”

   V.     CLAIM TERMS WITH DISPUTED CONSTRUCTIONS

          A.      U.S. Patent No. 7,773,588

                  1.     first / second / [interim / intermediate] protocol (claims 1, 3, 4, 6, 7, 8,
                         9, 11, 13, 14, 16, 17, 18, 20, 21, 23)

            Polycom’s Proposed Construction                     Plaintiff’s Proposed Construction
   Original Proposal:                                        No construction necessary.
   Each of the first, second and [interim / intermediate]
   protocols includes a signaling protocol, whereby no       Alternatively:
   two signaling protocols are the same, and whereby a       a [first / second / interim / intermediate]
   protocol is a set of rules or standards designed to       set of conventions governing the format
   enable computers to talk with each other.                 of messages exchanged between two
                                                             communication devices
   Compromise Proposed After Meet and Confer
   each of the first, second, and [interim / intermediate]
   protocols is different.

   a protocol is a set of conventions governing the
   format of messages exchanged between two
   communication devices, as set forth in the agreed-
   upon construction, supra.

          Polycom’s original proposed construction of this claim term presented three issues for the

   Court to consider: (1) whether each of the first/second/[interim/intermediate] protocols are

   different from one another, (2) whether the protocols include a signaling protocol, and (3) the

   meaning of “protocol.” As set forth in § IV.A.1 supra, after meeting and conferring, and in an

   effort to narrow issues for the Court to consider, Polycom accepted directPacket’s construction

   of “protocol.” Thus, issue (3) no longer requires the Court’s attention. In light of the parties’

   agreement on protocol, Polycom believes that issue (2), no longer requires the Court’s attention.

   While Polycom’s proposal that protocols include signaling protocols finds support in the




                                                    3
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 5 of 222 PageID# 3729



   specification of the ’588 patent (see, e.g., ’588 patent at 4:27-34 (discussing messaging and

   commands – i.e., signaling)), and Polycom welcomes a construction including a requirement of a

   signaling protocol, Polycom believes the best use of the Court’s resources is to decide the true

   dispute between the parties – whether the first, second, and [interim/intermediate] protocols have

   to be different from each other.1 Polycom’s position as seen in its original construction is that

   the protocols are required to be different. directPacket’s construction, however, is silent as to

   whether the first, second, and [interim/intermediate] protocols are different.        Because the

   intrinsic evidence confirms that they must be, and the patent specification clearly disclaimed

   systems in which the protocols are not different, the Court should reject directPacket’s

   construction in favor of Polycom’s originally proposed construction with the agreed definition of

   “protocol.”

            Claim construction begins with the claim language. Here the claims recite the words

   “first,” “second,” and “interim / intermediate” modifying the term “protocol,” and those words

   must have some meaning and cannot be ignored. See Ethicon Endo-Surgery, Inc. v. United

   States Surgical Corp., 93 F.3d 1572, 1582 (Fed. Cir. 1996), citing Exxon Chemical Patents, Inc.

   v. Lubrizol Corp., 64 F.3d 1553, 1557 (Fed. Cir. 1995) (holding that all words in the claim must

   be given effect). The claim language requires “converting said first protocol into an intermediate

   protocol” and “translating said intermediate protocol into a second protocol” – confirming that

   1
       While briefing this issue, it became apparent to Polycom that in light of the agreement on
       “protocol,” it was no longer necessary to pursue a requirement that protocols contain signaling
       protocols, leaving only the dispute over whether the protocols need to be different. To further
       narrow the issues, on June 26, 2019, Polycom proposed a compromise construction directed to
       only that disputed issue for directPacket to consider. But, directPacket objects to Polycom
       offering a simplifying construction that focuses only where there is dispute, threatening to
       strike any such proposed construction. (See Ex. 11.) For completeness, Polycom identifies the
       narrowed construction on which it sought compromise with directPacket. See Compromise
       Proposed After Meet and Confer in table above.




                                                     4
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 6 of 222 PageID# 3730



   the first, intermediate and second protocols are different. (’588 Patent at 7:31-35, 8:61-67, 9:58-

   10:7.) For example, if the first protocol is the H.323 protocol, then the second or intermediate

   protocol cannot also be the H.323 protocol.

           The ’588 Patent repeatedly purports to solve the problem of how to communicate

   between devices that utilize incompatible protocols - i.e., different protocols. The ’588 Patent

   purports to solve this problem by converting a first protocol into a second protocol via an

   intermediate protocol, whereby the intermediate protocol is “created to reflect the commonalities

   between the various communication protocols that are expected within the system.” (’588 Patent

   at 2:10-12.) In particular, the claims recite that the “first protocol” is “converted” into an

   “intermediate protocol” that is in turn “translated” into a “second protocol.” (’588 Patent at

   claims 1, 7, 11, 18.) The following illustrates the concept:


                 First Protocol               Intermediate Protocol                Second Protocol
                                  converted                           translated


           At the May 31, 2019 hearing, directPacket’s counsel explained that the ’588 Patent is

   directed to communicating amongst systems that speak different languages. (D.I. 102 (May 31,

   2019 Hearing Tr.) at 57:11-18.) Continuing this analogy, if the first and second languages are

   identical, there is no need to deploy the ’588 Patent’s alleged invention. This logically makes

   sense because, if the first protocol is identical to the intermediate protocol, there is no reason to

   “convert;” and if the intermediate protocol is identical to the second protocol, there is no reason

   to “translate.”

           The specification of the ’588 Patent repeatedly makes clear that its purported invention is

   to solve the problem of communication between incompatible or different protocols, thereby

   disclaiming systems in which the protocols are not different. See Luminara Worldwide, LLC v.



                                                     5
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 7 of 222 PageID# 3731



   Liown Elecs. Co., 814 F.3d 1343, 1353 (Fed. Cir. 2016) (“We have found disavowal or

   disclaimer based on clear and unmistakable statements by the patentee that limit the claims, such

   as ‘the present invention includes . . .’ or ‘the present invention is . . .’ or ‘all embodiments of the

   present invention are . . . .’”) (citation omitted). Here, we have repeated statements that “[t]he

   present invention is related to electronic communications systems and, more particularly, to

   communication using incompatible communication protocols.” (’588 Patent at 1:6-8. (emphasis

   added); see also’588 Patent at 1:54-66; 2:22-27; 3:57-60; 4:10-13; 5:18-24.)

           The ’588 Patent also makes clear that the interim / intermediate protocol is necessarily

   different from both the first and second protocols. For example, the ’588 Patent explains that the

   “interim protocol … comprises the common functions and elements of the different protocols.”

   (’588 Patent at 3:33-37 (emphasis added); see also id. at 2:10-12.) Thus, at least the uncommon

   aspects between the various expected communication protocols – i.e., the first and second

   protocols – will make them different from the intermediate protocol, which reflects their

   commonalities.

           FIG. 4 purportedly illustrates the conversion of a first protocol to an intermediate

   protocol via a first protocol table.      (’588 Patent at FIG. 4, 5:44-58.)         Likewise, FIG. 5

   purportedly illustrates the conversion of an interim protocol to a second protocol via a second

   protocol table. (’588 Patent at FIG. 5, 5:59-6:10). No such conversions or tables would be

   necessary if the first or second protocol was identical to the intermediate protocol. And neither

   conversion table would be necessary if the first and second protocols are the same.

           Accordingly, the Court should reject directPacket’s proposed construction of this term in

   favor of Polycom’s original construction as modified with the agreed construction of “protocol.”

                   2.      converting said first protocol into an intermediate protocol (claims 1,
                           11, 18) / convert said first protocol into an interim protocol using said



                                                      6
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 8 of 222 PageID# 3732



                          first protocol conversion table (claim 7)

         Polycom’s Proposed Construction                     Plaintiff’s Proposed Construction
   converting/convert the signaling portion of the creating messages, in real time, that are
   first protocol into the signaling portion of an formatted according to an intermediate
   intermediate protocol, (claims 1, 7, 11, 18).   protocol from the multimedia data stream
                                                   received in said first protocol, (claims 1, 11,
   A protocol is a set of conventions governing 18).
   the format of messages exchanged between
   two communication devices, as set forth in the create messages, in real time, that are
   agreed-upon construction, supra.                formatted according to an intermediate [sic]
                                                   protocol from the multimedia data stream
                                                   received in said first protocol using said first
                                                   protocol conversion table, (claim 7).

          The primary dispute between the parties is whether the “converting” recited in the ’588

   Patent claims requires converting of the signaling portion of the first protocol into the signaling

   portion of the intermediate/interim protocol.         Polycom’s proposed construction explicitly

   requires such conversion; while directPacket’s construction vaguely states that messages are

   created that are formatted according to an intermediate protocol, but provides no guidance as to

   what is actually being converted. The ’588 Patent specification and associated prosecution

   history make clear that only protocol messages and commands (i.e., the signaling portion) of the

   incoming data stream, and not the payload or data portion, are what is converted.

          During prosecution, Applicants repeatedly distinguished U.S. Patent No. 7,346,076

   (“Habiby”) from the ’588 Patent, because Habiby merely discloses conversion of data (“bearer

   traffic”), but fails to disclose any conversion of the signaling information. (Ex. 7 at 14, 17, 18;

   Ex. 8 at 10-11.) Having made those arguments during prosecution, directPacket cannot now try

   to recover the scope it clearly disclaimed during prosecution. Ekchian v. Home Depot, Inc., 104

   F.3d 1299, 1304 (Fed. Cir. 1997) (“[S]ince, by distinguishing the claimed invention over the

   prior art, an applicant is indicating what the claims do not cover, he is by implication

   surrendering such protection.”) In particular, the Applicants stated “Thus, while Habiby


                                                     7
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 9 of 222 PageID# 3733



   mentions conversion of its bearer traffic, it does NOT propose any conversion of the “signaling

   protocol” messages.” (Ex. 7 at 14; see also Ex. 8 at 10 (making the same arguments, verbatim);

   see also Ex. 7 at 17, 18.) The Applicants further extended their argument to ultimately claim that

   because Habiby’s bearer traffic is not a “signaling protocol,” Habiby does not disclose the

   claimed “converting” step of the ‘588 Patent, stating that “Habiby actually distinguishes its

   bearer traffic from the signaling protocols. That is, Habiby makes clear that the bearer traffic

   that it proposes converting is NOT a signaling protocol.” (Ex. 8 at 10-11; see also Ex. 9 at 12-13

   (Applicant also argued that Ashar is distinguishable because that reference “does not teach or

   suggest converting a signaling protocol into an intermediate protocol.”).) Thus, by repeatedly

   distinguishing over the prior art because it does not teach conversion of a signaling protocol, the

   patentee’s statements show that the conversion required in the ’588 Patent is of the signaling

   portion of the first protocol.

           The above prosecution history statements are echoed in the specification of the ’588

   Patent. For example, the ’588 Patent teaches that incoming data stream packets are “examin[ed]

   … to find protocol messages or commands contained within the data stream. As such protocol

   messages or commands are found, protocol converter 201 accesses a corresponding table to find

   the interim protocol message to replace the original message,” thereby converting these original

   protocol messages or commands of the incoming data stream (i.e., the signaling portion of the

   first protocol) to corresponding interim protocol messages or commands (i.e., the signaling

   portion of the intermediate protocol). (’588 Patent at 4:29-34 (emphasis added); see also, id. at

   4:58-5:8; 4:41-51 (“Protocol converter 201 begins translating the data stream line by line into a

   new, interim data stream by retrieving the associated message or command in the interim




                                                    8
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 10 of 222 PageID# 3734



    protocol from text table 203 and packaging the payload or data from the original data stream

    along with the message or command in the interim protocol”).) (Ex. 1 at ¶¶ 2-10).

           Thus, the ’588 Patent expressly distinguishes between the protocol “messages or

    commands” (i.e., the signaling portion of the protocol) and its data portion or payload, making

    clear that it is the signaling portion of first protocol that is being converted to that of an

    intermediate protocol, whereas the original data portion or payload remains unchanged and is

    merely repackaged with the converted signaling portion. (See also, id. at 5:9-18; 5:44-58, 5:59-

    6:10.; FIGs 4,5 (Ex. 1 at ¶¶ 2-10.)

           The Court should reject directPacket’s improper importation of “real time” into the

    construction for “converting,” as none of the ’588 Patent claims recite any such limitation, nor

    does the specification clearly disclaim non real-time communications. See Varco, L.P. v. Pason

    Sys. USA Corp., 436 F.3d 1368, 1372-1373 (Fed. Cir. 2006) (finding that it is the claims that

    delimit a patentee’s right to exclude, and therefore it is not proper to import limitations from the

    specification into the claims).

           The protocols described in the specification are not limited to real-time operation. (Ex. 1

    at ¶ 11. see also’588 Patent at 1:28-30.) Those skilled in the art recognize that H.323 and SIP

    also allow for non-real-time communications, as do the TCP and UDP protocols discussed at col.

    1, lines 31-39 of the ’588 Patent. (Ex. 1 at ¶ 11; ’978 Patent at 4:14-20, 5:57-62.)

            Additionally, while the ’588 Patent discloses a single embodiment in which conversions

    may be performed in “real-time” by way of an “efficient interim protocol” (’588 Patent at 5:9-

    29), one of skill in the art would understand that such conversions need not be performed in

    “real-time” in accordance with other disclosed embodiments, such as in the computer system 600

    depicted in FIG. 6. (Ex. 1 at ¶ 11.) For example, one of skill in the art would understand that




                                                     9
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 11 of 222 PageID# 3735



    software to facilitate the claimed “converting” may be utilized in computer system 600 to allow a

    user to analyze, observe, or collect information about various protocol conversions by displaying

    timing diagrams, e.g., via display adapter 609 and display 610, or generating reports via the

    display or a printer connected via I/O adapter 605, and the like. (’588 Patent at FIG. 6, 6:40-7:4;

    Ex. 1 at ¶ 12.)     Accordingly, the ’588 Patent again contemplates that “converting” may be

    performed in non-real-time scenarios, as some such analysis, displaying, and reporting may not

    occur in “real time.” (Ex. 1 at ¶¶ 11-12.)

            Because there is no clear disclaimer or limiting disclosure requiring that “converting” be

    performed in “real time,” the Court should reject directPacket’s construction.

                   3.      translating said intermediate protocol into a second protocol (claims
                           1, 11, 18)

          Polycom’s Proposed Construction                    Plaintiff’s Proposed Construction
    translating the signaling portion of said creating messages, in real time, that are
    intermediate protocol into the signaling       formatted according to a second protocol that
    portion of a second protocol.                  is compatible with the target communication
                                                   device from the multimedia data stream in the
    A protocol is a set of conventions governing intermediate protocol
    the format of messages exchanged between
    two communication devices, as set forth in the
    agreed-upon construction, supra.

           For the same reasons set forth in § V.A.2 supra with respect to the “converting” terms,

    the Court should adopt Polycom’s proposed construction for “translating.” In particular, there is

    no substantive difference between “converting” and “translating;” only the context in which they

    are used in the claims is different. The claims of the ’588 Patent use “converting” to indicate a

    change from a first protocol to an intermediate protocol, whereas “translating” is used to indicate

    a change from the intermediate protocol to a second protocol. (’588 Patent at claims 1, 11, 18)

    Accordingly, the Court should adopt Polycom’s construction for “translating.”




                                                    10
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 12 of 222 PageID# 3736



              For the same reasons set forth in § V.A.2 supra with respect to the improper importation

    of “real time” in directPacket’s constructions for the “converting” terms, there is no clear

    disclaimer or limiting disclosure requiring that “translating” be performed in “real time.”

    Accordingly, the Court should reject directPacket’s construction for “translating” for at least this

    reason.

              Contrary to directPacket’s construction, there is no language in independent claims 1, 11,

    or 18 that requires the “second protocol” to be “compatible with the target communication

    device.” (’588 Patent at Claims 1, 11, 18.) In fact, dependent claims 5, 15, and 22 each require

    retrieving exactly this type of “compatibility” information of the “second protocol” from a

    device information base. (’588 Patent at Claims 5, 15, 22.) Requiring the base independent

    claim to include a limitation of the dependent claim is improper. Moreover, importing such a

    limitation would exclude a preferred embodiment of the ’588 Patent, which too is improper. On-

    Line Techs., Inc. v. Bodenseewerk Perkin-Elmer GmbH, 386 F.3d 1133, 1138 (Fed. Cir. 2004).

    Specifically, the ’588 Patent discloses embodiments that include more than two prospective

    “target” endpoints. (’588 Patent, FIG. 1B (depicting prospective target endpoints 106, 107, 108,

    109), 3:62-4:19.)      For example, the ’588 Patent expressly states that “in additional and

    alternative embodiments of the present invention, any different type of communication protocol

    may be used by the various endpoints. Moreover, the communication controllers may be

    configured to service any number of different endpoints.” (Id. at 3:57-61 (emphasis added).)

    Thus, in such embodiments, data may be destined for a plurality of “target endpoints” or “target

    communication devices,” whereby the recited “second protocol” need not be “compatible” with

    each such “target communication device,” as required by directPacket’s construction. That is,

    directPacket’s construction would exclude such embodiments, which is improper.




                                                     11
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 13 of 222 PageID# 3737



           B.       U.S. Patent No. 7,710,978

                    1.     commonly-open (’978 Patent: claims 1, 10, 11, 12, 14, 21, 22;
                           ’828 Patent: claims 9, 23)

               Polycom’s Proposed Construction                   Plaintiff’s Proposed Construction
    Indefinite under 35 U.S.C. § 112.                         any of the well-known           ports   or
                                                              registered ports
    Alternatively, if the Court finds “commonly-open” to
    be definite: open by default on most firewalls

           This term is indefinite because a person of ordinary skill would not understand how it

    could be satisfied. (Ex. 1 at ¶¶ 13-14.) Nautilus, Inc. v. Biosig Instruments, Inc. 572 U.S. 898,

    910 (2014) (claims are indefinite where they fail to inform about the scope of the invention with

    reasonable certainty.) Those skilled in the art at issue in the ’978 and ’828 Patents would be

    unable to discern with reasonable certainty which ports are “commonly-open.” If held not

    indefinite, the phrase should be construed as “open by default on most firewalls,” which is the

    only criterion disclosed in the specification without contradictions elsewhere.

           In Internet Protocol (IP) networks, applications or programs running on devices (or

    endpoints) on the network are identified by a “port” number. (’978 Patent at 1:30-33.) The ports

    may be blocked by a firewall to minimize the risk of allowing malicious traffic on the network.

    (Id. at 1:67-2:3.) When the port is blocked, it is “closed;” and when the port is not blocked, it is

    “open.” (Id. at 2:17-30.) The patents define three types of ports: well-known ports (0-1023),

    registered ports (1024-49151) and dynamic/private ports (49152-65535).2 (Id. at 1:33-50.)

           The specification makes clear that the problem the ’978 Patent is trying to solve is to

    allow firewalls to be traversed “without changing any of their settings.”          (’978 Patent at

    Abstract.) For example, the ’978 Patent expressly teaches away from changing or reconfiguring

           2
               The numbers in the parentheses identify the range of ports available for each category.




                                                     12
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 14 of 222 PageID# 3738



    settings such as firewall ports, explaining that “[r]econfiguring ports on a firewall is a time

    consuming task that introduces the risk of human error, which may defeat the purpose of the

    firewall by leaving a network vulnerable to malicious attacks.” (Id. at 2:23-30.) Instead, the

    ’978 Patent teaches that by “choosing [a] … commonly-open port to communicate traffic

    through,” such reconfiguration will be avoided. (Id. at Abstract) (emphasis added.)

           Though each of the asserted claims in the ’978 Patent and certain of the ’828 Patent

    claims recite “commonly-open ports,” this is not a term of art, and the patent specification does

    not clearly define which ports are commonly open. (Ex. 1 at ¶¶ 13-14.) The patent specification

    includes a variety of contradictory and ambiguous teachings about which subset of ports are

    “commonly-open.” Thus, one of ordinary skill in the art, reading the ‘978 Patent and ‘828 Patent

    (which incorporates the ‘978 Patent specification (‘828 Patent at 1:7-12)), is unable to determine

    whether a port is “commonly open” or not.

                          a.      ’978 Patent first asserts that only well-known ports (including
                                  port 443) are commonly-open, but registered and dynamic
                                  ports are not

           First, the ’978 Patent asserts that firewalls, especially those used by large corporations,

    generally only allow traffic from well-known ports and block all traffic on registered and

    dynamic ports (’978 Patent at 2:9-23). Accordingly, here, one of skill in the art would at best

    understand that while “well-known ports” may “generally” be commonly-open, registered and

    dynamic ports, in contrast, are “generally block[ed]” and not commonly-open.

           Next, the ’978 Patent states that “travers[ing] a firewall by using a well-known port”

    ensures that “little or no reconfiguration of the firewall is required.” (’978 Patent at 3:10-13.)

    Here, one of skill in the art would at best understand that “well-known ports” may thus be

    commonly open.




                                                   13
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 15 of 222 PageID# 3739



           In another example, the ’978 Patent asserts that well-known port 443 is “commonly open

    by default on most firewalls (’978 Patent at 5:10-13.) Thus, here, one of skill in the art would

    understand that “well-known port 443” has the characteristic that it is commonly open by default

    on most firewalls.

                          b.      ’978 Patent then disclaims its prior assertion that registered
                                  ports are generally blocked, and instead states that both well-
                                  known and registered ports are “typically open”

           Notwithstanding the teachings described above, the ’978 Patent also disclaims its

    disclosure that registered ports will block traffic, i.e., not be commonly-open, and instead states

    that registered ports may also be “typically open”:

           The encapsulated packets are sent to device 24 using any of the well-known or
           registered ports, which are the ports that are typically open in standard firewalls.

    (’978 Patent at 5:8-10.) Thus, reading the above statement in isolation, one of skill in the art

    would understand the ’978 Patent to be teaching that both “well-known” and “registered ports”

    are commonly-open, contrary to the patent’s earlier disclosure.

                          c.      ’978 Patent then disclaims even its second prior assertion,
                                  concluding that well-known ports, certain registered ports, and
                                  the like on most firewalls in their standard configurations are
                                  commonly-open

           Finally, the ’978 Patent abandons its prior position and instead states that “most firewalls

    in their standard configurations” may have well-known ports, “certain” registered ports, “and the

    like” that are commonly open. What those “certain” registered ports or “and the like” ports are,

    much less what is meant by “firewalls in their standard configurations,” are left ambiguous and

    undisclosed:

           While the packets may be sent along any of the well-known, registered, or
           dynamic ports, the preferable port used may be a port that is commonly open on
           most firewalls in their standard configurations (e.g., the well-known ports, certain
           registered ports, and the like).



                                                    14
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 16 of 222 PageID# 3740



    (’978 Patent at 5:13-17 (emphasis added).) The specification gives no guidance about key

    criteria associated with this disclosure, such as:       (1) which “certain” registered ports are

    “commonly open” (there are over 48,000 possible registered ports), (2) how many firewalls are

    sufficient to constitute “most firewalls,” and (3) which of the remaining ports are captured by the

    “and the like” teaching.

           Thus, the ambiguous and contradictory teachings, including the catch-all “and the like”

    category, do not shed any light on which specific ports are “commonly-open.” Accordingly, one

    of skill in the art, looking at the ’978 and ’828 Patent specifications, would not understand the

    scope of what constitutes a “commonly-open” port and thus, would be unable to ascertain what

    meets the “commonly-open” limitation in the claims. (Ex. 1 at ¶¶ 13-14.)

                           d.      directPacket’s Proposed Construction is Expressly Refuted by
                                   the ’978 and ’828 Patent Specifications

           Notably, directPacket is unable to resolve the ambiguities created by the Patents’

    disclosures, and is left to contend—contrary to the specifications—that “any of the well-known

    ports or registered ports” are “commonly open.” To the extent the Court deems that “commonly-

    open” is not indefinite and thus can be construed, directPacket’s proposed construction must be

    rejected, as it is expressly refuted by the ’978 and ’828 Patent specifications.

           The specification expressly characterizes registered ports as being generally blocked, i.e.,

    not commonly-open. (’978 Patent at 2:9-23.) Elsewhere, the specification states that only

    “certain registered ports” are “commonly open on most firewalls in their standard

    configurations.” (’978 Patent at 5:13-17 (emphasis added).) Accordingly, the Court must reject

    directPacket’s construction requiring that “any of the well-known or registered ports” are

    commonly-open as the specification supports, at best, that well-known ports and only certain

    registered ports are commonly-open, and only for most firewalls in their standard configurations.



                                                     15
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 17 of 222 PageID# 3741



                           e.     If “commonly open” is found to be definite, then it should be
                                  construed as “open by default on most firewalls”

           To the extent the Court deems that “commonly-open” is definite and thus can be

    construed, Polycom’s proposed construction that “commonly-open” means “open by default on

    most firewalls” has explicit support in the specifications, and is not disclaimed or contradicted

    elsewhere in the Patents:

           One such well-known port that could be chosen is port 443, which is commonly
           reserved for HTTPS traffic by ICANN and is commonly open by default on most
           firewalls.

    (’978 Patent at 5:10-13 (emphasis added).) Accordingly, the Court should adopt Polycom’s

    proposed construction, to the extent the Court deems “commonly-open” not indefinite.

                   2.      first /second [intermediate communication/network] device (claims 1,
                           14 of ‘978 Patent) first / second [intermediate communication /
                           network] device (claims 1, 14 of ‘978 Patent)

     Polycom’s Proposed Construction                     Plaintiff’s Proposed Construction
    first and second devices that No construction necessary. Alternatively:
    communicate with each other via the
    Internet                            a [first/second] device that is logically disposed along a
                                        communication path between [a first/at least a first]
                                        endpoint communication device and [one or more
                                        other/at least a second] endpoint communication
                                        device[s]

           A patent claim term must be construed where a determination that a term ‘needs no

    construction’ would not resolve the parties’ dispute as to the scope of a claim. Eon Corp. IP

    Holdings LLC v. Silver Spring Networks, Inc., 815 F.3d 1314, 1318 (Fed. Cir. 2016). As

    indicated by directPacket’s alternative proposed construction, the parties dispute the scope of this

    phrase, so it must be construed.

           Polycom’s proposed construction is consistent with and limited to the disclosures of the

    patent. In contrast, directPacket’s proposed construction would expand the claims beyond what




                                                    16
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 18 of 222 PageID# 3742



    the patent actually describes, and would thus be invalid for lack of written description. When

    construing a term, the construction should limit the scope of the claim term to that which is

    actually disclosed. Ruckus Wireless, Inc. v. Innovative Wireless Solutions, LLC, 824 F.3d 999,

    1004 (Fed. Cir. 2016). It is a canon of claim construction that the court should construe claims

    to preserve their validity. Id., citing Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473, 1480

    (Fed. Cir. 1998) (holding that a claim “may be no broader than the supporting disclosure”).

    Accordingly, directPacket’s proposed construction cannot be correct.

           For example, the ’978 Patent teaches that if the endpoints are on the same network, the

    traffic does not need to pass through a firewall, and the need for its alleged invention is obviated.

    (’978 Patent at 6:47-54.) In other words, the patent teaches that network configuration in which

    the first and second intermediate communication devices are in a private network are outside the

    scope of the patent. But, such configurations are not outside of the scope of directPacket’s

    proposed construction, which must therefore be rejected.

           The patent elaborates that the described encryption and firewall elements are only

    valuable if the communication between intermediate devices occurs over the Internet. (See, e.g.,

    ’978 Patent at 1:62-63, 2:31-34, 7:24-29.) In fact, more than merely describing the patented

    invention as advantageous when communicating over the Internet, the patent consistently

    contextualizes the invention as two systems communicating over the Internet. (See e.g.¸ ’978

    Patent at 1:13-19, 4:37-38, and FIGs. 1-3.)           Therefore, Polycom’s proposed construction

    requiring the first and second devices to communicate via the Internet should be adopted.

                   3.      multiport communication protocol (’978 Patent: 1, 6, 15; ’828 Patent:
                           1, 10, 11, 17)

          Polycom’s Proposed Construction                      Plaintiff’s Proposed Construction
    a protocol with packets destined for two or        a protocol specifying media and control
    more ports                                         messages used in conducting real-time two-


                                                     17
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 19 of 222 PageID# 3743



                                                      way   multimedia     communication            and
                                                      communicated on two or more ports

           Polycom’s proposed construction is consistent with the claim language. First, the claims

    differentiate between “multiport communication protocol” and “single port communication

    protocol” and the parties agree that “multiport” means “two or more ports”. (See e.g., ‘978

    Patent 8:52, 8:57-58.) Second, the claims each recite the receiving of “packets” in the multiport

    communication protocol. (’978 Patent at 8:49-54, 10:5-8; ’828 Patent at 13:65-14:3, 15:22-29;

    16:34-38.) Thus, the claim language makes clear that a multiport communication protocol is a

    protocol with packets destined for two or more ports.

           Polycom’s proposed construction is also consistent with the patents’ specifications,

    which make clear that multiport packets are destined for two or more ports. For example, FIG. 9

    in the ’828 Patent depicts “multiport packets 900” as being destined for two or more ports 1010,

    7040, and 50148-50153. (’828 Patent at 8:28, FIG. 9, see also, ’978 Patent at 5:2, FIG.2

    (depicting “multiport packets 100” as being destined for a plurality of ports).) Likewise, the

    patent claims further confirm that “multiport packets” are destined for two or more ports, by

    reciting that such multiport packets are ultimately delivered to two or more ports. (’978 Patent at

    9:6-10, 10:29-32, 12:4-7; ’828 Patent at 15:17-20, 15:36-40, 16:54-59.)

           directPacket, on the other hand, seeks to insert a host of additional restrictions, including

    limiting the term to:    (1) real-time communications, (2) two-way communications and (3)

    multimedia communications. None of these additional restrictions are justified from the intrinsic

    evidence. The specification makes clear that the multiple communication protocols described in

    the specification include both real-time and non-real-time communications. For example, the

    specification teaches that the H.323 and SIP protocols “typically allow for … communication in

    real-time,” but does not disclaim non real-time scenarios. (’978 Patent at 1:26-29; Ex. 1 at ¶ 11.)



                                                    18
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 20 of 222 PageID# 3744



    The specification also teaches that while some protocols like UDP are preferable for real-time

    communications, others such as TCP are preferred for communications requiring “data

    integrity,” whereby real-time communication is not possible. (’978 Patent at 4:14-18; Ex. 1 at ¶

    11.) The specification teaches that some protocols such as TCP are “at odds with maintaining

    real-time communication.” (’978 Patent at 5:57-62.) Thus, there is no disclaimer or limiting

    disclosure regarding the scope of the claimed protocols.

           Similarly, the specification discloses both one-way and two-way communication. (’978

    Patent at 5:45-50; ’828 Patent at 9:4-9.) (“While one-way communication is described . . . each

    of devices 21 and 24 may perform the steps of receiving multiple packets, encapsulation, port

    translation, decapsulation, and resending multiple packets in order to enable two-way

    communication….”), see also ’978 Patent at 4:42-44.) Accordingly, directPacket’s importation

    of a two-way communication limitation is improper and should be rejected.

           While “multimedia communications traffic” is discussed in the specification (’978 Patent

    at 1:59-2:16), the specification does not limit the disclosure to multimedia protocols. To the

    contrary, the patent specification teaches that a “variety of protocols require the use of multiport

    traffic” including such non-media traffic as “data between applications,” and “control traffic.”

    (’978 Patent at 3:64-4:14.) Thus, the claims cannot be limited to multimedia communications.

                   4.      converting … said plurality of multiport packets into a plurality of
                           single-port packets in a single-port communication protocol (’978
                           Patent: 1; ’828 Patent: 1, 17); convert said plurality of multiport
                           packets into a plurality of single-port packets in a single-port
                           communication protocol (’978 Patent: 14); convert a plurality of
                           multiport packets … into a plurality of single-port packets in a single-
                           port communication protocol (’828 Patent: 11)

         Polycom’s Proposed Construction                    Plaintiff’s Proposed Construction
    converting packets destined for two or more changing information in said plurality of packets
    ports into packets with a single destination in said multiport communication protocol, in real-
    port, (’978 Patent, claim 1, 14; ’828 Patent, time, and forming a plurality of packets in a


                                                    19
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 21 of 222 PageID# 3745



    claims 1, 11, 17).                              single-port communication protocol, (’978 Patent,
                                                    claim 1; ’828 Patent, claims 1, 17).

                                                    change information in said plurality of packets in
                                                    said multiport communication protocol, in real-
                                                    time, and form a plurality of packets in a single-
                                                    port communication protocol, (’978 Patent, claim
                                                    14).

                                                    change information in a plurality of packets in
                                                    said multiport communication protocol, in real-
                                                    time, and form a plurality of packets in a single-
                                                    port communication protocol, (’828 Patent, claim
                                                    11).

             Polycom’s proposed construction for the “converting” terms in the ’978 and ’828 Patents

    is consistent with the patent specifications and the claim language, both of which make clear that

    multiport packets are destined for two or more ports, and single-port packets have a single

    destination port. directPacket, on the other hand, seeks to insert additional restrictions, including

    limiting the term to real-time communications. Additional restrictions are not justified from the

    intrinsic evidence. (Ex. 1 at ¶ 11.) Accordingly, the Court should adopt Polycom’s proposed

    construction.

             The patent specifications make clear that multiport packets are destined for two or more

    ports. For example, FIG. 9 in the ’828 Patent depicts “multiport packets 900” as being destined

    for two or more ports 1010, 7040, and 50148-50153. (’828 Patent at 8:28, FIG. 9; see also ’978

    Patent at 5:2, FIG.2 (depicting “multiport packets 100” as being destined for a plurality of

    ports).) Likewise, the patent claims further confirm that “multiport packets” are destined for two

    or more ports, by reciting that such multiport packets are ultimately delivered to two or more

    ports. (’978 Patent at 9:6-10, 10:29-32, 12:4-7; ’828 Patent at 15:17-20, 15:36-40, 16:54-59.)3


    3
        As explained in § V.B.3 supra, directPacket appears to agree that “multiport” means two or
        more ports, in view of its proposed construction for “multiport communication protocol.”



                                                     20
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 22 of 222 PageID# 3746



           The patent specifications also make clear that single-port packets have a single

    destination port. For example, FIG. 9 in the ’828 Patent depicts “single-port packets 950” as

    having a single destination port. (’828 Patent at 8:28, FIG. 9. See also, ’978 Patent at 5:2, FIG.2

    (depicting “single-port packets 200” having a single destination port).) Likewise, the patent

    claims further confirm that “single-port packets” have a single destination port, by reciting that

    such single-port packets are transmitted over a single so-called “commonly-open” port. (’978

    Patent at 8:59-65, 10:15-18, 10:22-24, 11:23-34; ’828 Patent at 15:4-8, 18:15-16.) Moreover,

    Applicants argued during prosecution that “the recitation of packets as being a plurality of

    ‘single-port’ packets merely reiterates that the packets are transmitted over a selected one of the

    plurality of different commonly-open ports….” (Ex. 6 at 12.)

           For the same reasons set forth in § V.B.3 supra, there is no clear disclaimer or limiting

    disclosure requiring that “converting” be performed in “real time.” Accordingly, the Court

    should reject directPacket’s construction for “converting” for at least this reason.

                   5.      reconverting … said received plurality of single-port packets into said
                           multiport communication protocol (’978 Patent, claim 1; ’828 Patent,
                           claims 10, 17); reconverting said converted plurality of single-port
                           packets into multiport communication protocol (’978 Patent, claim
                           14); reconvert said plurality of single-port packets into said multiport
                           communication protocol (’828 Patent, claim 11)

         Polycom’s Proposed Construction                     Plaintiff’s Proposed Construction
    reconverting packets with a single               changing information in said received plurality
    destination port into packets destined for two   of single-port packets, in real time, and forming
    or more ports, whereby the resulting             a plurality of packets in said multiport
    reconverted packets may differ in some way       communication protocol, (’978 Patent, claim 1;
    from the originally received multiport           ’828 Patent, claims 10, 17).
    packets (’978 Patent, claims 1, 14; ’828
    Patent, claims 10, 11, 17)                       changing information in said converted plurality
                                                     of single-port packets, in real time, and forming
                                                     a plurality of packets in said multiport
                                                     communication protocol, (’978 Patent, claim 14).

                                                     change information in said plurality of single-


                                                     21
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 23 of 222 PageID# 3747



                                                      port packets, in real time, and form a plurality of
                                                      packets in said multiport communication
                                                      protocol, (‘828 Patent, claim 11).

            Polycom’s proposed construction for the “reconverting” terms in the ’978 and ’828

    Patents is consistent with both the claim language and patent specifications, which make clear

    that multiport packets are destined for two or more ports, and single-port packets have a single

    destination port. (See §§ V.B.4, supra.)

            Moreover, Applicants expressly argued during the prosecution of the ’978 Patent that

    reconverting single-port packets to multiport packets “does not necessarily require that the

    resulting reconverted plurality of multiport packets be identical to the [originally received]

    multiport packets. … Thus the resulting reconverted plurality of multiport packets may be

    identical to or may differ in some way (e.g., have additional information included therein, etc.)

    from the plurality of multiport packets that are recited as being received by a first intermediate

    communication device.” (Ex. 6 at 9-10, 11, 14.) Polycom’s proposed construction reflects this

    estoppel, whereas directPacket’s does not.

            Moreover, directPacket seeks to insert additional restrictions, including limiting the term

    to real-time communications.       As explained in §§ V.B.3 supra, none of these additional

    restrictions are justified from the intrinsic evidence. (Ex. 1 at ¶ 11.) Therefore, the Court should

    adopt Polycom’s proposed construction.

            C.      U.S. Patent No. 8,560,828

                    1.      external controller (claims 1, 2, 3, 4, 5, 11, 12, 13, 14, 15, 17 ,18, 19)

          Polycom’s Proposed Construction                      Plaintiff’s Proposed Construction
    a controller that resides in                        No Construction Necessary;
    the Internet
                                                        Alternatively: a controller that is not behind
                                                        [the recited firewall(s)]



                                                      22
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 24 of 222 PageID# 3748



           The parties’ dispute regarding this term centers on the location of the claimed “external

    controller” relative to the remainder of the claimed system. O2 Micro Int’l Ltd. v. Beyond

    Innovation Tech. Co., 521 F.3d 1351, 1362-63 (Fed. Cir. 2008) (“When the parties present a

    fundamental dispute regarding the scope of a claim term, it is the court’s duty to resolve it.”) In

    pertinent part, claim 1 of the ’828 Patent reads:

           Receiving at an external controller a communication request from said controller
           behind said firewall, wherein said external controller is not behind said
           firewall; (’828 Patent at Claim 1 (emphasis added)).

    directPacket’s proposed construction merely reads the bolded limitation into the construction of

    “external controller,” and in so doing, fails to provide any clarity as to the meaning of the claim

    term at issue. The patent drafter attempted to clarify the modifier “external,” by adding a

    wherein clause further specifying that the external controller is not behind the same firewall as

    the “said controller” from which it receives a communication request. This wherein clause

    ostensibly leaves open the possibility that the external controller is in the Internet or behind

    another firewall in another office. The “external controller,” however, can’t be behind another

    firewall in another office because that would be at odds with the plain meaning of the term

    “external” as the controller would be “internal” to the network of the remote office. Because the

    term could have multiple different meanings, a “plain and ordinary” construction, as proposed by

    directPacket, is inappropriate, Eon Corp. IP Holdings LLC v. Silver Spring Network, Inc., 815

    F.3d 1314, 1320 (Fed. Cir. 2016), and the Court should look to the specification and prosecution

    history to determine the appropriate scope of the claims. Vitronics Corp. v. Conceptronic, 90

    F.3d 1576, 1582 (Fed. Cir. 1996).

           During prosecution of the ’828 Patent, Applicants explicitly identified front end

    controllers 410 of FIG. 4 and 804 and 806 of FIG. 8 as the claimed external controllers, each of

    which is depicted as resident only in the Internet. (Ex. 10 at 4-6; ’828 Patent at FIGs. 4, 8.)


                                                        23
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 25 of 222 PageID# 3749



    Similarly, FIG. 5 discloses front end controllers (i.e., external controllers) as resident only in

    Internet 11. Thus, the only disclosures in the ’828 Patent sufficient to enable the claims with

    respect to “external controller” consistently show that the external controller is located in the

    Internet. Ruckus Wireless, Inc., 824 F.3d at 1004, citing Gentry Gallery, Inc. v. Berkline Corp.,

    134 F.3d 1473, 1480 (Fed. Cir. 1998) (holding that a claim “may be no broader than the

    supporting disclosure.”)     Accordingly, the Court should construe “external controller” as a

    controller that resides in the Internet.

                    2.      single endpoint communication device (claims 1, 10, 11)

       Polycom’s Proposed Construction                   Plaintiff’s Proposed Construction
    only one endpoint communication device      No construction necessary. Alternatively:

                                                at least one endpoint communication device

            The parties dispute whether “single endpoint communication device” is limited to only

    one endpoint communication device (Polycom) or may include multiple endpoint

    communication devices (directPacket). Because there is a dispute over the meaning of the

    phrase, the Court should construe the phrase. O2 Micro Int’l Ltd. v. Beyond Innovation Tech.

    Co., 521 F.3d 1351, 1362-63 (Fed. Cir. 2008).

            The claim language resolves the dispute in Polycom’s favor. For example, claim 1 of the

    ‘828 Patent differentiates between a controller connected to “a plurality of endpoint

    communication devices” (meaning more than one) and a controller connected to “a single

    endpoint communication device.” (’828 Patent at 13:65-67; 14:15-18 (“a controller . . . that is

    communicatively coupled with a plurality of endpoint communication devices” and “at least one

    other controller is configured to service a single endpoint communication device.”).) Claim 10

    makes the same distinction. (Id. at 15:22-23; 30-31 (“one or more shared controllers connected

    to one or more endpoint communication devices” and “individual controller connected to a


                                                    24
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 26 of 222 PageID# 3750



    single endpoint communication device.”).)      directPacket’s construction would vitiate the word

    “single” which is not proper. Ad-In-The-Hole, International v. Hageman, 1997 U.S. App.

    LEXIS 6213 at *4 (Fed. Cir 1997) (“In construing a claim, we cannot ignore a limitation of the

    claim”) citing Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520 U.S. 17, 29 (1997).

           Other claim language gives further guidance about the meaning of “a single endpoint

    communication device.” Claim 4 recites a controller that communicates with “an additional

    endpoint communication device.” It is well settled that claims reciting “a” or “an” (as in claim

    4) ordinarily mean “one or more.” However, in contrast to claim 4 of the ‘828 Patent, the

    additional modifier “single” in claim 1 indicates the inventor’s intention to limit the controller to

    service one and only one device.       The Federal Circuit has previously ratified this precise

    distinction between “an” endpoint and “a single” endpoint. Tate Access Floors v. Interface

    Architectural Res., 279 F.3d 1357, 1370 (Fed. Cir. 2002) (holding that “single visible decorative

    layer” was “clearly” meant to constrict the claim to one and only one particular layer.)

           Polycom’s construction is also consistent with the specification, which differentiates

    between a controller that services multiple endpoint communication devices and one that is

    dedicated to only one endpoint communication device.           For example, in summarizing the

    invention, the specification states that “there is at least one controller that services multiple

    endpoints and at least one controller that is dedicated for a single endpoint.” (Id. at 5:23-35

    (emphasis added); see also, ’828 Patent at FIG 4). Thus, the Court should adopt Polycom’s

    proposed construction and limit the term to only one endpoint communication device.

    VI.    CONCLUSION

           For the foregoing reasons, Polycom’s respectfully requests that the Court adopt its

    proposed constructions for the identified terms in dispute.




                                                     25
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 27 of 222 PageID# 3751



    Dated: July 2, 2019                   Respectfully submitted,


                                                    /s/
                                          Gary A. Bryant (VSB No. 27558)
                                          Jason E. Ohana (VSB No. 82485)
                                          Willcox & Savage, P.C.
                                          440 Monticello Avenue, Ste. 2200
                                          Norfolk, Virginia 23510
                                          757.628.5500
                                          757.628.5566 (facsimile)
                                          gbryant@wilsav.com
                                          johana@wilsav.com

                                          Goutam Patnaik (pro hac vice)
                                          Tuhin Ganguly (pro hac vice)
                                          Ryan H. Ellis (VSB No. 89144)
                                          Pepper Hamilton LLP
                                          2000 K Street, N.W.
                                          Suite 600
                                          Washington, DC 20006-1865
                                          202.220.1200
                                          202.220.1465 (facsimile)
                                          patnaikg@pepperlaw.com
                                          gangulyt@pepperlaw.com
                                          ellisr@pepperlaw.com

                                          Suparna Datta (pro hac vice)
                                          Brittanee L. Friedman (pro hac vice)
                                          Pepper Hamilton LLP
                                          19th Floor, High Street Tower
                                          125 High Street
                                          Boston, MA 02110 2736
                                          617.204.5100
                                          617.204.5150 (facsimile)
                                          dattas@pepperlaw.com
                                          friedmbr@pepperlaw.com


                                          Counsel for Defendant and Counter-Claimant
                                          Polycom, Inc.




                                         26
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 28 of 222 PageID# 3752



                                      CERTIFICATE OF SERVICE

             I hereby certify that on the 28th day of June, 2019, I will electronically file the foregoing
    with the Clerk of Court using the CM/ECF system, which will then send a notification of such
    filing to all counsel of record:

              Christopher B. Ferenc, Esq.
              Terence P. Ross, Esq.
              Sean S. Wooden, Esq.
              Katten Muchin Rosenman LLP
              2900 K. Street NW, Ste. 200
              Washington, D.C. 20007-5118
              202.625.3500 Telephone
              202.339.6044 Facsimile
              christopher.ferenc@kattenlaw.com
              terence.ross@kattenlaw.com
              sean.wooden@kattenlaw.com

              Yashas Kedar Honasoge, Esq.
              Katten Muchin Rosenman LLP
              525 W. Monroe St., Ste. 1600
              Chicago, Illinois 60661-3693
              312.902.5200 Telephone
              312.902.1061 Facsimile
              yashas.honasoge@kattenlaw.com

              Stephen E. Noona, Esq.
              Kaufman & Canoles, P.C.
              150 W. Main St., Ste 2100
              Norfolk, Virginia 23510
              757.624.3239 Telephone
              888.360.9092 Facsimile
              senoona@kaufcan.com

              Counsel for Plaintiff

                                                   /s/
                                                   Gary A. Bryant (VSB No. 27558)
                                                   Jason E. Ohana (VSB No. 82485)
                                                   Counsel for Polycom, Inc.
                                                   Willcox & Savage, P.C.
                                                   440 Monticello Ave., Ste. 2200
                                                   Norfolk, Virginia 23510
                                                   757.628.5500 Telephone
                                                   757.628.5566 Facsimile
                                                   gbryant@wilsav.com
                                                   johana@wilsav.com
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 29 of 222 PageID# 3753



                                       Goutam Patnaik (pro hac vice)
                                       Tuhin Ganguly (pro hac vice)
                                       Ryan H. Ellis (VSB No. 89144)
                                       Pepper Hamilton LLP
                                       2000 K Street, NW, Ste. 600
                                       Washington, DC 20006-1865
                                       202.220.1200 Telephone
                                       202.220.1465 Facsimile
                                       patnaikg@pepperlaw.com
                                       gangulyt@pepperlaw.com
                                       ellisr@pepperlaw.com

                                       Suparna Datta (pro hac vice)
                                       Brittanee L. Friedman (pro hac vice)
                                       Pepper Hamilton LLP
                                       19th Floor, High Street Tower
                                       125 High Street
                                       Boston, MA 02110-2736
                                       617.204.5100 Telephone
                                       617.204.5150 Facsimile
                                       dattas@pepperlaw.com
                                       friedmbr@pepperlaw.com

                                       Counsel for Defendant
                                       and Counter-Claimant Polycom, Inc.
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 30 of 222 PageID# 3754




                      EXHIBIT 1
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 31 of 222 PageID# 3755



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF VIRGINIA

  DIRECTPACKET RESEARCH, INC., Plaintiff,
       v.                                              Civil Action No. 2:18-cv-00331-AWA-RJK
  POLYCOM, INC., Defendant.



                              DECLARATION OF TAL LAVIAN, PH.D.

   I, Tal Lavian, Ph.D., declare as follows:

   I.     BACKGROUND AND QUALIFICATIONS

   1.     I have been retained by Polycom, Inc. (“Polycom”) to provide expert opinion regarding the

   construction of certain claim terms in U.S. Patent Nos. 7,773,588, 7,710,978, and 8,560,828. The

   expert opinions set forth herein are based upon my knowledge in the field, review of the asserted

   patents, file histories, and information provided to me by counsel. Details of my background are set

   forth in my curriculum vitae, attached as Exhibit 1A to this Declaration.

   II.    CONSTRUCTION OF TERMS IN THE ASSERTED PATENTS

   2.     A protocol consists of a data/payload portion and a signaling/control portion. The data

   portion of a protocol is concerned with relaying the substance/content of interest to a software

   program/application. The signaling portion of a protocol specifies, for example, (i) the location for

   which the data is destined, and from which it originates; (ii) the particular format or encoding of the

   data; (iii) details about when the data should be transferred; and (iv) any other details that may be

   necessary for managing the data portion. Each of these pieces of discrete signaling information are

   commands, or messages to the software application(s), about how to handle the data portion.

   3.     The data portion of a protocol normally handles a higher volume of data than the signaling

   portion. That is, the data portion of a protocol handles the “what,” while the signaling portion

   handles the “how.” In other words, the data portion of a protocol consists of the actual flow of

   application-level data, while the signaling portion controls or directs that flow. Automobile traffic

                                                    -1-
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 32 of 222 PageID# 3756



   within a city provides an analogy: the automobiles are analogous to the data portion, while the

   traffic lights, stop signs, detour signs, crossing guards, etc. are analogous to the signaling portion.

   4.     In telecommunications, a multimedia-communication protocol similarly includes a data

   portion and a signaling portion. Most commonly, the data portion is handled by RTP. For the

   signaling portion, there are at least two common choices: SIP and H.323.               The ’588 Patent

   specifically and repeatedly describes SIP and H.323, how they are different (e.g., SIP is text-based,

   while H.323 is binary-coded), and how a need arises to convert one to the other. The ’588 Patent

   does not mention RTP or any other data portion. Thus, one of skill in the art would understand that

   the ’588 Patent aims to solve the conversion/translation problem between the signaling portions,

   such as SIP and H.323, of multimedia-communication protocols.

   5.     Referring to the automobile-traffic analogy described in ¶ 3 supra, a driver crossing a border

   between countries would have to quickly familiarize himself with the conventions in the new

   country: the language and/or shapes of street signs, the positioning of traffic lights, etc. But it is

   rare that the automobile itself would need to actually change in some way when it crosses a border.

   6.     In some protocols, the signaling portion and data portion can co-exist within the same

   information stream. To use another analogy, a telephone conversation between two people typically

   consists of a signaling portion and a data portion. The signaling portion is performed according to

   standard conventions. For example, each person greets the other with “hello” at the beginning of

   the call, confirms the other person’s identity, verifies that the other is able to talk, and so on. Then,

   the substantive conversation begins – this is the data portion of the call. Finally, before ending the

   call, both parties will acknowledge that they are ready to end the conversation (e.g. “goodbye”).

   Such end-of-conversation acknowledgment is more signaling information: it is used to control the

   conversation itself.




                                                      -2-
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 33 of 222 PageID# 3757



   7.     The ’588 Patent teaches that messages or commands – i.e., the signaling portion of the

   multimedia data stream are converted, not the data or payload.

   8.     The ’588 Patent explains that a “protocol convertor” begins “examining the data stream

   packet to find protocol messages or commands contained within the data stream.” (’588 Patent at

   4:20-34, FIG. 2.)    The data stream includes both (i) the actual content or substance of the

   multimedia data stream – i.e., the “data” or “payload” portion; and (ii) the “protocol messages or

   commands” – i.e., the “signaling” portion.” The protocol convertor 201 replaces the “protocol

   message” format from one protocol to another via the protocol tables (e.g., “Binary Table 202” or

   “Text Table 203”). (’588 Patent at FIG. 2.) Thus, I understand that messages or commands – i.e.,

   the signaling portion of the multimedia data stream – are converted, not the data or payload portion.

   9.     FIG. 4 (element 401) of the ’588 Patent depicts the step of “select[ing] interim protocol

   messages from the table.” Here, selecting a protocol message from a table can only mean that

   signaling messages and commands are being selected from the multimedia data stream, and not any

   portion of the payload. Selecting from a table is only possible when limited to predefined protocol

   messages. It would be impossible to select the actual payload from a table, because the actual

   payload or content of the multimedia data steam is unknown to the protocol.

   10.    The ’588 Patent’s disclosure that “protocol messages or commands” are being converted

   must necessarily mean that signaling information is what is being converted. The data or payload

   portion of “the multimedia data stream” cannot be known to the protocol in advance of the

   transmitting of the data/payload itself.     Moreover, the data/payload portion cannot even be

   converted based on the invention described. A person of skill in the art would know that it is not

   possible to implement the purported ’588 Patent invention to convert the infinite possibilities of

   payload data messages via a table lookup. A table must have a finite size; whereas the scope of

   possibilities of the actual payload data messages of a multimedia data stream is infinitely large.


                                                     -3-
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 34 of 222 PageID# 3758


     11.    TCP/UDP. Internet communication is based on the TCP and UDP protocols. TCP tracks

     sent and received packets by an acknowledgment (ACK) mechanism. UDP does not use

     acknowledgments at all, and is usually used for applications that do not care if some packets are lost

     in transmission.   TCP is considered a reliable data-transfer protocol, and it confirms that the

     application receives all data in the order transmitted. UDP protocol does not care if packets arrived

     at all, and lost or out-of-order packets are acceptable. Thus, a person of skill in the art would

     understand that UDP is well-suited for real-time communications, whereas TCP is well-suited for

     communications that can tolerate latencies necessary to ensure data integrity.

     12.    For example, a person of skill in the art would understand that the system shown in FIG. 6

     of '588 Patent could use the ' 588 Patent invention (e.g., the software code that does all the claimed

     steps) in a non-real time situation - e.g., to analyze, observe, or collect information about various

     protocol conversions by displaying timing diagrams - e.g., via display adapter 609 and display 610,

     or by generating reports via the display or a printer connected via I/O adapter 605, and the like.

     13.    commonly-open. The term "commonly-open" port is not a term of art. Having read the

     ' 978 and ' 828 Patents and their file histories, it is my opinion that one of skill in the art would not

     understand the scope of what would or would not constitute a "commonly-open" port.

     14.    To the extent the Court requires the term "commonly-open" to be construed, I agree with

     Polycom that the construction "open by default on most firewalls" has explicit support in the '978

     and ' 828 Patent specifications, and is not disclaimed or contradicted elsewhere in these Patents.

     Plaintiff directPacket's proposed construction stating that "any of the well-known ports or

     registered ports" are commonly-open cannot be correct. If all well-known and registered ports were

     open, the principal goal of the '978 Patent, which is to minimize the n        er of open ports, would.

     be subverted.

            Dated: July 2, 2019                    Tai Lavian, Ph.D.


                                                       -4-
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 35 of 222 PageID# 3759




                     EXHIBIT 1A
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 36 of 222 PageID# 3760

 Dr. Tal Lavian
                              https://TelecommNet.com             1640 Mariani Dr.
                              tlavian@TelecommNet.com             Sunnyvale, CA 94087
                                                                  (408)-209-9112


 Telecommunications, Network Communications and Mobile
 Wireless Technologies Expert
 Scientist, educator, and technologist with 30 years of experience. He has co-authored over 25
 scientific publications, journal articles, and peer-reviewed papers. Dr. Lavian serves as an
 expert in network communications, telecommunications, Internet protocols, and mobile
 wireless technologies. He is the named inventor of over 120 issued and filed patents. He
 served as Principal Investigator (PI) for three US Department of Defense (DARPA) projects.

 EDUCATION
 •   Ph.D., Computer Science specializing in networking and communications, UC Berkeley
 •   M.Sc., Electrical Engineering, Tel Aviv University
 •   B.Sc., Mathematics and Computer Science, Tel Aviv University

 EXPERTISE
 Network communications, telecommunications, Internet protocols, and mobile wireless:
 • Communication networks: Internet protocols; TCP/IP suite, TCP, UDP, IP, Ethernet,
    802.3, network protocols, network software applications, data link, network, and transport
    layers (L2, L3, L4), packet switching, data center network architecture
 • Mobile wireless: Wi-Fi, 802.11 (a/b/g/n/ac), Bluetooth, MAC, PHY, OFDM, DSSS,
    Wireless LAN (WLAN). Cellular systems, GSM, LTE, CDMA, FDMA, TDMA, SMS, instant
    messaging (chat), mobile devices, smartphone
 • Internet/cloud: Web applications, HTTP, e-mail, SMTP, POP, IMAP, Java, C/C++, file
    transfer FTP, client-server, cloud computing, distributed computing
 • Routing/switching: LAN, WAN, VPN, routing protocols, RIP, BGP, MPLS, OSPF,
    multicast, DNS, QoS, network infrastructure, network communication architectures
 • Unified Communications: PSTN, circuit switching, IP telephony, VoIP, SIP, RTP, SS7,
    optical networks, carrier Ethernet, SONET, SDH, WDM, TDM, video/audio conferencing,
    streaming media

 ACCOMPLISHMENTS
 • Served as Principal Investigator (PI) for three US Department of Defense (DARPA) projects
      o Directed networking computation project for the US Air Force Research Lab (AFRL)
      o PI of a wireless research project for an undisclosed US federal agency
 • Led and developed the first network resource scheduling service for grid computing
 • Managed and engineered the first demonstrated transatlantic dynamic allocation of 10Gbs
   Lambdas as a grid service
 • Development and successful demonstration of the first wire-speed active network on
   commercial hardware


 Page 1 of 17               Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 37 of 222 PageID# 3761


 •   Inventor of over 120 patents, over 60 prosecuted pro se in front of the USPTO
 •   Created and chaired Nortel Networks’ EDN Patent Committee

 PROFESSIONAL EXPERIENCE
 University of California, Berkeley, Berkeley, California                    2000-Present
 UC Berkeley SkyDeck, Industry Fellow, Lecturer, Visiting Scientist, Ph.D. Candidate,
 Nortel's Scientist Liaison
 Some positions and projects were concurrent, others sequential
 •   UC Berkeley SkyDeck startups - advanced technology research, development, business,
     and market
 •   Industry fellow and lecturer at the Sutardja Center for Entrepreneurship and Technology
     (SCET).
 •   Conducted research projects in data centers (RAD Labs), telecommunication infrastructure
     (SAHARA), and wireless systems (ICEBERG)
 •   Acted as scientific liaison between Nortel Research Lab and UC Berkeley, providing
     tangible value in advanced technologies
 •   Developed long-term technology for the enterprise market, integrating communication and
     computing technologies
 •   Studied network services, telecommunication systems and software, communications
     infrastructure, and data centers
 •   Earned a Ph.D. in Computer Science with a specialization in communications and
     networking

 TelecommNet Consulting, Inc. Sunnyvale, California                            2006-Present
 Principal Scientist
 • Consulting in the areas of network communications, telecommunications, Internet protocols,
    and smartphone mobile wireless devices
 • Providing system architecture and technology analysis for computer networks, mobile
    wireless devices, and Internet web technologies projects
 • Providing expert witness services in network communications patent infringement lawsuits

 CRadar.Ai, UC Berkeley, California                                               2018-Present
 Principal Investigator
 • CRadar.Ai improves the Radar wireless RF signal phase noise purity by 100x
 • Accurate Radars are paramount for self-driving car safety. Radars “see” where Cameras
    and LiDars are “blind” (fog, rain, snow, direct sunlight, and darkness)
 • The superior wireless RF signal quality provides clean signal for high Radar accuracy
 • Improving Radar accuracy and resolution enables true redundancy, sensory fusion and
    puts the Radar into the sensory spearhead

 Aybell (VisuMenu Inc.), UC Berkeley, California                                   2016-Present
 CEO/CTO
 • Aybell transforms smartphones into visual menu systems, making the phone a frictionless
   point for user interactions with all features of customer service platforms. Empowers
   consumers to reach the right agents in call centers, overcoming customer service barriers.
   Aybell is a branding and marketing of VisuMenu advanced technologies.


 Page 2 of 17                Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 38 of 222 PageID# 3762


 •   Architecture, design and implementation of a cloud data center for connecting any
     smartphone user, to any company and/or service, by digitizing interactive voice systems,
     and exposing through cloud-service APIs to other applications
 •   The system is deployed as a cloud networking and cloud computing service on Amazon
     Web Services (AWS) and Google Cloud Platform (GCP)
 •   Technologies include Data Science analytics, Machine Learning (ML), Artificial Intelligence
     (AI), and Statistical Learning (SL). Building an NLP Parser using Python, NLTK, SpaCy and
     other NLP libraries and modules

 VisuMenu, Inc., Sunnyvale, California                                           2010-2016
 Co- Founder and Chief Technology Officer (CTO)
 • Led the software design and development of a visual IVR system for smartphones and
    mobile devices, based on an innovative use of wireless and network communications
    technologies
 • Design of a search engine for IVR / PBX using Asterisk, SIP, and VoIP
 • The system was deployed as a cloud networking and cloud computing service on Amazon
    Web Services (AWS) and Google Cloud Platform (GCP).
 • VisuMenu advanced technologies rebranded as Aybell.

 Ixia, Santa Clara, California                                                         2008 - 2008
 Communications Consultant
 • Researched and developed advanced network communications testing technologies:
 • IxNetwork/IxN2X —IP routing and switching devices and broadband access equipment.
     Provided traffic generation and emulation for the full range of protocols: OSPF, RIP, EIGRP,
     BGP, IS-IS, MPLS, unicast, multicast, broadcast, layer 2/3 VPNs, IPSec, carrier Ethernet,
     broadband access, and data center bridging. Tested and validated IEEE, ITU and IETF
     RFC standards compatibility
 • IxLoad — quickly and accurately modeled high-volume video, data, and voice subscribers
     and servers to test real-world performance of multiservice delivery and security platforms
 • IxCatapult — emulated a broad range of wireless access and core protocols to test wireless
     components and systems that, when combined with IxLoad, provides an end-to-end
     solution for testing wireless service quality
 • IxVeriWave — employed a client-centric model to test Wi-Fi and wireless LAN networks by
     generating repeatable large-scale, real-world test scenarios that are virtually impossible to
     create by any other means
 • Test automation — provided simple, comprehensive lab automation to help test
     engineering teams create, organize, catalog, and schedule execution of tests

 Nortel Networks, Santa Clara, California                                                   1996 - 2007
 Originally employed by Bay Networks, which was acquired by Nortel Networks
 Principal Scientist, Principal Architect, Principal Engineer, Senior Software Engineer
 Held scientific and research roles at Nortel Labs, Bay Architecture Labs, and in the office of the CTO

 Principal Investigator for US Department of Defense (DARPA) Projects
 • Conceived, proposed, and completed three research projects: active networks, DWDM-
    RAM, and a networking computation project for Air Force Research Lab (AFRL)
 • Led a wireless research project for an undisclosed US federal agency


 Page 3 of 17                  Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 39 of 222 PageID# 3763



 Academic and Industrial Researcher
 • Analyzed new technologies to reduce risks associated with R&D investment
 • Headed research collaboration with leading universities and professors at UC Berkeley,
   Northwestern University, University of Amsterdam, and University of Technology, Sydney
 • Evaluated competitive products relative to Nortel’s products and technology
 • Proactively identified prospective business ideas, which led to new networking products
 • Predicted technological trends through researching the technological horizon and academic
   sphere
 • Designed software for switches, routers, and network communications devices
 • Developed systems and architectures for switches, routers, and network management
 • Researched and developed the following projects:
   ▪ Data-Center Communications: network and server orchestration                   2006-2007
   ▪ DRAC: SOA-facilitated L1/L2/L3 network dynamic controller                      2003-2007
   ▪ Omega: classified wireless project for undisclosed US Federal Agency           2006-2006
   ▪ Open platform: project for the US Air Force Research Laboratory (AFRL)         2005-2005
   ▪ Network resource orchestration for Web services workflows                      2004-2005
   ▪ Proxy study between Web/grids services and network services                    2004-2004
   ▪ Streaming content replication: real-time A/V media multicast at edge           2003-2004
   ▪ DWDM-RAM: US DARPA-funded program on agile optical transport                   2003-2004
   ▪ Packet capturing and forwarding service on IP and Ethernet traffic             2002-2003
   ▪ CO2: content-aware agile networking                                            2001-2003
   ▪ Active networks: US DARPA-funded research program                              1999-2002
   ▪ ORE: programmable network service platform                                     1998-2002
   ▪ JVM platform: Java on network devices                                          1998-2001
   ▪ Web-based device management: network device management                         1996-1997

 Technology Innovator and Patent Leader
 • Created and chaired Nortel Networks’ EDN Patent Committee
 • Facilitated continuous stream of innovative ideas and their conversion into intellectual
    property rights
 • Developed intellectual property assets through invention and analysis of existing
    technology portfolios

 Aptel Communications, Netanya, Israel                                                1994-1995
 Software Engineer, Team Leader
 Start-up company focused on mobile wireless CDMA spread spectrum PCN/PCS
 •   Developed a mobile wireless device using an unlicensed band - Direct Sequence Spread
     Spectrum (DSSS); FCC part 15 - unlicensed transmitters
 •   Designed and managed a personal communication network (PCN) and personal
     communication system (PCS), which were the precursors of short text messages (SMS)
 •   Designed and developed network communications software products in C/C++
 •   Invented and implemented a two-way paging product

 Scitex Ltd.,Herzeliya, Israel                                                        1990-1993
 Software Engineer, Team Leader
 Software and hardware company acquired by Hewlett Packard (HP)
 •   Developed system and network communications in C/C++

 Page 4 of 17               Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 40 of 222 PageID# 3764


 •   Invented Parallel SIMD Architecture
 •   Participated in the Technology Innovation group

 Shalev, Ramat-HaSharon, Israel                                                 1987-1990
 Start-up company
 Software Engineer
 • Developed real-time software and algorithms in C/C++ and Pascal
 PROFESSIONAL ASSOCIATIONS
 • IEEE senior member
 • IEEE CNSV co-chair, Intellectual Property SIG (2013)
 • President Next Step Toastmasters (an advanced TM club in the Silicon Valley) (2013-2014)
 • Technical co-chair, IEEE Hot Interconnects 2005 at Stanford University
 • Member, IEEE Communications Society (COMMSOC)
 • Member, IEEE Computer Society
 • Member, IEEE Systems, Man, and Cybernetics Society
 • Member, IEEE-USA Intellectual Property Committee (2012)
 • Member, ACM, ACM Special Interest Group on Data Communication (SIGCOM)
 • Member, ACM Special Interest Group on Hypertext, Hypermedia, and Web (SIGWEB)
 • Member, IEEE Consultants’ Network (CNSV)
 • Global Member, Internet Society (ISOC)
 • President Java Users Group – Silicon Valley Mountain View, CA,1999-2000
 • Toastmasters International

 FORMER ADVISORY BOARDS POSITIONS
 •   Quixey –search engine for wireless mobile apps
 •   Mytopia – mobile wireless social games
 •   iLeverage – Israeli Innovations

 PROFESSIONAL AWARDS
 •   Top Talent Award – Nortel
 •   Top Inventors Award – Nortel EDN
 •   Certified IEEE-WCET - Wireless Communications Engineering Technologies (2012)
 •   Toastmasters International - Competent Communicator (twice)
 •   Toastmasters International - Advanced Communicator Bronze

 PERSONAL
 •   USA FIT – San Jose Marathon running club (2017-2018-2019)
 •   Hiking Bateva – hiking club
 •   A dancer for 45 years




 Page 5 of 17               Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 41 of 222 PageID# 3765


    Patents and Publications
 (Not an exhaustive list)
 Patents Issued


 US 9,831,881     Radar target detection system for autonomous vehicles with ultra-low phase      Link
                  noise frequency synthesizer

 US 9,762,251     Ultra-low phase noise frequency synthesizer                                     Link

 US 9,705,511     Ultra-low phase noise frequency synthesizer                                     Link

 US 9,690,877     Systems and methods for electronic communications                               Link

 US 9,660,655     Ultra-low phase noise frequency synthesizer                                     Link

 US 9,184,989     Grid proxy architecture for network resources                                   Link

 US 9,521,255     Systems and methods for visual presentation and selection of IVR menu           Link

 US 9,083,728     Systems and methods to support sharing and exchanging in a network              Link

 US 9,021,130     Photonic line sharing for high-speed routers                                    Link

 US 9,001,819     Systems and methods for visual presentation and selection of IVR menu           Link

 US 8,949,846     Time-value curves to provide dynamic QoS for time sensitive file transfers      Link

 US 8,929,517     Systems and methods for visual presentation and selection of IVR menu           Link

 US 8,903,073     Systems and methods for visual presentation and selection of IVR menu           Link

 US 8,898,274     Grid proxy architecture for network resources                                   Link

 US 8,880,120     Device and method for providing enhanced telephony                              Link

 US 8,879,703     System method and device for providing tailored services when call is on-hold   Link

 US 8,879,698     Device and method for providing enhanced telephony                              Link

 US 8,867,708     Systems and methods for visual presentation and selection of IVR menu           Link

 US 8,787,536     Systems and methods for communicating with an interactive voice response        Link
                  system

 US 8,782,230     Method and apparatus for using a command design pattern to access and           Link
                  configure network elements

 US 8,762,963     Translation of programming code                                                 Link

 US 8,762,962     Methods and apparatus for automatic translation of a computer program           Link
                  language code




 Page 6 of 17                 Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 42 of 222 PageID# 3766


 US 8,745,573   Platform-independent application development framework                             Link

 US 8,731,148   Systems and methods for visual presentation and selection of IVR menu              Link

 US 8,688,796   Rating system for determining whether to accept or reject objection raised by      Link
                user in social network

 US 8,619,793   Dynamic assignment of traffic classes to a priority queue in a packet forwarding   Link
                device

 US 8,572,303   Portable universal communication device                                            Link

 US 8,553,859   Device and method for providing enhanced telephony                                 Link

 US 8,548,131   Systems and methods for communicating with an interactive voice response           Link
                system

 US 8,537,989   Device and method for providing enhanced telephony                                 Link

 US 8,341,257   Grid proxy architecture for network resources                                      Link

 US 8,161,139   Method and apparatus for intelligent management of a network element               Link

 US 8,146,090   Time-value curves to provide dynamic QoS for time sensitive file transfer          Link

 US 8,078,708   Grid proxy architecture for network resources                                      Link

 US 7,944,827   Content-aware dynamic network resource allocation                                  Link

 US 7,860,999   Distributed computation in network devices                                         Link

 US 7,734,748   Method and apparatus for intelligent management of a network element               Link

 US 7,710,871   Dynamic assignment of traffic classes to a priority queue in a packet forwarding   Link
                device

 US 7,580,349   Content-aware dynamic network resource allocation                                  Link

 US 7,433,941   Method and apparatus for accessing network information on a network device         Link

 US 7,359,993   Method and apparatus for interfacing external resources with a network element     Link

 US 7,313,608   Method and apparatus for using documents written in a markup language to           Link
                access and configure network elements

 US 7,260,621   Object-oriented network management interface                                       Link

 US 7,237,012   Method and apparatus for classifying Java remote method invocation transport       Link
                traffic

 US 7,127,526   Method and apparatus for dynamically loading and managing software services        Link
                on a network device



 Page 7 of 17               Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 43 of 222 PageID# 3767


 US 7,047,536   Method and apparatus for classifying remote procedure call transport traffic     Link

 US 7,039,724   Programmable command-line interface API for managing operation of a network      Link
                device

 US 6,976,054   Method and system for accessing low-level resources in a network device          Link

 US 6,970,943   Routing architecture including a compute plane configured for high-speed         Link
                processing of packets to provide application layer support

 US 6,950,932   Security association mediator for Java-enabled devices                           Link

 US 6,850,989   Method and apparatus for automatically configuring a network switch              Link

 US 6,845,397   Interface method and system for accessing inner layers of a network protocol     Link

 US 6,842,781   Download and processing of a network management application on a network         Link
                device

 US 6,772,205   Executing applications on a target network device using a proxy network device   Link

 US 6,564,325   Method of and apparatus for providing multi-level security access to system      Link

 US 6,175,868   Method and apparatus for automatically configuring a network switch              Link

 US 6,170,015   Network apparatus with Java co-processor                                         Link

 US 8,687,777   Systems and methods for visual presentation and selection of IVR menu            Link

 US 8,681,951   Systems and methods for visual presentation and selection of IVR menu            Link

 US 8,625,756   Systems and methods for visual presentation and selection of IVR menu            Link

 US 8,594,280   Systems and methods for visual presentation and selection of IVR menu            Link

 US 8,548,135   Systems and methods for visual presentation and selection of IVR menu            Link

 US 8,406,388   Systems and methods for visual presentation and selection of IVR menu            Link

 US 8,345,835   Systems and methods for visual presentation and selection of IVR menu            Link

 US 8,223,931   Systems and methods for visual presentation and selection of IVR menu            Link

 US 8,160,215   Systems and methods for visual presentation and selection of IVR menu            Link

 US 8,155,280   Systems and methods for visual presentation and selection of IVR menu            Link

 US 8,054,952   Systems and methods for visual presentation and selection of IVR menu            Link

 US 8,000,454   Systems and methods for visual presentation and selection of IVR menu            Link

 EP 1,905,211   Technique for authenticating network users                                       Link




 Page 8 of 17                Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 44 of 222 PageID# 3768


 EP 1,142,213   Dynamic assignment of traffic classes to a priority queue in a packet forwarding   Link
                device

 EP 1,671,460   Method and apparatus for scheduling resources on a switched underlay network       Link

 CA 2,358,525   Dynamic assignment of traffic classes to a priority queue in a packet forwarding   Link
                device

 CA 2,989,752   Ultra-low Phase Noise Frequency Synthesizer                                        Link




 Page 9 of 17               Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 45 of 222 PageID# 3769



 Patent Applications Published and Pending
 (Not an exhaustive list)


 US 20150058490   Grid Proxy Architecture for Network Resources                           Link

 US 20150010136   Systems and Methods for Visual Presentation and Selection of IVR Menu   Link

 US 20140379784   Method and Apparatus for Using a Command Design Pattern to Access and   Link
                  Configure Network Elements

 US 20140105025   Dynamic Assignment of Traffic Classes to a Priority Queue in a Packet   Link
                  Forwarding Device

 US 20140105012   Dynamic Assignment of Traffic Classes to a Priority Queue in a Packet   Link
                  Forwarding Device

 US 20140012991   Grid Proxy Architecture for Network Resources                           Link

 US 20130080898   Systems and Methods for Electronic Communications                       Link

 US 20130022191   Systems and Methods for Visual Presentation and Selection of IVR Menu   Link

 US 20130022183   Systems and Methods for Visual Presentation and Selection of IVR Menu   Link

 US 20130022181   Systems and Methods for Visual Presentation and Selection of IVR Menu   Link

 US 20120180059   Time-Value Curves to Provide Dynamic QOS for Time Sensitive File        Link
                  Transfers

 US 20120063574   Systems and Methods for Visual Presentation and Selection of IVR Menu   Link

 US 20110225330   Portable Universal Communication Device                                 Link

 US 20100220616   Optimizing Network Connections                                          Link

 US 20100217854   Method and Apparatus for Intelligent Management of a Network Element    Link

 US 20100146492   Translation of Programming Code                                         Link

 US 20100146112   Efficient Communication Techniques                                      Link

 US 20100146111   Efficient Communication in a Network                                    Link

 US 20090313613   Methods and Apparatus for Automatic Translation of a Computer Program   Link
                  Language Code

 US 20090313004   Platform-Independent Application Development Framework                  Link

 US 20090279562   Content-aware dynamic network resource allocation                       Link

 US 20080040630   Time-Value Curves to Provide Dynamic QoS for Time Sensitive File        Link


 Page 10 of 17            Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 46 of 222 PageID# 3770


                   Transfers

 US 20070169171    Technique for authenticating network users                              Link

 US 20060123481    Method and apparatus for network immunization                           Link

 US 20060075042    Extensible Resource Messaging Between User Applications and Network     Link
                   Elements in a Communication Network

 US 20050083960    Method and Apparatus for Transporting Parcels of Data Using Network     Link
                   Elements with Network Element Storage

 US 20050076339    Method and Apparatus for Automated Negotiation for Resources on a       Link
                   Switched Underlay Network

 US 20050076336    Method and Apparatus for Scheduling Resources on a Switched Underlay    Link
                   Network

 US 20050076173    Method And Apparatus for Preconditioning Data to Be Transferred on a    Link
                   Switched Underlay Network

 US 20050076099    Method and Apparatus for Live Streaming Media Replication in a          Link
                   Communication Network

 US 20050074529    Method and apparatus for transporting visualization information on a    Link
                   switched underlay network

 US 20040076161    Dynamic Assignment of Traffic Classes to a Priority Queue in a Packet   Link
                   Forwarding Device

 US 20020021701    Dynamic Assignment of Traffic Classes to a Priority Queue in a Packet   Link
                   Forwarding Device

 WO 2006/063052    Method and apparatus for network immunization                           Link

 WO 2007/008976    Technique for authenticating network users                              Link

 WO2000/0054460 Method and apparatus for accessing network information on a network        Link
                device

 WO/2016/203460    Ultra-low phase noise frequency synthesizer                             Link

 WO/2005/033899    Method and apparatus for scheduling resources on a switched underlay    Link
                   network

 WO/2000/041368    Dynamic assignment of traffic classes to a priority queue in a packet   Link
                   forwarding device



 US 20140156556    Time-variant rating system and method thereof                           Link



 Page 11 of 17              Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 47 of 222 PageID# 3771


 US 20140156758   Reliable rating system and method thereof                                    Link

 US 20170085708   Systems and methods for visual presentation and selection of ivr menu        Link

 US 20160373117   Ultra-low phase noise frequency synthesizer                                  Link

 US 20170322687   Systems and methods for electronic communications                            Link

 US 20170302282   Radar target detection system for autonomous vehicles with ultra-low phase   Link
                  noise frequency synthesizer

 US 20180019755   Radar target detection system for autonomous vehicles with ultra-low phase   Link
                  noise frequency synthesizer

 US 20170289332   Systems and methods for visual presentation and selection of ivr menu        Link

 US 20170269797   Systems and methods for electronic communication                             Link

 US 20170099058   Ultra-low phase noise frequency synthesizer                                  Link

 US 20170099057   Ultra-low phase noise frequency synthesizer                                  Link




 Page 12 of 17            Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 48 of 222 PageID# 3772




 Publications
 (Not an exhaustive list)
    ● Dangerous Liaisons - Software Combinations as Derivative Works? Determann L.; Berkeley
        Technology Law Journal. Volume 21, Issue 4, Fall 2006.
    ● “R&D Models for Advanced Development & Corporate Research” Understanding Six Models of
        Advanced R&D - Ikhlaq Sidhu, Tal Lavian, Victoria Howell - University of California, Berkeley.
        Accepted paper for 2015 ASEE Annual Conference and Exposition- June 2015
    ● “Communications Architecture in Support of Grid Computing”,TalLavian, Scholar's Press
        2013ISBN 978-3-639-51098-0.
    ● “Applications Drive Secure Light-path Creation across Heterogeneous Domains, Feature Topic
        Optical Control Planes for Grid Networks: Opportunities, Challenges and the Vision.” Gommans
        L.; Van Oudenaarde B.; Dijkstra F.; De Laat C.; Lavian T.; Monga I.; Taal A.; Travostino F.; Wan
        A.; IEEE Communications Magazine, vol. 44, no. 3, March 2006, pp. 100-106.
    ● Lambda Data Grid: Communications Architecture in Support of Grid Computing. Tal I. Lavian,
        Randy H. Katz; Doctoral Thesis, University of California at Berkeley. January 2006.
    ● “Information Switching Networks.” Hoang D.B.; T. Lavian; The 4th Workshop on the Internet,
        Telecommunications and Signal Processing, WITSP2005, December 19-21, 2005, Sunshine
        Coast, Australia.
    ● “Impact of Grid Computing on Network Operators and HW Vendors.” Allcock B.; Arnaud B.;
        Lavian T.; Papadopoulos P.B.; Hasan M.Z.; Kaplow W.; IEEE Hot Interconnects at Stanford
        University 2005, pp.89-90.
    ● DWDM-RAM: A Data Intensive Grid Service Architecture Enabled by Dynamic Optical
        Networks. Lavian T.; Mambretti J.; Cutrell D.; Cohen H.J; Merrill S.; Durairaj R.; Daspit P.;
        Monga I.; Naiksatam S.; Figueira S.; Gutierrez D.; Hoang D.B., Travostino F.; CCGRID 2004,
        pp. 762-764.
    ● DWDM-RAM: An Architecture for Data Intensive Service Enabled by Next Generation Dynamic
        Optical Networks. Hoang D.B.; Cohen H.; Cutrell D.; Figueira S.; Lavian T.; Mambretti J.; Monga
        I.; Naiksatam S.; Travostino F.; Proceedings IEEE Globecom 2004, Workshop on High-
        Performance Global Grid Networks, Houston, 29 Nov. to 3 Dec. 2004, pp.400-409.
    ● Implementation of a Quality of Service Feedback Control Loop on Programmable Routers.
        Nguyen C.; Hoang D.B.; Zhao, I.L.; Lavian, T.; Proceedings, 12th IEEE International
        Conference on Networks 2004. (ICON 2004) Singapore, Volume 2, 16-19 Nov. 2004, pp.578-
        582.
    ● A Platform for Large-Scale Grid Data Service on Dynamic High-Performance Networks. Lavian
        T.; Hoang D.B.; Mambretti J.; Figueira S.; Naiksatam S.; Kaushil N.; Monga I.; Durairaj R.;
        Cutrell D.; Merrill S.; Cohen H.; Daspit P.; Travostino F; GridNets 2004, San Jose, CA., October
        2004.
    ● DWDM-RAM: Enabling Grid Services with Dynamic Optical Networks. Figueira S.; Naiksatam
        S.; Cohen H.; Cutrell D.; Daspit, P.; Gutierrez D.; Hoang D. B.; Lavian T.; Mambretti J.; Merrill
        S.; Travostino F; Proceedings, 4th IEEE/ACM International Symposium on Cluster Computing
        and the Grid, Chicago, USA, April 2004, pp. 707-714.
    ● DWDM-RAM: Enabling Grid Services with Dynamic Optical Networks. Figueira S.; Naiksatam
        S.; Cohen H.; Cutrell D.; Gutierrez D.; Hoang D.B.; Lavian T.; Mambretti J.; Merrill S.;




 Page 13 of 17                Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 49 of 222 PageID# 3773

        Travostino F.; 4th IEEE/ACM International Symposium on Cluster Computing and the Grid,
        Chicago, USA, April 2004.
    ●   An Extensible, Programmable, Commercial-Grade Platform for Internet Service Architecture.
        Lavian T.; Hoang D.B.; Travostino F.; Wang P.Y.; Subramanian S.; Monga I.; IEEE
        Transactions on Systems, Man, and Cybernetics on Technologies Promoting Computational
        Intelligence, Openness and Programmability in Networks and Internet Services Volume 34,
        Issue 1, Feb. 2004, pp.58-68.
    ●   DWDM-RAM: An Architecture for Data Intensive Service Enabled by Next Generation Dynamic
        Optical Networks. Lavian T.; Cutrell D.; Mambretti J.; Weinberger J.; Gutierrez D.; Naiksatam S.;
        Figueira S.; Hoang D. B.; Supercomputing Conference, SC2003 Igniting Innovation, Phoenix,
        November 2003.
    ●   Edge Device Multi-Unicasting for Video Streaming. Lavian T.; Wang P.; Durairaj R.; Hoang D.;
        Travostino F.; Telecommunications, 2003. ICT 2003. 10th International Conference on
        Telecommunications, Tahiti, Volume 2, 23 Feb.-1 March, 2003 pp. 1441-1447.
    ●   The SAHARA Model for Service Composition Across Multiple Providers. Raman B.; Agarwal S.;
        Chen Y.; Caesar M.; Cui W.; Lai K.; Lavian T.; Machiraju S.; Mao Z. M.; Porter G.; Roscoe T.;
        Subramanian L.; Suzuki T.; Zhuang S.; Joseph A. D.; Katz Y.H.; Stoica I.; Proceedings of the
        First International Conference on Pervasive Computing. ACM Pervasive 2002, pp. 1-14.
    ●   Enabling Active Flow Manipulation in Silicon-Based Network Forwarding Engines. Lavian T.;
        Wang P.; Travostino F.; Subramanian S.; Duraraj R.; Hoang D.B.; Sethaput V.; Culler D.;
        Proceeding of the Active Networks Conference and Exposition, 2002.(DANCE) 29-30 May
        2002, pp. 65-76.
    ●   Practical Active Network Services within Content-Aware Gateways. Subramanian S.; Wang P.;
        Durairaj R.; Rasimas J.; Travostino F.; Lavian T.; Hoang D.B.; Proceeding of the DARPA Active
        Networks Conference and Exposition, 2002.(DANCE) 29-30 May 2002, pp. 344-354.
    ●   Active Networking on a Programmable Network Platform. Wang P.Y.; Lavian T.; Duncan R.;
        Jaeger R.; Fourth IEEE Conference on Open Architectures and Network Programming
        (OPENARCH), Anchorage, April 2002.
    ●   Intelligent Network Services through Active Flow Manipulation. Lavian T.; Wang P.; Travostino
        F.; Subramanian S.; Hoang D.B.; Sethaput V.; IEEE Intelligent Networks 2001 Workshop
        (IN2001), Boston, May 2001.
    ●   Intelligent Network Services through Active Flow Manipulation. Lavian T.; Wang P.; Travostino
        F.; Subramanian S.; Hoang D.B.; Sethaput V.; Intelligent Network Workshop, 2001 IEEE 6-9
        May 2001, pp.73 -82.
    ●   Enabling Active Flow Manipulation in Silicon-based Network Forwarding Engine. Lavian, T.;
        Wang, P.; Travostino, F.; Subramanian S.; Hoang D.B.; Sethaput V.; Culler D.; Journal of
        Communications and Networks, March 2001, pp.78-87.
    ●   Active Networking on a Programmable Networking Platform. Lavian T.; Wang P.Y.; IEEE Open
        Architectures and Network Programming, 2001, pp. 95-103.
    ●   Enabling Active Networks Services on a Gigabit Routing Switch. Wang P.; Jaeger R.; Duncan
        R.; Lavian T.; Travostino F.; 2nd Workshop on Active Middleware Services, 2000.
    ●   Dynamic Classification in Silicon-Based Forwarding Engine Environments. Jaeger R.; Duncan
        R.; Travostino F.; Lavian T.; Hollingsworth J.; Selected Papers. 10th IEEE Workshop on
        Metropolitan Area and Local Networks, 1999. 21-24 Nov. 1999, pp.103-109.
    ●   Open Programmable Architecture for Java-Enabled Network Devices. Lavian, T.; Jaeger, R. F.;
        Hollingsworth, J. K.; IEEE Hot Interconnects Stanford University, August 1999, pp. 265-277.


 Page 14 of 17                Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 50 of 222 PageID# 3774

    ●   Open Java SNMP MIB API. Rob Duncan, Tal Lavian, Roy Lee, Jason Zhou, Bay Architecture
        Lab Technical Report TR98-038, December 1998.
    ●   Java-Based Open Service Interface Architecture. Lavian T.; Lau S.; BAL TR98-010 Bay
        Architecture Lab Technical Report, March 1998.
    ●   Parallel SIMD Architecture for Color Image Processing. Lavian T. Tel – Aviv University, Tel –
        Aviv, Israel, November 1995.
    ●   Grid Network Services, Draft-ggf-ghpn-netservices-1.0. George Clapp, Tiziana Ferrari, Doan B.
        Hoang, Gigi Karmous-Edwards, Tal Lavian, Mark J. Leese, Paul Mealor, InderMonga, Volker
        Sander, Franco Travostino, Global Grid Forum(GGF).
    ●   Project DRAC: Creating an applications-aware network. Travostino F.; Keates R.; Lavian T.;
        Monga I.; Schofield B.; Nortel Technical Journal, February 2005, pp. 23-26.
    ●   Optical Network Infrastructure for Grid, Draft-ggf-ghpn-opticalnets-1. Dimitra Simeonidou, Reza
        Nejabati, Bill St. Arnaud, Micah Beck, Peter Clarke, Doan B. Hoang, David Hutchison, Gigi
        Karmous-Edwards, Tal Lavian, Jason Leigh, Joe Mambretti, Volker Sander, John Strand,
        Franco Travostino, Global Grid Forum(GGF) GHPN Standard GFD-I.036 August 2004.
    ●   Popeye - Using Fine-grained Network Access Control to Support Mobile Users and Protect
        Intranet Hosts. Mike Chen, Barbara Hohlt, Tal Lavian, December 2000.
    ●   Open Networking - Better Networking through Programmability, Open Networking - Better
        Networking through Programmability

 Presentations and Talks
 (Not an exhaustive list)
    ● Lambda Data Grid
    ● A Platform for Large-Scale Grid Data Service on Dynamic High-Performance Networks
    ● Lambda Data Grid: An Agile Optical Platform for Grid Computing and Data-intensive
        Applications.
    ● Workflow Integrated Network Resource Orchestration
    ● DWDM-RAM: DARPA-Sponsored Research for Data Intensive Service-on-Demand Advanced
        Optical Networks
    ● Impact of Grid Computing on Network Operators and HW Vendors
    ● Web Services and OGSA
    ● WINER Workflow Integrated Network Resource Orchestration.
    ● A Grid Proxy Architecture for Network Resources
    ● Technology & Society
    ● Abundant Bandwidth and how it affects us?
    ● Active Content Networking (ACN)
    ● DWDM-RAM: Enabling Grid Services with Dynamic Optical Networks
    ● Application-engaged Dynamic Orchestration of Optical Network Resources
    ● DWDM-RAM: DARPA-Sponsored Research for Data Intensive Service-on-Demand Advanced
        Optical Networks
    ● An Architecture for Data Intensive Service Enabled by Next Generation Optical Networks
    ● A Platform for Data Intensive Services Enabled by Next Generation Dynamic Optical Networks
    ● A Platform for Data Intensive Services Enabled by Next Generation Dynamic Optical Networks
    ● Optical Networks
    ● Grid Optical Network Service Architecture for Data Intensive Applications
    ● Optical Networking & DWDM


 Page 15 of 17                Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 51 of 222 PageID# 3775

    ●   OptiCal Inc.
    ●   OptiCal & LUMOS Networks
    ●   Optical Networking Services
    ●   Optical Networks
    ●   Business Models for Dynamically Provisioned Optical Networks
    ●   Business Model Concepts for Dynamically Provisioned Optical Networks
    ●   Optical Networks Infrastructure
    ●   Research Challenges in agile optical networks
    ●   Services and Applications’ infrastructure for agile optical networks
    ●   Impact on Society
    ●   Technology & Society
    ●   TeraGrid Communication and Computation
    ●   Unified Device Management via Java-enabled Network Devices
    ●   Active Network Node in Silicon-Based L3 Gigabit Routing Switch
    ●   Enabling Active Flow Manipulation (AFM) in Silicon-based Network Forwarding Engines
    ●   Enabling Active Flow Manipulation (AFM) in Silicon-based Network Forwarding Engines
    ●   Active Nets Technology Transfer through High-Performance Network Devices
    ●   Enabling Active Networks Services on A Gigabit Routing Switch
    ●   Programmable Network Node: Applications
    ●   Open Innovation via Java-enabled Network Devices
    ●   Practical Considerations for Deploying a Java Active Networking Platform
    ●   Open Programmable Architecture for Java-enabled Network Devices
    ●   Enabling Active Flow Manipulation In Silicon-based Network Forwarding Engines
    ●   Enabling Active Flow Manipulation In Silicon-based Network Forwarding Engines
    ●   Enabling Active Flow Manipulation In Silicon-based Network Forwarding Engines
    ●   DWDM-RAM: DARPA-Sponsored Research for Data Intensive Service-on-Demand Advanced
        Optical Networks
    ●   DWDM-RAM: DARPA-Sponsored Research for Data Intensive Service-on-Demand Advanced
        Optical Networks
    ●   Open Programmable Architecture for Java-enabled Network Devices
    ●   Open Java-Based Intelligent Agent Architecture for Adaptive Networking Devices
    ●   Edge Device Multi-unicasting for Video Streaming
    ●   Intelligent Network Services through Active Flow Manipulation
    ●   Java SNMP Oplet
    ●   Unified Device Management via Java-enabled Network Devices
    ●   Dynamic Classification in a Silicon-Based Forwarding Engine
    ●   Integrating Active Networking and Commercial-Grade Routing Platforms
    ●   Enabling Active Flow Manipulation In Silicon-based Network Forwarding Engines
    ●   Open Distributed Networking Intelligence: A New Java Paradigm
    ●   Open Networking Better Networking Through Programmability
    ●   Open Networking
    ●   Open Programmability
    ●   Active Networking On A Programmable Networking Platform
    ●   Open Networking through Programmability
    ●   Open Programmable Architecture for Java-enabled Network Devices
    ●   Popeye – Fine-grained Network Access Control for Mobile Users


 Page 16 of 17             Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 52 of 222 PageID# 3776

    ●   Integrating Active Networking and Commercial-Grade Routing Platforms
    ●   Active Networking
    ●   Programmable Network Devices
    ●   Open Programmable Architecture for Java-enabled Network Devices
    ●   To be smart or not to be?




 Page 17 of 17              Tal Lavian, Ph.D. – Resume 2018
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 53 of 222 PageID# 3777




                      EXHIBIT 2
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page54
                                                                  1 of 222
                                                                       13 PageID#
                                                                           PageID#79
                                                                                   3778
                                                                                             Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                                                    US007710978B2


     c12)   United States Patent                                                                             (10)      Patent No.:     US 7, 710,978 B2
            Signaoff et al.                                                                                  (45)      Date of Patent:       May 4, 2010

     (54)    SYSTEM AND METHOD FOR TRAVERSING A                                                                    6,614,465 B2       9/2003 Alexander et al.
             FIREWALL WITH MULTIMEDIA                                                                              6,633,324 B2      10/2003 Stephens, Jr.
             COMMUNICATION
                                                                                                                   6,633,985 B2 * 10/2003 Drell ........................... 726/11

     (75)    Inventors: Christopher S. Signaoff, Hutto, TX                                                         6,735,626 Bl       512004 Tezuka et al.
                        (US); Tom W. Opsahl, Flower Mound,                                                         6,795,444 Bl       912004 Vo et al.
                        TX (US); Edward M. Riley, III, Flower                                                      6,798,782 Bl       912004 Caronni et al.
                        Mound, TX (US); Justin S. Signaoff,                                                        6,963,583 Bl      11/2005 Foti et al.
                        Round Rock, TX (US)
                                                                                                                   7,016,935 B2       3/2006 Lee et al.
     (73)    Assignee: directPacket Research, Inc., Irving, TX                                                     7,020,130 B2 *     3/2006 Krause et al. ............... 370/352
                       (US)                                                                                        7,023,465 B2       412006 Stephens, Jr.
                                                                                                                   7,031,341 B2 *     412006 Yu ............................. 370/469
     ( *)    Notice:         Subject to any disclaimer, the term ofthis
                                                                                                                   7,039,701 B2       512006 Wesley
                             patent is extended or adjusted under 35
                             U.S.C. 154(b) by 398 days.

     (21)    Appl. No.: 11/403,549
                                                                                                                                        (Continued)
     (22)    Filed:          Apr. 13, 2006                                                                                      OTHER PUBLICATIONS
     (65)                      Prior Publication Data                                                  International Search Report and Written Opinion issued for PCT/
                                                                                                       US2007/066435; Dated: Apr. 2, 2008; 9 Pages.
             US 2007 /0242696 Al             Oct. 18, 2007
                                                                                                                                        (Continued)
     (51)    Int. Cl.
             H04L 12128                   (2006.01)                                                    Primary Examiner-Alpus H Hsu
             H04L 12166                   (2006.01)                                                    (74) Attorney, Agent, or Firm-Fulbright & Jaworski L.L.P.
             H04L 29106                   (2006.01)
             H04J 3116                    (2006.01)                                                    (57)                            ABSTRACT
             H04K 1100                    (2006.01)
     (52)    U.S. Cl. .................... 370/395.5; 370/401; 370/466;
                                     370/469; 380/255; 713/151; 726/3                                  Systems and methods are disclosed for transporting multi port
     (58)    Field of Classification Search .............. 370/395.5,                                  protocol traffic using a single-port protocol. Multiport proto-
                     370/401, 466, 469; 380/255; 713/151; 726/3                                        col traffic from a first endpoint is converted into a single-port
             See application file for complete search history.                                         protocol for transport across a network. The traffic is sent over
     (56)                      References Cited                                                        a commonly-open port and received at a second endpoint
                                                                                                       before being dispersed to the appropriate ports of the second
                        U.S. PATENT DOCUMENTS                                                          endpoint. By converting the traffic to a single-port protocol
            6,047,320   A       412000 Tezuka et al.
                                                                                                       and choosing which commonly open port to communicate the
            6,266,809   Bl      7/2001 Craig et al.                                                    traffic through, firewalls between each endpoint may be tra-
            6,380,968   Bl      412002 Alexander et al.
                                                                                                       versed without changing any of their settings.
            6,434,140   Bl       8/2002 Barany et al.
            6,611,503   Bl       8/2003 Fitzgerald et al.                                                                    30 Claims, 5 Drawing Sheets


                                                                 TCP    UOP    UDP   TCP   TCP   UDP   UDP   UDP

                                                                 1010   7040   501485014950150501515015250153




                                                            '°"L'"'" '"'"~ '""'00"'
                                                                             I ~ '"""~ '""'111
                                                                                            '"'"'"'"II
                                                                                                                      ,
                                                                                                                      - I
                                                                 TCP    UOP    UDP   TCP   TCP   UDP   UDP   UDP     ooo
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page55
                                                                  2 of 222
                                                                       13 PageID#
                                                                           PageID#80
                                                                                   3779


                                                                  US 7, 710,978 B2
                                                                            Page 2


                      U.S. PATENT DOCUMENTS                                          2005/0243747   Al     11/2005   Rudolph
                                                                                     2005/0259145   Al     1112005   Schrader et al.
          7,159,036   B2      112007   Hinchliffe et al.                             2005/0271051   Al     12/2005   Holloway et al.
          7,177,929   B2      212007   Burbeck et al.                                2006/0098684   Al      512006   Bozionek et al.
          7,181,530   Bl      212007   Halasz et al.                                 2006/0104288   Al*     512006   Yim et al. .............. 370/395.52
          7,194,526   B2      3/2007   Kanemitsu                                     200610109862   Al      512006   Choi et al.
          7,206,808   B2      4/2007   Babka et al.                                  200610187903   Al      8/2006   Kallio et al.
          7,251,689   B2      7/2007   Wesley                                        2006/0190719   Al*     8/2006   Raoetal. ................... 713/160
          7,293,169   Bl     1112007   Righi et al.                                  2006/0224883   Al *   10/2006   Khosravi et al. ............ 713/151
          7,328,406   B2      2/2008   Kalinoski et al.                              2007/0005804   Al*     1/2007   Rideout ...................... 709/246
          7,346,076   Bl      3/2008   Habiby et al.                                 200710022201   Al      1/2007   Aaby et al.
          7,346,912   B2      3/2008   Seebaldt                                      2007/0036143   Al      212007   Alt et al.
          7,353,380   B2 *    4/2008   VanHeyningen ............ 713/150             2007/0239841   Al     10/2007   Lehrman
          7,363,381   B2      4/2008   Mussman et al.                                2007/0242696   Al     10/2007   Signaoff et al.
          7,370,097   B2      5/2008   Hashimoto                                     2008/0043091   Al      2/2008   Lia et al.
          7,372,957   B2      5/2008   Strathmeyer et al.                            2008/0134200   Al      6/2008   Seebaldt
          7,385,622   B2      6/2008   Babka et al.                                  2008/0235362   Al      9/2008   Kjesbu et al.
          7,436,428   B2     10/2008   Schrader et al.                               2009/0051752   Al      212009   Lammers
          7,441,270   Bl*    10/2008   Edwards et al. ............... 726/15         200910112671   Al      412009   Grodum
      2003/0065737    Al      4/2003   Aasman
      2003/0081783    Al *    5/2003   Adusumilli et al. ......... 380/270                           OTHER PUBLICATIONS
      2003/0182451    Al      9/2003   Grass et al.
      2003/0227908    Al     12/2003   Scoggins et al.                           International Search Report and Written Opinion issued for PCT/
                                                                                 US2007/066451; Dated: Jul. 7, 2008; 11 Pages.
      2003/0232648    Al*    12/2003   Prindle ........................ 463/40
                                                                                 International Search Report and Written Opinion issued for PCT/
      2004/0037268    Al      212004   Read
                                                                                 US07/66457 dated Jun. 17, 2008, 10 pgs.
      2004/0158606    Al      8/2004   Tsai
                                                                                 International Search Report and Written Opinion issued for PCT/
      2005/0021610    Al      112005   Bozionek et al.                           US2007/066460; Dated: Apr. 9, 2008; 10 Pages.
      2005/0122964    Al      6/2005   Strathmeyer et al.
      2005/0125696    Al      6/2005   Afshar et al.                             * cited by examiner
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page56
                                                                  3 of 222
                                                                       13 PageID#
                                                                           PageID#81
                                                                                   3780


     U.S. Patent                   May 4, 2010         Sheet 1of5           US 7, 710,978 B2




                                                                            FIG. I
                      TCP    UDP    UDP   TCP    TCP     UDP   UDP   UDP   (PRIOR ART)
                      1010   7040 50148 50149 50150 50151 50152 50153
                       0      0      0     D      D       D     0     0
                                     D                    0     0     0




                                                                           8
                                     D                    D     0     0
                       0      0      D     D      0       D     0     0
                                     0                    0     0     0
          100                        0
                                     0
                                                          D
                                                          D
                                                                0
                                                                0
                                                                      0
                                                                      0
                       0      D      0     0      0       D     0     0
                                     0                    D     0     0      0   0   0
                                     0                    D     0     0
                       0      D      0     0      D       0     0     0                  '


                       0
                              i
                              D
                                     i
                                     0
                                           i
                                           0
                                                  ~
                                                  D      0
                                                          ~     ~
                                                                0     0
                       0
                       0
                              D
                              D
                                     0
                                     D
                                           0
                                           0
                                                  D
                                                  0
                                                         0
                                                         D
                                                                0
                                                                0
                                                                      0
                                                                      0
                                                                                     12
                       0      0      D     0      D      D      0     0
                       0      D      D     0      0      D      0     0
          100          0
                       0
                              D
                              D
                                     0
                                     0
                                           0
                                           0
                                                  0
                                                  0
                                                         D
                                                         D
                                                                0
                                                                0
                                                                      0
                                                                      0
                       0      D      0     0      0      D      0     0
                       0      D      0     0      0      D      0     0
                       0      D      0     0      D      D      0     0
                       0      D      0     0      D      D      D     D




                                           INTERNET
                                              -16


                       .~-~rJ-~T                 T Yr
                       D      D      0     D      0      0      0     D
                       0      0      0     D      0      0      0     D
                       0      0      0     D      0      0      0     0
                       0      0      0     D      0      0      0     0
                       0      0      0     D      0      0      0     0
                       0      )(     )(    )(    )(      )(    )(    )(              13
                       0
         102 _/        0
                       0
                       0
                       0



                                                 101
                       D




         102
               _/I-
                       D



                       D


                       D
                                                                           8 0   0   0
                                                                                         '
                      1010   7040 50148 50149 50150 50151 50152 50153
                      TCP    UDP    UDP   TCP    TCP    UDP    UDP   UDP
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page57
                                                                  4 of 222
                                                                       13 PageID#
                                                                           PageID#82
                                                                                   3781


     U.S. Patent            May 4, 2010                  Sheet 2 of 5             US 7, 710,978 B2



                      FIG. 2
               TCP    UDP    UDP       TCP        TCP        UDP   UDP   UDP
               1010   7040 50148 50149 50150 50151 50152 50153
                D      D      D         D          D          D     D     D
                              D                               D     D     D       0      0     0
                              D                               D     D     D
                D      D      D         D          D          D     D     D
                              D                               D     D     D
        100                   D
                              D
                                                              D
                                                              D
                                                                    D
                                                                    D
                                                                          D
                                                                          D
                D      D      D         D          D          D     D     D
                              D                               D     D     D
                              D                               D     D     D
                D      D      D         D          D          D     D     D

                I      I      I         I          I          I     I     I
                                                                                          21
                                            200
                            DDDDDDDDDDDDDDDDDDDDDD




                                             12
                                                                                  ==
                                                                                  ~



                                                             13




                                  -   DDDDDDDDDDDDDDDDDDDDDD
                                                                                          24

                                                       200
                                                                              l   ~   ......




                D
                       +
                       D
                              +
                              D
                                        +
                                        D
                                                   +
                                                   D
                                                              +
                                                              D
                                                                    +
                                                                    D
                                                                          +
                                                                          D
                              D                               D     D     D
                              D                               D     D     D
                D      D      D         D          D          D     D     D
                              D                               D     D     D
        100                   D
                              D
                                                              D
                                                              D
                                                                    D
                                                                    D
                                                                          D
                                                                          D
                D      D      D         D          D          D     D     D




                                                                                  ~
                              D                               D     D     D
                              D                               D     D     D
                D      D      D         D          D          D     D     D


               1010   7040 50148 50149 50150 50151 50152 50153
                                                                                  0      0     0
               TCP    UDP    UDP       TCP        TCP        UDP   UDP   UDP
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page58
                                                                  5 of 222
                                                                       13 PageID#
                                                                           PageID#83
                                                                                   3782


     U.S. Patent               May 4, 2010              Sheet 3 of 5                   US 7, 710,978 B2


                         FIG. 3
                TCP      UDP    UDP    TCP        TCP        UDP       UDP       UDP
                1010     7040 50148 50149 50150 50151 50152 50153                             10
                 D        D      D      D          D          D           D       D
                                 D                            D           D       0     0       0     0
                                 D                            D           D       0
                 D        D      D      D          D          0           D       D
                                 D                            D           D       0
        100                      D
                                 D
                                                              D
                                                              D
                                                                          D
                                                                          D
                                                                                  0
                                                                                  D
                 D        D      D      D          D          D           D       D
                                 D                            0           D       0
                                 0                            0           0       0
                 D        D      0      D          D          0           D       0

                  I       I      I      I          I              I         I     I
                                                                                                31
                                            300
                                                                                       ~
                               OODDDDDDDDDDDDDDDD

                                                                      ~
                                                                      311
                                                                          D




                                             12




              INTERNET
                16                                           13




                                      000000000000000000~I                                      34

                                                       300                      341   4~    ··-····




                          +      +      +          +          +           +       +
                 D        D      D      D          D          D           D       D
                                 D                            D           D       D
                                 D                            0           D       D
                 D        D      D      D          D          0           D       D
                                 D                            D           D       D
        100                      0
                                 0
                                                              D
                                                              D
                                                                          0
                                                                          D
                                                                                  D
                                                                                  D
                 D        D      D      D          D          0           D       D
                                 D                            D           D       D
                                 0                            D           D       D
                 D        D      0      D          D          D           0       D
                                                                                              15
                1010     7040 50148 50149 50150 50151 50152 50153
                                                                                        0      0      0
                TCP      UDP    UDP    TCP        TCP        UDP       UDP      UDP
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page59
                                                                  6 of 222
                                                                       13 PageID#
                                                                           PageID#84
                                                                                   3783


     U.S. Patent                   May 4, 2010           Sheet 4 of 5                         US 7, 710,978 B2



                       FIG. 4                              4061    -        IP HEADER
                       PORT 1010:
                                                                             IP DATA:
             4001 '-       IP HEADER                       4062'- 4063 '-..               TCP
                            IP DATA:                                    4064.../        HEADER
             4002'- 4003 '-..        TCP                    406/                          TCP        ~




                       4004.../    HEADER                               4065.../         DATA
             400/                   TCP
                       4005.../     DATA                   4051 '-          IP HEADER
                                                                                IP DATA:
                       PORT 7040:                          4052'- 4053 \...,.            TCP
             4011 '-       IP HEADER                                    4054_/ HEADER
                            IP DATA:                        405/                          TCP
             4012, 4013 '-..                                            4055_/           DATA
                                     TCP
                       4014.../    HEADER
             401/                   TCP                    4041 '-          IP HEADER
                                    DATA
                                                     -
                       4015_/
                                                                                IP DATA:
                                                           4042, 4043 \...,.             TCP
                       PORT 50148:                                      4044_/ HEADER
             4021 '-       IP HEADER                        404/                         TCP
                                                                        4045_/           DATA
                            IP DATA:
             4022'- 4023 ' -                                                                                    407
                       4024.../
                                     TCP
                                   HEADER                                       l                     TCP
             402/                   TCP
                                                                        41 '-                        HEADER
                       4025_/       DATA
                                                                                                          TCP
                                                                                                         DATA
                            0                                                   ~   -
         I                                       I
         I
         I
                            0

                            0


                         PORT n:
                                                 I
                                                 I
                                                                        ;/ \\
             4031 '-       IP HEADER
                            IP DATA:
                                                         4201 '-          IP HEADER
             4032'- 4033 ' -         TCP                                   IP DATA:
                       4034.../    HEADER                4202'- 4203 \...,.           TCP
             403/                    TCP
                                                                       4204_/       HEADER
                       4035.../     DATA
                                                          420/                          TCP      -
                                                                       4205_/           DATA~
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page60
                                                                  7 of 222
                                                                       13 PageID#
                                                                           PageID#85
                                                                                   3784


     U.S. Patent              May 4, 2010     Sheet 5 of 5             US 7, 710,978 B2

                                                                  50
                   31                                         i
                                       FIG. 5

                        501           REGISTER ENDPOINT


                        502             QUALIFY TRAFFIC
                                        FROM ENDPOINT

                        503       ENCRYPT QUALIFIED TRAFFIC


                        504             ENCAPSULATE
                                      ENCRYPTED TRAFFIC


                        505              FORWARD
                                    ENCAPSULATED TRAFFIC



                   34


                                  RECEIVE FORWARDED TRAFFIC
                        506
                                   DIFFUSE RECEIVED TRAFFIC
                        507
                                   DECRYPT DIFFUSED TRAFFIC
                        508
                                  CONVERT DECRYPTED TRAFFIC
                        509
                                      FORWARD TRAFFIC TO
                        510          DESTINATION ENDPOINT
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page61
                                                                  8 of 222
                                                                       13 PageID#
                                                                           PageID#86
                                                                                   3785


                                                            US 7,710,978 B2
                                    1                                                                        2
        SYSTEM AND METHOD FOR TRAVERSING A                                    addresses may be blocked to minimize the risk of allowing
             FIREWALL WITH MULTIMEDIA                                         malicious traffic into an important computer network or sys-
                  COMMUNICATION                                               tem. Another more advanced technique is called stateful
                                                                              inspection, wherein in addition to analyzing header informa-
                         TECHNICAL FIELD                                      tion, a firewall keeps track of the status of any connection
                                                                              opened by network devices behind the firewall. Deciding
        The present invention relates, in general, to electronic com-         whether or not a packet is dropped in a stateful inspection is
     munications, and, more specifically, to transmitting commu-              based on the tracked status of the connection and information
     nication data within a multimedia communication system.                  from within the packet header. In practice, firewalls (espe-
                                                                         10   cially those used by large corporations) generally only allow
               BACKGROUND OF THE INVENTION                                    traffic from the well-known ports, though such firewalls may
                                                                              be specially configured to allow traffic on any port. For mul-
        The Internet may be used for many forms of communica-                 timedia communication systems that use multiple registered
     tion, including voice conversations, video conferencing,                 and dynamic ports, firewalls (unless specially configured)
     development collaboration, and the like. In order for a manu-       15   will generally block the data traffic on these ports between
     facturers' programs, applications, equipment, and systems to             multimedia systems, thus, preventing communication.
     be interoperable with each other, many protocols have been                  Video conferencing endpoints generally use multiple
     developed to standardize the communication between such                  dynamic ports for the transmission of communication data
     systems. These protocols have grown increasingly complex                 packets and, as such, each port used necessitates opening that
     to handle all the types of traffic generated to facilitate com-     20   port on a firewall. Additionally, different endpoints partici-
     munication for video conferencing, voice over Internet Pro-              pating in different conversations use different sets of ports,
     tocol (VoIP), and data over Internet Protocol applications.              further increasing the number of ports to be opened on a
     Two such protocols are H.323 from the International Tele-                firewall. Reconfiguring ports on a firewall is a time consum-
     communication Union-Telecommunication Standardiza-                       ing task that introduces the risk of human error, which may
     tion Sector (ITU-T) and the Session Initiation Protocol (SIP)       25   defeat the purpose of the firewall by leaving a network vul-
     from the Internet Engineering Task Force (IETF). Both H.323              nerable to malicious attacks. Furthermore, even though these
     and SIP typically allow for multimedia communication                     dynamic ports should be closed after the communication
     including voice, video, and data communications in real-                 ends, in practice, once a firewall port is open, it remains open
     time.                                                                    because the firewall technicians typically do not expend the
        In Internet Protocol (IP) communication networks, devices        30   additional time resources to close the ports.
     or endpoints on the network are identified by their respective              Additionally, many video conferencing systems do not
     IP address. Applications and programs on the different                   support encryption. In such cases the communication
     devices further identify each other using port numbers. A port           between endpoints is not secure and may be intercepted while
     number is a sixteen bit integer, the value of which falls into           being transmitted across the Internet.
     one of three ranges: the well-known ports, ranging from 0           35      Existing video conferencing systems such as TAND-
     through 1023; the registered ports, ranging from 1024                    BERG' s BORDER CONTROLLER™, a component of
     through 4 9151 ; and the dynamic and/ or private ports, ranging          TANDBERG's EXPRESSWAY™ firewall traversal solution,
     from 49152 through 65535. The well-known ports are                       requires the use of TANDBERG Gatekeepers or TAND-
     reserved for assignment by the Internet Corporation for                  BERG traversal enabled endpoints. While allowing firewall
     Assigned Names and Numbers (ICANN) for use by applica-              40   traversal, the EXPRESSWAyrM solution still requires user
     tions that communicate using the Transmission Control Pro-               intervention to select and trust a range of ports on a firewall
     tocol (TCP) or User Datagram Protocol (UDP) and generally                and requires the purchase ofTANDBERG equipment to use
     can only be used by a system/root process or by a program run            existing legacy video conference endpoints that are not tra-
     by a privileged user. The registered ports may be registered             versal-enabled. The V2IlJTM series of products from Poly-
     for use by companies or other individuals for use by applica-       45   com, Inc., are Application Level Gateways (ALG) that act as
     tions that communicate using TCP or UDP. The dynamic or                  protocol-aware firewalls that automate the selection and trust-
     private ports, by definition, cannot be officially registered nor        ing of ports, but as such, multiple ports are still used when
     are they assigned. Both the H.323 and SIP standards use                  sending traffic between endpoints with the risk ofhaving such
     multiple, well-known, registered, and/or dynamic ports in                traffic being blocked by a non-protocol-aware firewall. Fur-
     order to facilitate such communication.                             50   ther, such an ALG does not provide for secure communica-
        H.323 and SIP each rely on multiple other protocols, some             tion. The PATHFINDER™ series of products from RadVi-
     of which may in turn rely on UDP for sending and receiving               sion, Ltd., provides for firewall traversal via multiplexing to a
     multimedia traffic. UDP features minimal overhead com-                   single port, but still requires opening a port on a firewall.
     pared to other transport protocols (most notably TCP) at the             Multiplexing is implemented by taking sections of data from
     expense of having less reliability. UDP does not provide for        55   each of the data streams coming through the various ports and
     guaranteed packet delivery nor data integrity. UDP does offer            placing them alternately into a single stream. Thus, the result-
     the highest possible throughput, thus, making it ideally suited          ing stream is simply a train ofinterleaved data bits that are not
     for multimedia real-time communications.                                 recognized as any particular communication protocol. At the
        Multimedia communications traffic will most likely have               destination end point, a packet constructor picks each data bit
     to traverse a firewall at some point during transmission, espe-     60   and places it in the appropriate stream on the appropriate port
     cially over the Internet, regardless to which protocol the traf-         and rebuilds the original stream.
     fic conforms. Firewalls are used in modem networks to screen                Similar systems have been implemented for voice, VoIP,
     out unwanted or malicious traffic. One of many techniques a              and data over IP communication systems. Each either relies
     firewall may use is packet filtering, wherein the firewall deter-        on a proprietary system or equipment or relies on actually
     mines whether or not to allow individual packets by analyzing       65   selecting and opening multiple ports in a firewall that could
     information in the packet header (such as the IP address and             leave the underlying network vulnerable to malicious elec-
     port of the source and destination). Thus, various ports or IP           tronic attacks.
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page62
                                                                  9 of 222
                                                                       13 PageID#
                                                                           PageID#87
                                                                                   3786


                                                           US 7,710,978 B2
                                    3                                                                       4
             BRIEF SUMMARY OF THE INVENTION                                  being blocked by a firewall between two devices that are
                                                                             attempting to communicate. As an example, video conferenc-
        The present invention is directed to a system and method             ing systems, whether they are based on H.323, SIP, or other
     for transporting multiport protocol traffic using a single-port         similar multimedia communication protocols, use multiple
     protocol that is known to be transmitted on a port that is              ports and multiple protocols in order to enable two-way audio
     typically open on standard firewalls. Multiport protocol traf-          and video communication. The communication protocols
     fic from a first endpoint is converted in to a single-port pro-         specify different types of traffic that may be sent between
     tocol for transport across a network. The traffic is then recon-        endpoints which include media traffic (voice, video, and the
     verted to the multiport protocol and directed to the                    like) along with the control traffic (camera, connection con-
     appropriate ports at a targeted second endpoint. In being          10   trol, and the like). The media traffic is comprised of data for
     converted into the single-port protocol, the traffic may then           the images and sound being transmitted between endpoints
     traverse a firewall by using a well-known port, such that little        with the control traffic comprising data used to control the
     or no reconfiguration of the firewall is required. In so doing,         connection between endpoints and the features of the end-
     the risk of human error leaving a network vulnerable to mali-           point (e.g., camera direction, zoom, and the like). Due to its
     cious attacks is reduced. Moreover, instead of creating an         15   higher throughput rate, UDP may typically be utilized for the
     unrecognizable data stream, which may still be rejected by              real-time communication traffic between endpoints. TCP
     more-advanced firewalls, such as through multiplexing, the              may be utilized for traffic requiring data integrity (e.g., con-
     various embodiments of the present invention actually creates           trol traffic). As such, video conferencing systems typically
     a known, single-port communication protocol.                            make use of both TCP and UDP to transport the multimedia
        The foregoing has outlined rather broadly the features and      20   data to enable communication. The ports that are typically
     technical advantages of the present invention in order that the         used to enable the two-way communication include various
     detailed description of the invention that follows may be               ports across the well-known ports, the registered ports, and
     better understood. Additional features and advantages of the            the dynamic ports. Firewalls are usually set up to block unre-
     invention will be described hereinafter which form the sub-             quested traffic and/or traffic coming in on dynamic ports.
     ject of the claims of the invention. It should be appreciated by   25   Furthermore, UDP does not provide a mechanism for identi-
     those skilled in the art that the conception and specific               fying received traffic as requested traffic. Thus, programs and
     embodiment disclosed may be readily utilized as a basis for             endpoints that send traffic conforming to UDP are at risk of
     modifying or designing other structures for carrying out the            having that traffic blocked by the remote endpoint's firewall
     same purposes of the present invention. It should also be               for both being unrequested and being sent on a blocked port.
     realized by those skilled in the art that such equivalent con-     30      Referring to FIG. 1, video conference endpointlO attempts
     structions do not depart from the spirit and scope of the               to send multimedia data to video conference endpoint 15.
     invention as set forth in the appended claims. The novel                Multiport packets 100 sent from well-known port 1010, reg-
     features which are believed to be characteristic of the inven-          istered port 7030, and dynamic ports 50148-50153 are being
     tion, both as to its organization and method of operation,              transmitted to video conference endpoint 15. Firewall 12
     together with further objects and advantages will be better        35   passes all the outgoing traffic (packets 100) on all ports since
     understood from the following description when considered               this traffic has originated from the network inside of firewall
     in connection with the accompanying figures. It is to be                12. The traffic is transmitted across Internet 16 and is received
     expressly understood, however, that each of the figures is              by firewall 13, which is operating in a standard mode. In the
     provided for the purpose of illustration and description only           standard mode, firewall 13 blocks dynamic ports and unre-
     and is not intended as a definition of the limits of the present   40   quested traffic (packets 101), such that only the TCP traffic
     invention.                                                              (packets 102) on well-known port 1010 is received by end-
                                                                             point 15. Thus, with each endpoint being behind their respec-
            BRIEF DESCRIPTION OF THE DRAWINGS                                tive firewalls, neither two-way nor one-way communication
                                                                             can take place.
        For a more complete understanding of the present inven-         45      Referring to FIG. 2, video conference endpoint 10 again
     tion, reference is now made to the following descriptions               attempts to send multimedia data (packets 100) to video con-
     taken in conjunction with the accompanying drawing, in                  ference endpoint 15, this time with network devices 21and24
     which:                                                                  in the system. In this embodiment, endpoint 10 is a video
        FIG. 1 is a diagram illustrating the flow of packets in a            conference endpoint that uses a multiple port communication
     typical IP communication system;                                   50   protocol in order to establish communication with endpoint
        FIG. 2 is a diagram illustrating an IP communication sys-            15. For the purposes of this example, endpoint 10 uses ports
     tem configured according to one embodiment of the present               1010, 7030, 50148-50153. The data transmitted using ports
     invention;                                                              1010 and 50149-50150 utilize TCP as the transport protocol
        FIG. 3 is a diagram illustrating an IP communication sys-            while the data transmitted using ports 7030, 50148, and
     tem configured according to another embodiment of the              55   50151-50153 utilize UDP as the transport protocol. Packets
     present invention, which includes encryption;                           from each of these ports conforming to these various proto-
        FIG. 4 is a diagram illustrating the handling of packets; and        cols and sub-protocols are received by network device 21. It
        FIG. 5 is a flowchart showing for an embodiment of the               should be noted that additional or alternative examples of
     invention, example steps that may be employed to traverse a             endpoints may use more or fewer ports of different numbers
     firewall.                                                          60   based in part on the applications or protocols used to facilitate
                                                                             multimedia communication.
         DETAILED DESCRIPTION OF THE INVENTION                                  The received packets are encapsulated to conform to a
                                                                             protocol used by devices 21 and 24 for transmitting data,
        A variety of protocols require the use of multiport traffic.         which may include, but is not limited to: TCP, UDP, Stream
     Whether the traffic is data between applications, voice com-       65   Control Transmission Protocol (SCTP), Datagram Conges-
     munications, or video conferencing, whenever multiport traf-            tion Control Protocol (DCCP), Real-time Transport Protocol
     fic is used there is a possibility of some or all of the traffic        (RTP), and the like. Device 21 receives packets 100 from
Case
  Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                              Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                            Page63
                                                                 10of
                                                                    of222
                                                                       13 PageID#
                                                                          PageID#88
                                                                                  3787


                                                             US 7,710,978 B2
                                     5                                                                        6
     endpoint 10 that conform to both TCP and UDP, encapsulates                 21 and 24 may simply ignore the resend request or, alterna-
     each of multiport packets 100 into single-port packets 200                 tively, send a current data packet masquerading as the previ-
     that conform to a single-port communication protocol used                  ously sent and subsequently lost packet, as alternate data.
     by devices 21and24, and sends packets 200 to device 24. The                   Referring to FIG. 3, device 31 adds encryption layer 311 to
     method of encapsulation may comprise using some or all of                  the data. Any method or algorithm of encryption may be used
     the information (header and data) within each of packets 100               including, but not limited to: 128-bit Advanced Encryption
     as the data section for encapsulated packets 200.                          Standard (AES); Triple Data Encryption Standard (TDES);
        The encapsulated packets are sent to device 24 using any of             Skipjack, or the like. Some or all of each packet received may
     the well-known or registered ports, which are the ports that               be encrypted, including the header, which contains the source
     are typically open in standard firewalls. One such well-known         10   and destination port numbers associated with the packet. With
     port that could be chosen is port 443, which is commonly                   all of the packets 100 from endpoint 10 having an added layer
     reserved for HTTPS traffic by I CANN and is commonly open                  of encryption and becoming packets 300, the media traffic
     by default on most firewalls. While the packets may be sent                along with the control traffic between endpoints 10and15 are
     along any of the well-known, registered, or dynamic ports, the             secured for transmission across Internet 16. Device 34
     preferable port used may be a port that is commonly open on           15   receives secure packets 300 and removes encryption layer
     most firewalls in their standard configurations (e.g., the well-           311 before reconstructing packets 100. The reconstructed
     known ports, certain registered ports, and the like).                      packets 100 are then dispersed to endpoint 15 addressed to the
        Firewall 12 inspects the traffic from device 21 before send-            appropriate ports expected by endpoint 15.
     ing it out through Internet 16 to device 24. When the traffic                 In alternative or additional embodiments, devices 21/31
     arrives at firewall 13, it inspects the traffic, determines that it   20   and 24/34 may also qualify their incoming traffic in order to
     is valid traffic on a well-known port, and passes it along to              securely pass traffic associated with the connection between
     device 24.                                                                 endpoints 10and15. As an example, endpoint 10, upon being
        Device 24 receives encapsulated single-port packets 200                 connected to device 21/31, may register itself with device
     sent from device 21. Device 24 then reconstructs multiport                 21/31 as a video conferencing endpoint. When endpoint 10
     packets 100 using packets 200. Reconstruction may be per-             25   begins using network ports for a conference call or other
     formed by any suitable method including hash-like functions                connection, device 21/31 may identify those ports as being
     or tables. As an example, header information within one of                 used and, if appropriate, begin converting and encrypting the
     packets 200 may be an input to a hash-like function that                   traffic associated with such ports. This qualification and reg-
     returns the destination IP address and port numbers for a                  istration process my be performed by the use of a hash-like
     given packet. In the case of a hash-like table, device 21 may         30   function, so that device 21/31 may efficiently perform the
     use a portion of the headeror data in each of packets 100 as the           qualification. As an example, endpoint 10 may register port
     index of a hash-like table and then convert packets 100 to                 50152 and start sending packets. For every packet received,
     packets 200. Device 24 upon receiving packets 200, may use                 the source IP address and port may be the inputs to a hash-like
     a portion of the header or data in each of packets 200 as the              function that determines whether a received packet is quali-
     index of a hash-like table and then reconvert packets 200 back        35   fied for further processing and transmission. In the case of a
     to packets 100, recovering the original IP addresses and ports             hash-like table, device 24 may use a portion of the header or
     based on information stored in the hash-like table.                        data in each of packets 200 as the index of a hash-like table
        From the original headers, device 24 determines for each                and then determine whether a packet is qualified based on
     packet that it is for delivery to endpoint 15. Device 24 then              information stored in the hash-like table.
     sends the packets to endpoint 15 using each packet's destina-         40      While each of devices 21and24 is depicted connected to a
     tion port. Thus, if a port and protocol are advantageously                 single video conferencing system, they may be connected to
     chosen (such as port 443 and Secure Sockets Layer (SSL)),                  multiple and various video conference systems, H.323 gate-
     communications traffic from endpoint 10 may be sent to                     keepers, H.323 gateways, SIP proxies, SIP registrars, or the
     endpoint 15 with no modification or user intervention to                   like. When multiple video conferencing systems are con-
     traverse firewalls 12 and 13. While one-way communication             45   nected to a device, such as device 21, any connections or calls
     is described (from endpoint 10 to endpoint 15) it is noted that            that do not require traversing a firewall may accordingly not
     each of devices 21and24 may perform the steps of receiving                 be converted into a single-port communication protocol. As
     multiple packets, encapsulation, port translation, decapsula-              an example, if two video conference endpoints are on the
     tion, and resending multiple packets in order to enable two-               same network behind a firewall and are engaging in commu-
     way communication between endpoints 10 and 15. Addi-                  50   nications, this traffic does not pass through a firewall (the
     tional or alternative embodiments may use any of the well-                 traffic is only transmitted on the internal network). Thus,
     known or registered ports that are typically or commonly                   devices 21/31 may recognize this situation and, accordingly,
     open in standard firewalls to send packets between devices 21              not encapsulate nor encrypt the traffic between two such
     and 24. While any of the well-known, registered, or dynamic                endpoints.
     ports may be used, it is preferable to select a port that is          55      Additionally, device 21 need not be a stand-alone device as
     commonly open in firewalls.                                                its functionality may be integrated into any other network
        It should be noted that in additional or alternative embodi-            device including, but not limited to: video conference sys-
     ments of the present invention, network or other errors may                tems, firewalls, H.323 gateways, SIP proxies, SIP registrars
     occasionally lead to lost or corrupted packets and some pro-               or the like. Alternative embodiments may also send traffic
     tocols (such as TCP) specify that in such cases these lost or         60   between endpoints 10 and 15 that conform to any number of
     corrupted packets be resent, which is at odds with maintain-               standards or protocols for multimedia communication
     ing real-time communication. With real-time communica-                     including, but not limited to the H.323 and SIP protocols by
     tion, current data takes precedence over lost previous data                converting the multiport communication protocols into a
     since resent packets of previously lost or corrupt data may                single-port protocol that uses a port that is typically open on
     arrive too late to be useful. As such, when receiving a request       65   most firewalls.
     to resend a packet containing real-time data (e.g. data corre-                FIG. 4 is a diagram illustrating the handling of packets.
     sponding to the audio or video of the communication) devices               Devices implementing the various embodiments of the inven-
Case
  Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                              Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                            Page64
                                                                 11of
                                                                    of222
                                                                       13 PageID#
                                                                          PageID#89
                                                                                  3788


                                                            US 7,710,978 B2
                                     7                                                                        8
     ti on receive multiple IP data packets (400-403) from multiple            ering the original multimedia and control communication
     ports (1010, 7040, 50148, ... , n). Each packet has an IP                 information within the packets. In step 509, the packets are
     header (4001/4011/4021/4031) and an IP data section (4002/                then restored to their original transport protocol, such as TCP,
     4012/4022/4032). The IP header contains information for                   UDP, or the like. With the packets being fully restored, they
     properly delivering a packet to a destination including,                  are then forwarded to the destination endpoint by device 34,
     among other things: a source IP address, a destination IP                 as shown by step 510.
     address, and the total length of the packet. The IP data section             It is noted that while the disclosure has used the commu-
     contains the data being transmitted, which is usually another             nication between two video conference endpoints as an
     packet conforming to a different protocol such as TCP, UDP,               example, it is understood that the systems and methods
     or the like. The TCP and UDP packets (4003/4013/4023/                10   described may be used by other programs, applications, com-
     4033) found within IP packets 400-403, each also have a                   munications systems, and the like, that use multiport proto-
     header (4004/4014/4024/4034) and data (4005/4015/4025/                    cols for communication. As such, embodiments of the inven-
     4035) sections. Headers 4004/4014/4024/4034 of TCP and                    tion may be used for audio systems VoIP systems, or any other
     UDP packets 4003/4013/4023/4033 have the source and des-                  system that uses a multiport protocol to transfer data between
     tination ports of a packet.                                          15   devices. Referring back to FIG. 2 as an example, endpoints 10
         Each packet received is treated the same regardless of the            and 15 may be VoIP endpoints engaging in voice communi-
     packet's source port or to which protocol the packet con-                 cation. In this embodiment the multiport VoIP protocol traffic
     forms. After being received, each IP packet's data section                from endpoint 10 may be received by device 21, converted to
     (4042/4052/4062) may be encrypted and then become the                     a single port protocol by device 21, encapsulated by device
     data section of a new packet, which may conform to a differ-         20   21, transmitted to device 24, decapsulated by device 24, con-
     ent protocol for single-port communication. As an example,                verted back to the original multiport protocol by device 24,
     packet 407 is the encrypted TCP packet 4063 of IP packet                  transmitted to endpoint 15, and received by endpoint 15, as
     406. IP packet 420 contains TCP packet 4203, whose TCP                    described in further detail above. The same holds true for
     data section 4205 is packet 407. This method allows the                   other types of programs, equipment, or applications using a
     original source and destination ports identified in packet           25   multiport protocol to transfer data across a network.
     406's TCP header to be saved and also encrypted such that                    Although the present invention and its advantages have
     when packet 420 is transmitted across the Internet, it may not            been described in detail, it should be understood that various
     be identified as using a port associated with video conferenc-            changes, substitutions and alterations can be made herein
     ing, further increasing security. Additionally, in creating a             without departing from the spirit and scope of the invention as
     new TCP packet, the port address may effectively be changed.         30   defined by the appended claims. Moreover, the scope of the
     As an example, a packet received from port 1010 could be                  present application is not intended to be limited to the par-
     sent out on port 443, with the original source port being saved           ticular embodiments of the process, machine, manufacture,
     in an encrypted form within packet 407. TCP data section                  composition of matter, means, methods and steps described in
     4205 of packet 420 may also contain encrypted or non-en-                  the specification. As one of ordinary skill in the art will
     crypted UDP packets, RTP packets, or IP packets instead of           35   readily appreciate from the disclosure of the present inven-
     the encrypted TCP packet portrayed. As an example, IP                     tion, processes, machines, manufacture, compositions of
     packet 406 may be the TCP data 4205 of packet 420. Accord-                matter, means, methods, or steps, presently existing or later to
     ingly, additional or alternative embodiments may encrypt the              be developed that perform substantially the same function or
     entire IP packet (404-406) instead of or in addition to the IP            achieve substantially the same result as the corresponding
     data sections (4042/4052/4062).                                      40   embodiments described herein may be utilized according to
         FIG. 5 is a flowchart that shows for an embodiment of the             the present invention. Accordingly, the appended claims are
     invention, example steps that may be employed by devices 31               intended to include within their scope such processes,
     and 34 to traverse a firewall. An endpoint, when connected to             machines, manufacture, compositions of matter, means,
     a network, first registers with device 31 by the endpoint                 methods, or steps.
     identifying itself as a compliant endpoint (e.g., it is an end-      45
     point that conforms to H.323, SIP, VoIP, or the like), as shown             What is claimed is:
     by step 501.                                                                1. A method for communication between two or more
         On a given network, multiple devices may be connected, as             endpoints, said method comprising:
     such, device 31 may receive traffic from many devices within                receiving, at a first intermediate communication device
     that network. Thus, device 31 qualifies the traffic it receives to   50        that is communicatively coupled with a first endpoint
     ensure that the traffic sent to device 34 is appropriate traffic.              communication device, a plurality of multiport packets
     This is shown in step 502 and may be accomplished by                           of data in a multiport communication protocol for com-
     comparing a given packet's source IP and port addresses to                     munication from the first endpoint communication
     those of endpoints that have registered with device 31. In step                device;
     503, device 31 encrypts the previously qualified traffic secur-      55     converting, by said first intermediate communication
     ing the communication between two endpoints using any                          device, said plurality of multiport packets into a plurality
     suitable encryption method including, but limited to: AES                      of single-port packets in a single-port communication
     128-bit, TDES, Skipjack, or the like. In step 504, the                         protocol;
     encrypted traffic is then encapsulated to conform to a single               transmitting from said first intermediate communication
     port protocol, such as SSL, by placing the previously                60        device said plurality of single-port packets over a com-
     encrypted packet into a new packet conforming to SSL pro-                      monly-open port to at least a second intermediate com-
     tocol. As shown by step 505, the encapsulated traffic is then                  munication device that is communicatively coupled with
     forwarded to device 34.                                                        one or more other endpoint communication devices, said
         In step 506, device 34 receives the single port traffic from               plurality of single-port packets traversing one or more
     device 31 and is diffused by step 507 by restoring the original      65        firewalls using said commonly-open port;
     IP addresses and port numbers to the individual packets. In                 receiving said plurality of single-port packets at said at
     step 508, this diffused traffic is then decrypted, thus, recov-                least a second intermediate communication device;
Case
  Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                              Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                            Page65
                                                                 12of
                                                                    of222
                                                                       13 PageID#
                                                                          PageID#90
                                                                                  3789


                                                           US 7,710,978 B2
                                    9                                                                        10
        reconverting, by said at least a second intermediate com-                14. A system comprising:
           munication device, said received plurality of single-port             a first network device that is communicatively coupled
           packets into said multiport communication protocol                       with at least a first endpoint communication device, said
           resulting in reconverted plurality of multiport packets;                 first network device comprising:
           and                                                                      an interface for receiving a plurality of multi port packets
        delivering, from said at least a second intermediate com-                      of data in a multiport communication protocol from
           munication device to said one or more other endpoint                        two or more ports for communication from said at
           communication devices, said reconverted plurality of                        least a first endpoint communication device; and
           multiport packets using two or more ports associated                     a conversion table for said first network device to convert
           with said multiport communication protocol.                   10            said plurality of multi port packets into a plurality of
        2. The method of claim 1, further comprising:                                  single-port packets in a single-port communication
        encrypting said plurality of single-port packets in said                       protocol, wherein said single-port communication
           single-port communication protocol prior to said trans-                     protocol is acceptable by any of a plurality of different
           mitting.                                                                    commonly-open transmission control protocol (TCP)
        3. The method of claim 2, further comprising:                    15            ports, and wherein said interface communicates said
        decrypting said encrypted plurality of single-port packets                     converted plurality of single-port packets over a
           prior to said reconverting.                                                 selected one of the plurality of different commonly-
        4. The method of claim 2, wherein said encrypting is                           open TCP ports; and
     according to one of:                                                        a second network device that is communicatively coupled
        an Advanced Encryption Standard (AES) 128-bit alga-              20         with at least a second endpoint communication device,
           rithm;                                                                   said second network device comprising:
        a Triple Data Encryption Standard (TDES) algorithm; or                      a second interface for receiving said converted plurality
                                                                                       of single-port packets from said selected one of the
        a Skipjack algorithm.
                                                                                       plurality of different commonly-open TCP ports;
        5. The method of claim 1, wherein:
                                                                         25         a second conversion table for reconverting said con-
        said single-port communication protocol comprises:
                                                                                       verted plurality of single-port packets into said mul-
           Secure Sockets Layer (SSL) protocol.                                        tiport communication protocol, resulting in a recon-
        6. The method of claim 1, wherein:                                             verted plurality ofmultiport packets; and
        a portion of said plurality of multiport packets conforms to                wherein said second interface distributes each of said
           a first transmission protocol of said multiport commu-        30            reconverted plurality of multiport packets to said two
           nication protocol;                                                          or more ports for communication to said at least a
        another portion of said plurality of multiport packets con-                    second endpoint communication device; and
           forms to a second transmission protocol of said multi-                wherein one or more firewalls are traversed between said
           port communication protocol; and                                         first and second network devices using said selected one
        wherein said transmitting comprises transmitting said plu-       35         of the plurality of different commonly-open TCP ports.
           rality of single-port packets using said first transmission           15. The system of claim 14, further comprising:
           protocol in said single-port communication protocol.                  an encryption application in said first network device for
        7. The method of claim 6, wherein said first transmission                   encrypting said plurality of packets in said single-port
     protocol comprises Transmission Control Protocol (TCP);                        communication protocol; and
     and                                                                 40      a decryption application in said second network device for
        said second transmission protocol comprises User Data-                      decrypting said encrypted plurality of packets prior to
           gram Protocol (UDP).                                                     said reconverting.
        8. The method of claim 6, further comprising: sending                    16. The system of claim 15, wherein said encrypting is
     alternate data instead of requested data in response to a resend         according to one of:
     request.                                                            45      an Advanced Encryption Standard (AES) 128-bit algo-
        9. The method of claim 1, further comprising:                               rithm;
        qualifying said plurality of multi port packets, wherein said            a Triple Data Encryption Standard (TDES) algorithm; or
           qualifying comprises:                                                 a Skipjack algorithm.
           registering a network device;                                         17. The system of claim 14, wherein said single-port com-
           using network ports by said registered network device;        50   munication protocol is Secure Sockets Layer (SSL) protocol.
                                                                                 18. The system of claim 14, wherein:
           determining whether said plurality of multiport packets
                                                                                 a portion of said plurality of packets from said two or more
              originated from a network port used by said registered
                                                                                    ports conform to Transmission Control Protocol (TCP);
              network device; and
                                                                                 another portion of said plurality of packets from said two or
           allowing further transmission of said plurality of multi-     55         more ports conform to User Datagram Protocol (UDP);
              port packets based on said determining.                               and
        10. The method of claim 1, wherein said commonly-open                    wherein said single-port communication protocol uses said
     port is a well-known port.                                                     TCP.
        11. The method of claim 1, wherein said commonly-open                    19. The system of claim 14, wherein said first and second
     port is port 443.                                                   60   network devices send alternate data instead of requested data
        12. The method of claim 1 wherein said single-port com-               in response to a resend request.
     munication protocol is acceptable by any of a plurality of                  20. The system of claim 14, wherein said first network
     different commonly-open transmission control protocol                    device qualifies said multiport packets, wherein said qualify-
     (TCP) ports.                                                             ing comprises:
        13. The method of claim 1 wherein said single-port com-          65      registering a third network device with said first network
     munication protocol is not hypertext transport protocol                        device;
     (HTTP).                                                                     using network ports by said third network device;
Case
  Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                              Document
                                     130-1
                                        1-2 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                            Page66
                                                                 13of
                                                                    of222
                                                                       13 PageID#
                                                                          PageID#91
                                                                                  3790


                                                          US 7,710,978 B2
                                  11                                                                  12
        determining whether said plurality of multiport packets             restoring the decrypted packets to the at least one original
           originated from a network port used by said third net-              communication protocol, thereby resulting in restored
           work device; and                                                    multiport packets; and
        allowing further transmission of said plurality of multiport        distributing, from said second intermediary network
           packets based on said determining.                                  device, each of said restored multiport packets to said
                                                                               two or more ports for communication to said destination
        21. The system of claim 14, wherein said selected one of               communication device.
     the plurality of different commonly-open TCP ports is a well-          24. The method of claim 23, wherein said encrypting is
     known port.                                                         according to one of:
        22. The system of claim 14, wherein said selected one of      10    an Advanced Encryption Standard (AES) 128-bit algo-
     the plurality of different commonly-open TCP ports is port                rithm;
     443.                                                                   a Triple Data Encryption Standard (TDES) algorithm; or
       23. A method comprising:                                             a Skipjack algorithm.
                                                                            25. The method of claim 23, wherein said single-port com-
       receiving, at a first intermediary network device that is
                                                                      15 munication protocol is Secure Sockets Layer (SSL) protocol.
          communicatively coupled with a source conununication
                                                                            26. The method of claim 23, wherein:
          device, a plurality of multi port packets of data from two
                                                                            a portion of said plurality of multiport packets from said
          or more ports for communication from said source com-
                                                                               two or more ports conform to Transmission Control
          munication device, said plurality of multiport packets
                                                                               Protocol (TCP);
          having at least one original communication protocol;
                                                                      20    another portion of said plurality of multi port packets from
       encrypting the plurality of multiport packets, thereby                  said two or more ports conform to User Datagram Pro-
          resulting in encrypted packets;                                      tocol (UDP); and
       encapsulating the encrypted packets into a plurality of              wherein said single-port communication protocol uses said
          single-port packets in a single-port communication pro-              TCP.
          tocol that is acceptable by any of a plurality of different 25    27. The method of claim 23, wherein said first and second
          commonly-open ports, thereby resulting in encapsulated         intermediary network devices send alternate data instead of
          packets;                                                       requested data in response to a resend request.
       transmitting from said first intermediary network device             28. The method of claim 23, further comprising qualifying
          said encapsulated packets over a selected one of the           said multiport packets, wherein said qualifying comprises:
          plurality of different commonly-open ports, wherein 30            registering a third network device with said first interme-
          said encapsulated packets traverse one or more firewalls             diary network device;
          between said first intermediary network device and a              determining whether said plurality of multiport packets
          second intermediary network device using said selected               originated from said third network device; and
          one of the plurality of different commonly-open ports;            allowing further transmission of said plurality of multiport
       receiving, at said second intermediary network device that 35           packets based on said determining.
          is communicatively coupled with a destination commu-              29. The method of claim 23, wherein said selected one of
          nication device, said encapsulated packets from said           the plurality of different commonly-open ports is a well-
          selected one of the plurality of different commonly-open       known port.
          ports;                                                            30. The method of claim 23, wherein said selected one of
                                                                      40 the plurality of different commonly-open ports is port 443.
       decrypting the received encapsulated packets, thereby
          resulting in decrypted packets;                                                        * * * * *
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 67 of 222 PageID# 3791




                      EXHIBIT 3
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page68
                                                                  1 of 222
                                                                       14 PageID#
                                                                           PageID#65
                                                                                   3792
                                                                           Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                             US007773588B2


     c12)   United States Patent                                                    (10)      Patent No.:                  US 7, 773,588 B2
            Signaoff et al.                                                         (45)      Date of Patent:                       Aug. 10, 2010

     (54)    SYSTEM AND METHOD FOR CROSS                                               6,735,626 Bl            512004 Tezuka et al.
             PROTOCOL COMMUNICATION                                                    6,795,444 Bl            912004 Vo et al.
                                                                                       6,798,782 Bl            912004 Caronni et al.
     (75)    Inventors: Christopher S. Signaoff, Hutto, TX
                                                                                       6,963,583 Bl * 11/2005 Foti ........................... 370/467
                        (US); Tom W. Opsahl, Flower Mound,
                        TX (US); Edward M. Riley, III, Flower                          7,016,935 B2            3/2006 Lee et al.
                        Mound, TX (US); Justin S. Signaoff,                            7,020,130 B2            3/2006 Krause et al.
                        Round Rock, TX (US)                                            7,023,465 B2            412006 Stephens, Jr.
                                                                                       7,031,341 B2            412006 Yu
     (73)    Assignee: directPacket Research, Inc., Irving, TX                         7,039,701 B2            512006 Wesley
                       (US)
                                                                                       7,159,036 B2            1/2007 Hinchliffe et al.
     ( *)    Notice:       Subject to any disclaimer, the term ofthis
                           patent is extended or adjusted under 35
                           U.S.C. 154(b) by 579 days.
                                                                                                                 (Continued)
     (21)    Appl. No.: 11/403,552                                                                          OTHER PUBLICATIONS
     (22)    Filed:        Apr. 13, 2006                                        International Search Report and Written Opinion issued for PCT/
                                                                                US07/66457 dated Jun. 17, 2008, 10 pgs.
     (65)                     Prior Publication Data
             US 2007 /0242694 Al           Oct. 18, 2007                                                         (Continued)
                                                                               Primary Examiner-Tri H Phan
     (51)    Int. Cl.                                                          (74) Attorney, Agent, or Firm-Fulbright & Jaworski L.L.P.
             H04L 12166                   (2006.01)
             H04L 12156                   (2006.01)                             (57)                            ABSTRACT
             H04J 3122                    (2006.01)
             G06F 15116                   (2006.01)
     (52)    U.S. Cl. ....................... 370/356; 370/401; 370/467;        A multimedia communication system and method are
                                                                 709/227
                                                                                described where a communication controller receives a mul-
     (58)    Field of Classification Search ......... 370/352-356,              timedia data stream from a communication device in a first
                               370/401-408, 466-467; 709/227-228
                                                                                protocol. The controller detects a type of the first protocol,
             See application file for complete search history.
                                                                                such as text-based protocol or a binary protocol and then
     (56)                     References Cited                                  converts the first protocol into an intermediate protocol. The
                                                                                multimedia data stream in this intermediate protocol is then
                        U.S. PATENT DOCUMENTS
                                                                                transmitted to a second communication controller connected
            6,047,320   A    412000 Tezuka et al.                               to the destination communication device. The multimedia
            6,266,809   Bl   7/2001 Craig et al.                                data stream is then converted at the second communication
            6,380,968   Bl   412002 Alexander et al.                            controller from the intermediate protocol into a second pro-
            6,434,140   Bl* 8/2002 Barany et al. ............... 370/352
                                                                                tocol which is then used to transmit the multimedia data
            6,611,503   Bl   8/2003 Fitzgerald et al.
                                                                                stream to the destination communication device.
            6,614,465   B2   9/2003 Alexander et al.
            6,633,324   B2  10/2003 Stephens, Jr.
            6,633,985   B2  10/2003 Drell                                                              23 Claims, 7 Drawing Sheets




                                                                                        200



                                                               202                                    203



                                                                                               TEXT
                                                                                              TABLE
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page69
                                                                  2 of 222
                                                                       14 PageID#
                                                                           PageID#66
                                                                                   3793


                                                                US 7, 773,588 B2
                                                                           Page 2


                      U.S. PATENT DOCUMENTS                                         2005/0243747   Al*    11/2005   Rudolph ..................... 370/282
                                                                                    2005/0259145   Al     11/2005   Schrader et al.
          7,177,929   B2      212007   Burbeck et al.                               2005/0271051   Al     12/2005   Holloway et al.
          7,181,530   Bl      212007   Halasz et al.                                2006/0098684   Al *    512006   Bozionek et al. ............ 370/466
          7,194,526   B2      3/2007   Kanemitsu                                    2006/0104288   Al      512006   Yim et al.
          7,206,808   B2      4/2007   Babka et al.                                 200610109862   Al      512006   Choi et al.
          7,251,689   B2      7/2007   Wesley                                       200610187903   Al *    8/2006   Kallio et al. ................ 370/352
          7,293,169   Bl     1112007   Righi et al.                                 2006/0190719   Al      8/2006   Rao et al.
          7,328,406   B2      2/2008   Kalinoski et al.                             2006/0224883   Al     10/2006   Khosravi et al.
          7,346,076   Bl*     3/2008   Habiby et al ................ 370/466        2007/0005804   Al      1/2007   Rideout
          7,346,912   B2      3/2008   Seebaldt                                     200710022201   Al      1/2007   Aaby et al.
          7,353,380   B2      4/2008   VanHeyningen                                 2007/0036143   Al      212007   Alt et al.
          7,363,381   B2      4/2008   Mussman et al.                               2007/0239841   Al     10/2007   Lehrman
          7,370,097   B2      5/2008   Hashimoto                                    2007/0242696   Al     10/2007   Signaoff et al.
          7,372,957   B2      5/2008   Strathmeyer et al.                           2008/0043091   Al      2/2008   Lia et al.
          7,385,622   B2      6/2008   Babka et al.                                 2008/0134200   Al      6/2008   Seebaldt
          7,436,428   B2     10/2008   Schrader et al.                              2008/0235362   Al      9/2008   Kjesbu et al.
          7,441,270   Bl     10/2008   Edwards et al.                               2009/0051752   Al      212009   Lammers
      2003/0065737    Al      4/2003   Aasman                                       200910112671   Al      412009   Grodum
      2003/0081783    Al      5/2003   Adusumilli et al.
      2003/0182451    Al      9/2003   Grass et al.                                                 OTHER PUBLICATIONS
      2003/0227908    Al *   12/2003   Scoggins et al. ............ 370/352
      2003/0232648    Al     12/2003   Prindle                                  International Search Report and Written Opinion issued for PCT/
                                                                                US2007/066435; Dated: Apr. 2, 2008; 9 Pages.
      2004/0037268    Al      212004   Read
                                                                                International Search Report and Written Opinion issued for PCT/
      2004/0158606    Al      8/2004   Tsai
                                                                                US2007/066451; Dated: Jul. 7, 2008; 11 Pages.
      2005/0021610    Al      1/2005   Bozionek et al.
                                                                                International Search Report and Written Opinion issued for PCT/
      2005/0080919    Al      412005   Li et al.                                US2007/066460; Dated: Apr. 9, 2008; 10 Pages.
      2005/0122964    Al      6/2005   Strathmeyer et al.
      2005/0125696    Al*     6/2005   Afshar et al. ............... 713/201    * cited by examiner
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page70
                                                                  3 of 222
                                                                       14 PageID#
                                                                           PageID#67
                                                                                   3794


     U.S. Patent           Aug. 10, 2010   Sheet 1of7              US 7,773,588 B2




                                     FIG. IA



                ENDPOINT
                                     101                                 102
                                                        ENDPOINT




                                 COMMUNICATION
                                  CONTROLLER            100




                                                        103




             COMMUNICATION           104          COMMUNICATION          105
              CONTROLLER                           CONTROLLER




                       BINARY                                 TEXT




                ENDPOINT                                ENDPOINT


               106                                  107
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page71
                                                                  4 of 222
                                                                       14 PageID#
                                                                           PageID#68
                                                                                   3795


     U.S. Patent         Aug. 10, 2010     Sheet 2of7               US 7,773,588 B2




                                     FIG. JB



                 ENDPOINT
                                                                              102
                                                        ENDPOINT




                                COMMUNICATION                            !Q
                                 CONTROLLER             100




                                                        103




              COMMUNICATION          104           COMMUNICATION              105
               CONTROLLER                           CONTROLLER




         ENDPOINT         ENDPOINT            ENDPOINT             ENDPOINT


        108              106                 107                   109
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page72
                                                                  5 of 222
                                                                       14 PageID#
                                                                           PageID#69
                                                                                   3796


     U.S. Patent         Aug. 10, 2010       Sheet 3of7          US 7,773,588 B2




                                         FIG.2


                                             TO
                                          ENDPOINT




                                         MESSAGE 1/F
                                                           200


                         202                                             203
                                                          201

               BINARY   i.-----i
                                         PROTOCOL                TEXT
               TABLE                     CONVERTER               TABLE




                 ENDPOINT
               INFORMATION
                   BASE
                                     NETWORK l/F
                                                           204

               205


                                             TO
                                          NETWORK
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page73
                                                                  6 of 222
                                                                       14 PageID#
                                                                           PageID#70
                                                                                   3797


     U.S. Patent         Aug. 10, 2010    Sheet 4of7            US 7,773,588 B2



                                 FIG. 3



                 RECEIVE A MULTIMEDIA DATA STREAM AT A
                 COMMUNICATION CONTROLLER IN A FIRST         ~      300
                PROTOCOL FROM A COMMUNICATION DEVICE




             DETECT A TYPE OF THE FIRST PROTOCOL, SUCH AS ~
              TEXT-BASED PROTOCOL OR A BINARY PROTOCOL
                                                                    301




                  CONVERT THE FIRST PROTOCOL INTO AN          ~ 302
                       INTERMEDIATE PROTOCOL




                COMMUNICATE THE MULTIMEDIA DATA STREAM
               IN THE INTERMEDIATE PROTOCOL TO A SECOND      ~      303
               COMMUNICATION CONTROLLER CONNECTED TO
                    THE TARGET COMMUNICATION DEVICE




                 TRANSLATE THE INTERMEDIATE PROTOCOL          ~     304
                       INTO A SECOND PROTOCOL




                TRANSMIT THE MULTIMEDIA DATA STREAM IN
               THE SECOND PROTOCOL, SUCH AS TEXT-BASED        ~     305
                 PROTOCOL AND A BINARY PROTOCOL, TO A
                     TARGET COMMUNICATION DEVICE
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page74
                                                                  7 of 222
                                                                       14 PageID#
                                                                           PageID#71
                                                                                   3798


     U.S. Patent         Aug. 10, 2010    Sheet 5of7            US 7,773,588 B2




                                     FIG. 4



               ACCESS A FIRST PROTOCOL TABLE RESPONSIVE
                TO THE TYPE, WHEREIN THE FIRST PROTOCOL
              TABLE INCLUDES A PLURALITY OF FIRST PROTOCOL
                                                           ~           400
               MESSAGES CORRESPONDING TO A PLURALITY OF
                    INTERMEDIATE PROTOCOL MESSAGES




              SELECT INTERIM PROTOCOL MESSAGES FROM THE
              TABLE THAT CORRESPOND TO ONE OR MORE FIRST ~             401
              PROTOCOL MESSAGES FOUND IN THE MULTIMEDIA
                              DATA STREAM




                 ASSEMBLING THE INTERMEDIATE PROTOCOL
                                                                ~      402
                 MESSAGES TO FORM THE MULTIMEDIA DATA
                  STREAM IN THE INTERMEDIATE PROTOCOL
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page75
                                                                  8 of 222
                                                                       14 PageID#
                                                                           PageID#72
                                                                                   3799


     U.S. Patent         Aug. 10, 2010    Sheet 6of7            US 7,773,588 B2




                             FIG. 5




             DETERMINE A SECOND PROTOCOL TYPE
                ASSOCIATED WITH THE TARGET                    ~ 501
                  COMMUNICATION DEVICE




             ACCESS A SECOND PROTOCOL TABLE
         RESPONSIVE TO THE SECOND PROTOCOL TYPE,
            WHEREIN THE SECOND PROTOCOL TABLE
         INCLUDES A PLURALITY OF SECOND PROTOCOL              ~ 502
          MESSAGES CORRESPONDING TO A PLURALITY
           OF INTERMEDIATE PROTOCOL MESSAGES




       SELECT SECOND PROTOCOL MESSAGES FROM THE
          TABLE THAT CORRESPOND TO ONE OR MORE  ~                     503
        INTERMEDIATE PROTOCOL MESSAGES FOUND IN
                THE MULTIMEDIA DATA STREAM




         ASSEMBLETHESECONDPROTOCOLMESSAGES                    ~ 504
         TO FORM THE MULTIMEDIA DATA STREAM IN THE
                     SECOND PROTOCOL
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page76
                                                                  9 of 222
                                                                       14 PageID#
                                                                           PageID#73
                                                                                   3800


     U.S. Patent                   Aug. 10, 2010       Sheet 7of7                US 7,773,588 B2




                                                   FIG. 6


                                                                        ;:-600
                                              606


                                                                               NETWORK
         601               603         604                   605 611

                                                         1/0        COMMUNICATIONS
               CPU               RAM         ROM
                                                      ADAPTER          ADAPTER



       602


                                                                                  610

                                                  USER
                                                                DISPLAY
                                               INTERFACE
                     613                        ADAPTER
                                                                ADAPTER


                                                       608               609
Case
  Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                              Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                            Page77
                                                                 10of
                                                                    of222
                                                                       14 PageID#
                                                                          PageID#74
                                                                                  3801


                                                          US 7,773,588 B2
                                   1                                                                       2
             SYSTEM AND METHOD FOR CROSS                                            BRIEF SUMMARY OF THE INVENTION
               PROTOCOL COMMUNICATION
                                                                               The present invention is directed to a system and method
                        TECHNICAL FIELD                                     for facilitating multimedia connnunication with multiple
                                                                            connnunication protocols. A connnunication controller
        The present invention is related to electronic connnunica-          within the system receives a multimedia data stream in a first
     tions systems and, more particularly, to communication using           protocol from a communication device. The controller
     incompatible connnunication protocols.                                 detects a type of the first protocol, such as text-based protocol
                                                                            or a binary protocol, and converts the first protocol into an
              BACKGROUND OF THE INVENTION                              10   intermediate protocol. The intermediate protocol may be cre-
                                                                            ated to reflect the connnonalities between the various com-
        The Internet may be used for many forms of connnunica-              munication protocols that are expected within the system.
     tion, including voice conversations, video conferencing,               The multimedia data stream in this intermediate protocol is
     development collaboration, and the like. In order for a manu-          then transmitted to a second communication controller con-
     facturers' programs, applications, equipment, and systems to      15   nected to the target connnunication device. The second com-
     be interoperable with each other, many protocols have been             munication controller converts the multimedia data stream in
     developed to standardize the connnunication between such               the intermediate protocol into a second protocol that is com-
     systems. These protocols have grown increasingly complex               patible with the destination connnunication device. Prior to
     to handle all the types of traffic generated to facilitate com-        making this conversion, the second connnunication control-
     munication for video conferencing, voice over Internet Pro-       20   !er would determine what protocol this destination device
     tocol (VoIP), and data over Internet Protocol applications.            uses. The multimedia data stream in this second protocol is
     Two examples of such protocols that have been defined for              then transmitted to the destination communication device. By
     handling the administration of VoIP, and its natural extension         providing the interim or intermediate protocol, translation or
     to multimedia connnunication are H.323 from the Interna-               conversion between the different protocols is quick and effi-
     tional Teleconnnunication Union-Teleconnnunication Stan-          25   cient. Moreover, it allows connnunication devices that use
     dardization Sector (ITU-T) and the Session Initiation Proto-           different connnunication protocols to participate in multime-
     col (SIP) from the Internet Engineering Task Force (IETF).             dia connnunications on the same system.
     Both H.323 and SIP typically allow for multimedia connnu-                 The foregoing has outlined rather broadly the features and
     nication including voice, video, and data connnunications in           technical advantages of the present invention in order that the
                                                                       30   detailed description of the invention that follows may be
     real-time.
        H.323 and SIP, in addition to other such connnunication             better understood. Additional features and advantages of the
                                                                            invention will be described hereinafter which form the sub-
     protocols, each rely on multiple other protocols, some of
     which may in turn rely on UDP for sending and receiving                ject of the claims of the invention. It should be appreciated by
     multimedia traffic. UDP features minimal overhead com-                 those skilled in the art that the conception and specific
                                                                       35   embodiment disclosed may be readily utilized as a basis for
     pared to other transport protocols (most notably TCP) at the
     expense of having less reliability. UDP does not provide for           modifying or designing other structures for carrying out the
     guaranteed packet delivery nor data integrity. UDP does offer          same purposes of the present invention. It should also be
     the highest possible throughput, thus, making it ideally suited        realized by those skilled in the art that such equivalent con-
     for multimedia real-time connnunications.                              structions do not depart from the spirit and scope of the
                                                                       40   invention as set forth in the appended claims. The novel
        While these different protocols, such as H.323 and SIP,             features which are believed to be characteristic of the inven-
     each facilitate the multimedia connnunication, they are quite          tion, both as to its organization and method of operation,
     different in structure and format. Some protocols, such as             together with further objects and advantages will be better
     H.323, are binary format protocols. That means the transmit-           understood from the following description when considered
     ted information in the H.323 stream is in a binary coded          45   in connection with the accompanying figures. It is to be
     format. In contrast, other protocols, such as SIP, are text-           expressly understood, however, that each of the figures is
     based protocols, which means that text tags or other informa-          provided for the purpose of illustration and description only
     tion are included in the transmitted streams. Multimedia com-          and is not intended as a definition of the limits of the present
     munication systems, therefore, are typically designed to be            invention.
     implemented in one of the various protocols. For example,         50
     one connnunication system may be designed to operate with
                                                                                   BRIEF DESCRIPTION OF THE DRAWINGS
     H.323, while others might be designed to operate with SIP,
     VoIP, or the like.
                                                                               For a more complete understanding of the present inven-
        A problem arises when a party using an H.323 endpoint on            tion, reference is now made to the following descriptions
     one connnunication system designed to use H.323 desires to        55
                                                                            taken in conjunction with the accompanying drawing, in
     communicate with another party using a different protocol              which:
     endpoint on another connnunication system designed for the
                                                                               FIG. lA is a block diagram illustrating a multimedia com-
     different protocol. Because the two systems and endpoints
                                                                            munication network configured according to one embodi-
     use incompatible protocols, connnunication cannot be estab-
                                                                            ment of the present invention;
     lished between the two parties by connecting the first end-       60
     point and system with the target endpoint and system. The                 FIG. lB is a block diagram illustrating the multimedia
     two endpoints and systems speak different languages and,               connnunication network of FIG. lA in an alternative connec-
     thus, cannot understand the messaging and data being trans-            tion;
     mitted by the other. As the popularity of Internet-based or               FIG. 2 is a detailed block diagram illustrating component
     electronic multimedia communications grows, a likelihood          65   blocks of a connnunication controller;
     exists that this problem may be encountered with increasing               FIG. 3 is a flowchart illustrating example steps executed to
     frequency.                                                             implement one embodiment of the present invention;
Case
  Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                              Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                            Page78
                                                                 11of
                                                                    of222
                                                                       14 PageID#
                                                                          PageID#75
                                                                                  3802


                                                          US 7,773,588 B2
                                   3                                                                       4
       FIG. 4 is a flowchart illustrating example steps executed to         In the connection illustrated in FIG. lB, more endpoints,
     convert a first protocol into an intermediate protocol in a            endpoints 108and109, are connected into multimedia com-
     multimedia communication system configured according to                munication network 10 though communication controllers
     one embodiment of the present invention;                               104 and 105. Endpoint 108, connected to communication
       FIG. 5 is a flowchart illustrating example steps executed to         controller 104, communicates using a text-based protocol,
     convert an intermediate protocol into a second protocol in a           which is different that the binary protocol used by endpoint
     multimedia communication system configured according to                106. Similarly, endpoint 109 communicates using a binary
     one embodiment of the present invention; and                           protocol, which is different from the text-based protocol of
       FIG. 6 illustrates a computer system adapted to use                  endpoint 107, both of which are connected into communica-
     embodiments of the present invention.                             10   tion controller 105. The various embodiments of the present
                                                                            invention allow any of the endpoints connected into a com-
        DETAILED DESCRIPTION OF THE INVENTION                               munication controller to transmit its multimedia communica-
                                                                            tion data in various, incompatible protocols. In this manner,
         FIG. lA is a block diagram illustrating multimedia com-            the intermediate protocol data stream arriving at communi-
     munication network 10 configured according to one embodi-         15   cation controller 104 will be converted into a text-based pro-
     ment of the present invention. Multimedia communication                tocol for delivery to endpoint 108, and will also be converted
     network 10 includes communication controller 100 con-                  into a binary protocol for delivery to endpoint 106. Thus, the
     nected to endpoints 101and102. Communication controller                protocol of the endpoint does not limit the communication
     100 is also connected to Internet 103 to facilitate connections        within multimedia communication network 10.
     with communication controllers 104 and 105, and endpoints         20      FIG. 2 is a detailed block diagram illustrating component
     106 and 107. A major difference between multimedia com-                blocks of communication controller 100. When initiating
     munication network 10 and other existing communication                 multimedia communications, an endpoint transmits the mul-
     networks is that endpoints 101-102 and 106-107 communi-                timedia data streams to communication controller 100 in the
     cate using different communication protocols.                          communication protocol that it was configured for. Commu-
         Endpoints 101and107 each use a text-based communica-          25   nication controller 100 receives the data streams at message
     ti on protocol, such as SIP, while endpoints 102 and 106 each          interface 200. Message interface 200 sends the data stream to
     use a binary communication protocol, such as H.323. SIP and            protocol converter 201. Protocol converter 201 examines the
     H.323 are merely specific examples of text-based and binary            data stream and first determines what protocol the data stream
     protocols. Other protocols may be used as well. Because the            has been configured for. With this information, protocol con-
     binary communication protocol is incompatible with the text-      30   verter 201 begins examining the data stream packets to find
     based protocol, endpoint 101 cannot directly communicate               protocol messages or commands contained within the data
     with endpoint 102 simply by sending its communication                  stream. As such protocol messages or commands are found,
     stream to endpoint 102. Instead, communication controller              protocol converter 201 accesses a corresponding table to find
     100 receives the multimedia communication stream from                  the interim protocol message to replace the original message.
     endpoint 101 in the text-based protocol and converts it line-     35      In the example depicted in FIG. 2, protocol converter 201
     by-line into an interim protocol that comprises the common             may access binary table 202, when the received multimedia
     functions and elements of the different protocols. Communi-            data stream is in a binary format protocol, or it may access text
     cation controller 100 then converts the interim protocol into          table 203, when the received multimedia data stream is in a
     the binary protocol for transmission to endpoint 102.                  text-based protocol. For purposes of this example, the end-
         In implementing multimedia communication between              40   point is transmitting a data stream in a text-based protocol.
     multiple endpoints connected at various remote locations               Therefore, protocol converter 201 accesses text table 203
     with different communication controllers, the transmitting             when it discovers messages or commands in the text-based
     communication controller translates the text-based or binary           protocol. Protocol converter 201 searches through text table
     communication protocol into an interim or intermediate com-            203 for messages or commands in the interim protocol that
     munication protocol that simplifies the protocol signals into     45   correspond to the message or command discovered in the
     their common elements. This intermediate communication                 original, text-based protocol. Protocol converter 201 begins
     protocol may be efficiently transmitted across Internet 103 to         translating the data stream line-by-line into a new, interim
     either or both of communication controllers 104 and 105.               data stream by retrieving the associated message or command
     Once received at communication controllers 104 and 105, the            in the interim protocol from text table 203 and packaging the
     intermediate communication protocol is then converted into        50   payload or data from the original data stream along with the
     the appropriate communication protocol for delivery to end-            message or command in the interim protocol.
     points 106 and 107 (i.e., binary for endpoint 106 and text-               As protocol converter 201 assembles the new data stream
     based for endpoint 107). This conversion process, thus,                in the interim protocol, the stream is forwarded to network
     allows multiple endpoints that communicate using different             interface 204 for transmission of the translated data stream
     communication protocols to communicate effectively within         55   onto the network. The translated interim data stream will be
     the single multimedia communication system 10.                         addressed to any of the target endpoints by way of any inter-
         It should be noted that in additional and alternative              vening communication controllers.
     embodiments of the present invention, any different type of               Protocol converter 100 also works in reverse upon the
     communication protocol may be used by the various end-                 receipt of a communication data stream from the network.
     points. Moreover, the communication controllers may be            60   The data stream is received at network interface 204 in the
     configured to service any number of different endpoints.               interim protocol. Network interface 204 sends the data stream
         FIG. lB is a block diagram illustrating multimedia com-            to protocol converter 201. As a part of the interim data stream,
     munication network 10 in an alternative connection session.            the address of the target endpoint is included in the stream
     As described in FIG. lA, communication from endpoints 101              administrative data. Protocol converter 201 parses this
     and 102 are converted from a text-base protocol and a binary      65   administrative data from the stream and locates information
     protocol (respectively), into the interim or intermediate pro-         on the target endpoint by accessing endpoint information
     tocol which is then transmitted to the destination endpoints.          base 205. Endpoint information base 205 maintains records
Case
  Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                              Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                            Page79
                                                                 12of
                                                                    of222
                                                                       14 PageID#
                                                                          PageID#76
                                                                                  3803


                                                            US 7,773,588 B2
                                     5                                                                        6
     of the capabilities and compatibilities of eachofthe endpoints            second protocol table is accessed in step 501 responsive to
     connected to communication controller 100. One such capa-                 determination of the second protocol type. The second pro-
     bility is the type of communication protocol that the target              tocol table includes second protocol messages shown with
     endpoint speaks. With this information, protocol converter                their corresponding intermediate protocol messages. In step
     201 accesses either binary table 202 or text table 203, depend-           502, second protocol messages are selected from the table
     ing on which protocol the endpoint understands. Protocol                  that correspond to the intermediate protocol messages found
     converter 201 then begins scanning the interim data stream                in the multimedia data stream. The second protocol messages
     for the commands and messages in the interim protocol.                    are assembled, in step 503, to form the multimedia data
        For purposes of this example, the target endpoint uses a               stream in the second protocol, which is then forwarded to the
     binary formatted protocol. Therefore, protocol converter 201         10   destination endpoint or communication device for delivery.
     accesses binary table 202 and locates the binary protocol                    It should be noted that the various embodiments of the
     messages or commands that correspond to the interim proto-                present invention are directed to multimedia communication
     col and begins re-packaging the transferred data into a mul-              systems. Multimedia communication systems include such
     timedia data stream in the binary protocol. As the new, re-               multi-format data such as voice and video; voice, video, and
     packaged multimedia data stream is being assembled,                  15   data; and the like. Systems that are purely intended to transfer
     protocol converter transmits the stream to message interface              data only, or voice only, may benefit from the techniques
     200 addressed to the appropriate endpoint attached to com-                described herein. However, the complexities of dealing with
     munication controller 100. By performing these conversions                the multiple data types in multimedia systems along with the
     in real-time from an efficient interim protocol, the multimedia           multiple protocols designed for such systems resolves a
     communication system configured according to an embodi-              20   growing problem which has yet to be addressed in technol-
     ment of the present invention is able to facilitate communi-              ogy.
     cation between multiple endpoints even though those end-                     The program or code segments making up the various
     points are not configured to receive the same communication               embodiments of the present invention may be stored in a
     protocol. Moreover, because an interim protocol is used to                computer readable medium or transmitted by a computer data
     transmit the data stream between protocol converters in the          25   signal embodied in a carrier wave, or a signal modulated by a
     network, the conversion to the ultimate communication pro-                carrier, over a transmission medium. The "computer readable
     tocol at the protocol converter connected to the target end-              medium" may include any medium that can store or transfer
     point, thus, improving the conversion speed and efficiency of             information. Examples of the computer readable medium
     the communication.                                                        include an electronic circuit, a semiconductor memory
        FIG. 3 is a flowchart illustrating example steps executed to      30   device, a ROM, a flash memory, an erasable ROM (EROM),
     implement one embodiment of the present invention. In step                a floppy diskette, a compact disk CD-ROM, an optical disk, a
     300, a multimedia data stream is received from a communi-                 hard disk, a fiber optic medium, a radio frequency (RF) link,
     cation device at a communication controller in a first proto-             and the like. It may also include fixed or reprogrammable
     col. In step 301, a type of the first protocol, such as text-based        ROM used as firmware for various hardware devices. The
     protocol or a binary protocol, is detected. The first protocol is    35   computer data signal may include any signal that can propa-
     converted into an intermediate protocol in step 302. The mul-             gate over a transmission medium such as electronic network
     timedia data stream in the intermediate protocol is commu-                channels, optical fibers, air, electromagnetic, RF links, and
     nicated, in step 303, to a second communication controller                the like. The code segments may be downloaded via computer
     connected to the target communication device. The interme-                networks such as the Internet, Intranet, and the like.
     diate protocol is translated into a second protocol in step 304.     40      FIG. 6 illustrates computer system 600 adapted to use
     In step 305, the multimedia data stream in the second proto-              embodiments of the present invention, e.g. storing and/or
     col, such as text-based protocol and a binary protocol, is                executing software associated with the embodiments. Central
     transmitted to a target communication device.                             processing unit (CPU) 601 is coupled to system bus 602. The
        In converting a first protocol into the interim or intermedi-          CPU 601 may be any general purpose CPU. However,
     ate protocol, steps are executed to translate the protocol of the    45   embodiments of the present invention are not restricted by the
     data stream line-by-line or bit-by-bit. FIG. 4 is a flowchart             architecture of CPU 601 as long as CPU 601 supports the
     illustrating example steps executed to convert a first protocol           inventive operations as described herein. Bus 602 is coupled
     into an intermediate protocol according to one embodiment                 to random access memory (RAM) 603, which may be SRAM,
     of the present invention. In step 400, a first protocol table is          DRAM, or SDRAM. ROM 604 is also coupled to bus 602,
     accessed responsive to the type of protocol detected. The first      50   which may be PROM, EPROM, or EEPROM. RAM 603 and
     protocol table includes first protocol messages and shows the             ROM 604 hold user and system data and programs as is well
     corresponding intermediate protocol messages. Interim pro-                known in the art.
     tocol messages are selected, in step 401, from the table that                Bus 602 is also coupled to input/output (I/O) controller
     correspond to the first protocol messages in the multimedia               card 605, communications adapter card 611, user interface
     data stream. In step 402, the intermediate protocol messages         55   card 608, and display card 609. The I/O adapter card 605
     are assembled to form the multimedia data stream in the                   connects storage devices 606, such as one or more of a hard
     intermediate protocol. The assembled message is then trans-               drive, a CD drive, a floppy disk drive, a tape drive, to com-
     mitted onto the network for communication.                                puter system 600. The I/O adapter 605 is also connected to a
        The multimedia data stream received in the interim or                  printer (not shown), which would allow the system to print
     intermediate protocol is also converted line-by-line or bit-by-      60   paper copies of information such as documents, photographs,
     bit into the protocol appropriate for the target or destination           articles, and the like. Note that the printer may be a printer
     endpoint or communication device. FIG. 5 is a flowchart                   (e.g., dot matrix, laser, and the like), a fax machine, scanner,
     illustrating example steps executed to convert an intermediate            or a copier machine. Communications card 611 is adapted to
     protocol into a second protocol in a multimedia communica-                couple the computer system 600 to a network 612, which may
     tion system configured according to one embodiment of the            65   be one or more of a telephone network, a local (LAN) and/or
     present invention. In step 500, a second protocol type associ-            a wide-area (WAN) network, an Ethernet network, and/or the
     ated with the target communication device is determined. A                Internet network. User interface card 608 couples user input
Case
  Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                              Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                            Page80
                                                                 13of
                                                                    of222
                                                                       14 PageID#
                                                                          PageID#77
                                                                                  3804


                                                           US 7,773,588 B2
                                    7                                                                       8
     devices, such as keyboard 613, pointing device 607, and the                   includes a plurality of second protocol messages corre-
     like, to the computer system 600. The display card 609 is                     sponding to said plurality of intermediate protocol mes-
     driven by CPU 601 to control the display on display device                    sages;
     610.                                                                       selecting ones of said plurality of second protocol mes-
        Although the present invention and its advantages have                     sages that correspond to one or more intermediate pro-
     been described in detail, it should be understood that various                tocol messages found in said multimedia data stream;
     changes, substitutions and alterations can be made herein                     and
     without departing from the spirit and scope of the invention as            assembling said ones of said plurality of second protocol
     defined by the appended claims. Moreover, the scope of the                    messages to form said multimedia data stream in said
     present application is not intended to be limited to the par-      10         second protocol.
     ticular embodiments of the process, machine, manufacture,                  5. The method of claim 4 further comprising:
     composition of matter, means, methods and steps described in               retrieving said second protocol type from a device infor-
     the specification. As one of ordinary skill in the art will                   mation base, wherein said device information base con-
     readily appreciate from the disclosure of the present inven-                  tains compatibility information for each device available
     tion, processes, machines, manufacture, compositions of            15         for said multimedia communication.
     matter, means, methods, or steps, presently existing or later to           6. The method of claim 1 wherein said intermediate proto-
     be developed that perform substantially the same function or            col comprises protocol messages common to said text-based
     achieve substantially the same result as the corresponding              protocol and said binary protocol.
     embodiments described herein may be utilized according to                  7. A communication controller in a multimedia communi-
     the present invention. Accordingly, the appended claims are        20   cation system, said communication controller comprising:
     intended to include within their scope such processes,                     a message interface to transceive multimedia data from a
     machines, manufacture, compositions of matter, means,                         communication endpoint in a first protocol, wherein the
     methods, or steps.                                                            first protocol comprises a signaling protocol, and
                                                                                   wherein said first protocol is either a text-based protocol
        What is claimed is:                                             25         or a binary protocol;
        1. A method for multimedia communication comprising:                    a protocol signaler to determine a type of said first protocol;
        receiving a multimedia data stream at a communication                   a first protocol conversion table that contains a plurality of
           controller in a first protocol from a communication                     first protocol messages and a plurality of interim proto-
           device, wherein the first protocol comprises a signaling                col messages, wherein said plurality of interim protocol
           protocol;                                                    30         messages correspond to ones of said plurality of first
        detecting a type of said first protocol;                                   protocol messages;
        converting said first protocol into an intermediate protocol;           a protocol conversion utility to convert said first protocol
        translating said intermediate protocol into a second proto-                into an interim protocol using said first protocol conver-
           col, wherein the second protocol comprises a signaling                  sion table; and
           protocol; and                                                35      a network interface to transceive said multimedia data in
        transmitting said multimedia data stream in said second                    said interim protocol to a target communication end-
           protocol to a target communication device;                              point.
        wherein said first protocol comprises one of a text-based               8. The communication controller of claim 7 wherein said
           protocol and a binary protocol and wherein said second            protocol conversion utility converts said interim protocol of a
           protocol comprises one of a binary protocol and a text-      40   received multimedia data stream into a second protocol and
           based protocol.                                                   wherein said message interface transmits said received mul-
        2. The method of claim 1 further comprising:                         timedia data stream in said second protocol to a destination
        communicating, prior to said translating, said multimedia            endpoint connected to said communication controller.
           data stream in said communication controller to a sec-               9. The communication controller of claim 8 further com-
           ond communication controller connected to said target        45   prising:
           communication device; wherein said translating and                   a second protocol conversion table that contains a plurality
           said transmitting are performed by said second commu-                   of second protocol messages and said plurality of
           nication controller.                                                    interim protocol messages, wherein said plurality of
        3. The method of claim 1 wherein said converting com-                      interim protocol messages correspond to ones of said
     prises:                                                            50         plurality of second protocol messages.
                                                                                10. The communication controller of claim 8 further com-
        accessing a first protocol table responsive to said type,
                                                                             prising:
           wherein said first protocol table includes a plurality of
                                                                                an endpoint information base including compatibility data
           first protocol messages corresponding to a plurality of
                                                                                   on one or more communication endpoints connected to
           intermediate protocol messages;
                                                                        55         said communication controller, wherein said compat-
        selecting ones of said plurality of intermediate protocol                  ibility data includes a device protocol type.
           messages that correspond to one or more first protocol               11. A method for multimedia communication comprising:
           messages found in said multimedia data stream; and                   receiving a multimedia data stream at a communication
        assembling said ones of said plurality of intermediate pro-                controller in a first protocol from a communication
           tocol messages to form said multimedia data stream in        60         device;
           said intermediate protocol.                                          detecting a type of said first protocol;
        4. The method of claim 1 wherein said translating com-                  converting said first protocol into an intermediate protocol,
     prises:                                                                       wherein said converting is performed irrespective of a
        determining a second protocol type associated with said                    second protocol in which the multimedia data stream is
           target communication device;                                 65         to be transmitted to a target communication device;
        accessing a second protocol table responsive to said second             translating said intermediate protocol into said second pro-
           protocol type, wherein said second protocol table                       tocol; and
Case
  Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                              Document
                                     130-1
                                        1-1 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                            Page81
                                                                 14of
                                                                    of222
                                                                       14 PageID#
                                                                          PageID#78
                                                                                  3805


                                                          US 7,773,588 B2
                                   9                                                                      10
        transmitting said multimedia data stream in said second               code for converting said first protocol into an intermediate
           protocol to the target communication device;                          protocol, wherein said converting is performed irrespec-
        wherein said first protocol comprises one of a text-based                tive of a second protocol in which the multimedia data
           protocol and a binary protocol and wherein said second                stream is to be transmitted to a target communication
           protocol comprises one of a binary protocol and a text-               device;
           based protocol.                                                    code for translating said intermediate protocol into the
        12. The method of claim 11 further comprising:                           second protocol; and
        communicating, prior to said translating, said multimedia             code for transmitting said multimedia data stream in said
           data stream in said communication controller to a sec-                second protocol to the target communication device;
           ond communication controller connected to said target       10     wherein said first protocol comprises one of a text-based
           communication device; wherein said translating and                    protocol and a binary protocol and wherein said second
           said transmitting are performed by said second commu-                 protocol comprises one of a binary protocol and a text-
           nication controller.                                                  based protocol.
        13. The method of claim 11 wherein said converting com-                19. The computer program product of claim 18 further
     prises:                                                           15   comprising:
        accessing a first protocol table responsive to said type,             code for communicating, prior to execution of said code for
           wherein said first protocol table includes a plurality of             translating, said multimedia data stream in said commu-
           first protocol messages corresponding to a plurality of               nication controller to a second communication control-
           intermediate protocol messages;                                       ler connected to said target communication device;
        selecting ones of said plurality of intermediate protocol      20        wherein said code for translating and said code for trans-
           messages that correspond to one or more first protocol                mitting are executed at said second communication con-
           messages found in said multimedia data stream; and                    troller.
        assembling said ones of said plurality of intermediate pro-           20. The computer program product of claim 18 wherein
           tocol messages to form said multimedia data stream in            said code for converting comprises:
           said intermediate protocol.                                 25     code for accessing a first protocol table responsive to said
        14. The method of claim 11 wherein said translating com-                 type, wherein said first protocol table includes a plurality
     prises:                                                                     of first protocol messages corresponding to a plurality of
                                                                                 intermediate protocol messages;
        determining a second protocol type associated with said
                                                                              code for selecting ones of said plurality of intermediate
           target communication device;
                                                                       30        protocol messages that correspond to one or more first
        accessing a second protocol table responsive to said second              protocol messages found in said multimedia data
           protocol type, wherein said second protocol table                     stream; and
           includes a plurality of second protocol messages corre-            code for assembling said ones of said plurality of interme-
           sponding to said plurality of intermediate protocol mes-              diate protocol messages to form said multimedia data
           sages;                                                      35        stream in said intermediate protocol.
        selecting ones of said plurality of second protocol mes-              21. The computer program product of claim 18 wherein
           sages that correspond to one or more intermediate pro-           said code for translating comprises:
           tocol messages found in said multimedia data stream;               code for determining a second protocol type associated
           and                                                                   with said target communication device;
        assembling said ones of said plurality of second protocol      40     code for accessing a second protocol table responsive to
           messages to form said multimedia data stream in said                  said second protocol type, wherein said second protocol
           second protocol.                                                      table includes a plurality of second protocol messages
        15. The method of claim 14 further comprising:                           corresponding to said plurality of intermediate protocol
        retrieving said second protocol type from a device infor-                messages;
           mation base, wherein said device information base con-      45     code for selecting ones of said plurality of second protocol
           tains compatibility information for each device available             messages that correspond to one or more intermediate
           for said multimedia communication.                                    protocol messages found in said multimedia data
        16. The method of claim 11 wherein said intermediate                     stream; and
     protocol comprises protocol messages common to said text-                code for assembling said ones of said plurality of second
     based protocol and said binary protocol.                          50        protocol messages to form said multimedia data stream
        17. The method of claim 11 wherein said first protocol                   in said second protocol.
     comprises a signaling protocol, and wherein said second pro-             22. The computer program product of claim 21 further
     tocol comprises a signaling protocol.                                  comprising:
        18. A computer program product having a computer read-                code for retrieving said second protocol type from a device
     able storage medium with computer program logic recorded          55        information base, wherein said device information base
     thereon for multimedia communication, said computer pro-                    contains compatibility information for each device
     gram product comprising:                                                    available for said multimedia communication.
        code for receiving a multimedia data stream at a commu-               23. The computer program product of claim 18 wherein
           nication controller in a first protocol from a communi-          said intermediate protocol comprises protocol messages
           cation device;                                              60   common to said text-based protocol and said binary protocol.
        code for detecting a type of said first protocol;                                          * * * * *
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 82 of 222 PageID# 3806




                      EXHIBIT 4
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-3 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page83
                                                                  1 of 222
                                                                       21 PageID#
                                                                           PageID#92
                                                                                   3807
                                                                                                           Illlll llllllll Ill lllll lllll lllll lllll lllll 111111111111111111111111111111111
                                                                                                                                         US008560828B2


     c12)   United States Patent                                                                                    (10)   Patent No.:                    US 8,560,828 B2
            Signaoff et al.                                                                                         (45)   Date of Patent:                           Oct. 15, 2013

     (54)    SYSTEM AND METHOD FORA                                                                                    6,798,782   Bl       912004 Caronni et al.
             COMMUNICATION SYSTEM                                                                                      6,963,583   Bl      11/2005 Foti et al.
                                                                                                                       7,016,935   B2       3/2006 Lee et al.
                                                                                                                       7,020,130   B2       3/2006 Krause et al.
     (75)    Inventors: Christopher S. Signaoff, Hutto, TX                                                             7,023,465   B2       412006 Stephens, Jr.
                        (US); Tom W. Opsahl, Flower Mound,                                                             7,031,341   B2       412006 Yu
                        TX (US); Edward M. Riley, III, Flower                                                          7,039,701   B2       512006 Wesley
                                                                                                                       7,050,422   B2       512006 Xu eta!.
                        Mound, TX (US); Justin S. Signaoff,                                                            7,159,036   B2       1/2007 Hinchliffe et al.
                        Round Rock, TX (US)                                                                            7,177,929   B2       212007 Burbeck et al.
                                                                                                                       7,181,530   Bl       212007 Halasz et al.
     (73)    Assignee: DirectPacket Research, Inc., Irving, TX                                                         7,194,526   B2       3/2007 Kanemitsu
                                                                                                                       7,206,808   B2       4/2007 Babka et al.
                       (US)                                                                                            7,228,488   Bl       6/2007 Grass et al.

     ( *)    Notice:            Subject to any disclaimer, the term ofthis                                                                     (Continued)
                                patent is extended or adjusted under 35                                                              OTHER PUBLICATIONS
                                U.S.C. 154(b) by 2486 days.
                                                                                                                International Search Report and Written Opinion issued for PCT/
     (21)    Appl. No.: 11/403,548                                                                              US2007/066451; Dated: Jul. 7, 2008; 11 Pages.

     (22)    Filed:             Apr. 13, 2006                                                                                                  (Continued)

     (65)                            Prior Publication Data                                                    Primary Examiner - Jeffrey D Popham
                                                                                                               (74) Attorney, Agent, or Firm - Fulbright & Jaworski LLP
             US 2007/0245412 Al                           Oct. 18, 2007

     (51)    Int. Cl.                                                                                           (57)                          ABSTRACT
             H04L29/06                              (2006.01)                                                   A communication system is made up of several communica-
     (52)    U.S. Cl.                                                                                           tion communities. Each community provides for communi-
             USPC . ... ... ... .. ... ... ... ... ... .. ... ... ... ... ... .. ... ... ... ... 713/150        cation between the endpoints connected into that community
     (58)    Field of Classification Search                                                                     by connecting the endpoints and communication controllers
             None                                                                                               located behind a firewall with an external communication
             See application file for complete search history.                                                  controller outside of the firewall. In selected embodiments,
                                                                                                                such a community may be configured to connect an internal
     (56)                            References Cited                                                           controller that is connected to a plurality of endpoints with
                                                                                                                another controller that is designed for connection to only one
                          U.S. PATENT DOCUMENTS
                                                                                                                endpoint. When communication is desired outside of the indi-
            5,838,683      A         11/ 1998 Corley et al.                                                     vidual communities, the external controller for that commu-
            6,047,320      A          412000 Tezuka et al.                                                      nity establishes a connection with the external controller for
            6,266,809      Bl         7/2001 Craig et al.                                                       the desired community. Once established, the communication
            6,380,968      Bl         412002 Alexander et al.
                                                                                                                data can be transmitted across community borders. In some
            6,434,140      Bl         8/2002 Barany et al.
            6,611,503      Bl         8/2003 Fitzgerald et al.                                                  embodiments, there may be a central external controller that
            6,614,465      B2         9/2003 Alexander et al.                                                   is in communication with each of the external controllers for
            6,633,324      B2        10/2003 Stephens, Jr.                                                      the other individual communities. In such embodiments, all
            6,633,985      B2        10/2003 Drell                                                              inter-community communication will pass through that cen-
            6,735,626      Bl         512004 Tezuka et al.
            6,795,444      Bl         912004 Vo et al.
                                                                                                                tral controller.
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-3 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page84
                                                                  2 of 222
                                                                       21 PageID#
                                                                           PageID#93
                                                                                   3808


                                            US 8,560,828 B2
                                                 Page 2


              23 Claims, 9 Drawing Sheets
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-3 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page85
                                                                  3 of 222
                                                                       21 PageID#
                                                                           PageID#94
                                                                                   3809


                                                                     US 8,560,828 B2
                                                                                Page 3


     (56)                    References Cited                                            2005/0141482   Al     6/2005   Kleiner
                                                                                         2005/0243747   Al    11/2005   Rudolph
                      U.S. PATENT DOCUMENTS                                              2005/0259145   Al    11/2005   Schrader et al.
                                                                                         2005/0271051   Al    12/2005   Holloway et al.
          7,251,689   B2      7/2007   Wesley                                            2006/0098684   Al     512006   Bozionek et al.
          7,254,643   Bl      8/2007   Peters, Jr. et al.                                2006/0104288   Al     512006   Yim et al.
          7,293,169   Bl     1112007   Righi et al.                                      200610109862   Al     512006   Choi et al.
          7,328,406   B2      2/2008   Kalinoski et al.                                  200610187903   Al     8/2006   Kallio et al.
          7,346,076   Bl      3/2008   Habiby et al.                                     2006/0190719   Al     8/2006   Rao et al.
          7,346,912   B2      3/2008   Seebaldt                                          2006/0224883   Al    10/2006   Khosravi et al.
          7,353,380   B2      4/2008   VanHeyningen                                      2007/0005804   Al     1/2007   Rideout
          7,363,381   B2      4/2008   Mussman et al.                                    200710022201   Al     1/2007   Aaby et al.
          7,370,097   B2      5/2008   Hashimoto                                         2007/0036143   Al*    212007   Alt et al. ....................... 370/352
          7,372,957   B2      5/2008   Strathmeyer et al.                                2007/0239841   Al    10/2007   Lehrman
          7,385,622   B2      6/2008   Babka et al.                                      2007/0242696   Al    10/2007   Signaoff et al.
          7,436,428   B2     10/2008   Schrader et al.                                   2008/0043091   Al     2/2008   Lia et al.
          7,441,270   Bl     10/2008   Edwards et al.                                    2008/0134200   Al     6/2008   Seebaldt
          7,649,898   Bl      112010   May, Jr. et al.                                   2008/0235362   Al     9/2008   Kjesbu et al.
      200110043571    Al     1112001   Jang et al.                                       2009/0051752   Al     212009   Lammers
      200110046234    Al     1112001   Agrawal et al.                                    200910112671   Al     412009   Grodum
      2003/0065737    Al *    4/2003   Aasman ........................ 709/213
      2003/0081783    Al      5/2003   Adusumilli et al.                                                 OTHER PUBLICATIONS
      2003/0182451    Al      9/2003   Grass et al.
      2003/0227908    Al     12/2003   Scoggins et al.                               International Search Report and Written Opinion issued for PCT/
      2003/0232648    Al     12/2003   Prindle                                       US2007/066435; Dated: Apr. 2, 2008; 9 Pages.
      2004/0037268    Al      212004   Read                                          International Search Report and Written Opinion issued for PCT/
      2004/0158606    Al      8/2004   Tsai                                          US07/66457 dated Jun. 17, 2008, 10 pgs.
      2005/0021610    Al      112005   Bozionek et al.
                                                                                     International Search Report and Written Opinion issued for PCT/
      2005/0021772    Al      112005   Shedrinsky
      2005/0080919    Al*     412005   Li et al. ......................... 709/236   US2007/066460; Dated: Apr. 9, 2008; 10 Pages.
      2005/0122964    Al*     6/2005   Strathmeyer et al. ......... 370/352
      2005/0125696    Al      6/2005   Afshar et al.                                 * cited by examiner
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-3 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page86
                                                                  4 of 222
                                                                       21 PageID#
                                                                           PageID#95
                                                                                   3810


     U.S. Patent          Oct. 15, 2013       Sheet 1of9               US 8,560,828 B2




                                          FIG. I

                                                       106
                                  10
                 103
                  105




                                                                108



                            109




                                          FIG. 3



                  304                                      11           304



                            ~-FW                 FW~
                            ~          -300      301       ~
                                                                 303
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-3 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page87
                                                                  5 of 222
                                                                       21 PageID#
                                                                           PageID#96
                                                                                   3811


     U.S. Patent                 Oct. 15, 2013                  Sheet 2of9                           US 8,560,828 B2




                                                                        r-----------------------------------------------.
                                                                        I
                                                                        I
                                                                        I
                                                                        I
                                                                        I
                                                                        I
                                                                        :
                                                                        I
                                                                        I
                                                                        I




                                                                                                                 ......
                                                                                                                 N

                                            O>
                                            0
                                            N




                                        ------------
                                                                ~NI
                                                                .
                                                       ___________ _.       ¥.I
                                                                            \,"'II




                            ~I




                                                      ~ __________________________________ _
               ,_____________________________________ 5::'!
     Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 88 of 222 PageID# 3812




                                                                                                                                     Case 2:18-cv-00331-AWA-RJK Document 1-3 Filed 06/21/18 Page 6 of 21 PageID# 97
                                                                                                                             ~
                                                                                                                             00
                                                                                                                             •
                                                                                                                             ~
                                                           FIG. 4                                                            ~
                                                                                                                             ~
                                                                                                                             ~


                                                                    r----------------------
                                                                                                                             =
                                                                                                                             ~




                                                                                         ROUTER
                                                                                                              421            0
                                                                                                                             (')
                                                      40                                                                     :-+-
r-------------------------------------------------1
I                                                 I
                                                                                                                             ....
                                                                                                                             ~Ul
I
I
:
                                                  I
                                                  I
                                                  i
                                                                                                                420          N
i
I
                                             409! I           11                                                             ....
                                                                                                                             0
                                                                                                                             (.H
I                                                 I
                                                                                         VIDEO AND VOICE
!407
I
I
                                                  !
                                                  I
                                                  I
I                                                 I
I                                                 I
I                                                 I
                                                                                                                             1J1

                                                                                            -----------------------------
                                                                                                                             =-
                                                                                                                             ('D

                                                                                                                             .....
                                                                                                                             ('D

                                                                                                                    401      (.H
                                                                                                                             0
                                                                                                                             .....
                                            400                                                               417
~-------   ..-                                                                                                               "°

       403 404 405 406                                               411                                        416


                                                                               I I    I I      I I    I I I
                                                                     ------------r      1        r       '----------------   d
                                                                                                                             rJl
                                                                                                                             00
                                                                                                                             u.
                                                                                                                             0--,
                                                                                412 413 414 415
                                                                                                                             =
                                                                                                                             Oo
                                                                                                                             N
                                                                                                                             00

                                                                                                                             =
                                                                                                                             N
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 89 of 222 PageID# 3813




                                                                                                                                                         Case 2:18-cv-00331-AWA-RJK Document 1-3 Filed 06/21/18 Page 7 of 21 PageID# 98
                                                                                                                                                ~
                                                                                                                                                00
                                                                                                                                                •
                                                                    FIG. 5                                                                      ~
                                                                                                                                                ~
                                                                                                                                                ~
                                                                        r-----------------------------------------------------------            ~

                                                                                                                                                =
                                                                                                                                                ~


                                                        50                                                                  502
                                                                                                                                       II
                                                                            501                                                        !
                                                                                                                                        I
                                                                                                                                            I   0
      r------------------------------------------------------------,
      I                                                             I                                                                           (')
      I                                                             I
                                                                                                                                                :-+-
                                       407                                                                                                      ....
                                                                                                                                                ~Ul
                                                               11                                                                 503!      I   N
                                                                                                                                                ....
                                                                                                                                                0
                                                                                                                                                (.H
          416                                                                                                                           I
                                                                                                                                        I
                                                                                                                                        I
                                                                                                                                        !   I
                                                                                                                   fil    LONDON
                                                                                                                                                1J1
                                                                                                                                                =-
                                                                                                                                                ('D

              420                                                                                                                               .....
                                                                                                                                                ('D

                                                                                                                  11     BRAZIL   52            .i;...
                                                                                                                                                0
                                                                                                                                                .....
                                            40     NEWYORK
      L------------------------------------------------------------1'                                                                           "°


                                                                        '
                                                                        I


                                                                        !I
                                                                        I
                                                                             DAf"'V ...   ~   .....   I     '\.    /'---- 506                   d
                                                                        I
                                                                        I
                                                                                                                                                rJl
                                                                        i \.         ,.-507               I BACK END                            00
                                                                        I
                                                                        I
                                                                        I
                                                                        I
                                                                        L------------------------------------------------------------
                                                                                                                                                u.
                                                                                                                                                0--,
                                                                                                                                                =
                                                                                                                                                Oo
                                                                                                                                                N
                                                                                                                                                00

                                                                                                                                                =
                                                                                                                                                N
Case
   Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                               Document
                                     130-1
                                        1-3 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                             Page90
                                                                  8 of 222
                                                                       21 PageID#
                                                                           PageID#99
                                                                                   3814


     U.S. Patent         Oct. 15, 2013    Sheet 5of9            US 8,560,828 B2




                                     FIG. 6

               RECEIVE AT AN EXTERNAL CONTROLLER A COMMUNICATION
              REQUEST FROM A CONTROLLER BEHIND A FIREWALL, WHEREIN
                 THE CONTROLLER IS CONNECTED TO A PLURALITY OF
                            COMMUNICATION ENDPOINTS

                                                        ~600

               ESTABLISHING A COMMUNICATION CHANNEL BETWEEN THE
                   CONTROLLER AND THE EXTERNAL CONTROLLER

                                                        ~601

                    OPENING A SECOND COMMUNICATION CHANNEL
                    BETWEEN THE EXTERNAL CONTROLLER AND AT
                  LEAST ONE OTHER CONTROLLER BEHIND ANOTHER
                   FIREWALL, WHEREIN THE OTHER CONTROLLER IS
                 CONNECTED TO A SINGLE COMMUNICATION ENDPOINT

                                                        ~602

                   TRANSMITTING MULTIMEDIA COMMUNICATION DATA
               BETWEEN THE CONTROLLER AND THE AT LEAST ONE OTHER
                CONTROLLER WHEREIN THE MULTl MEDIA COMMUNICATION
                  DATA PASSES THROUGH THE EXTERNAL CONTROLLER

                                                        ~603

                DISTRIBUTING THE MULTIMEDIA COMMUNICATION DATA TO
                  ONE OR MORE OF THE PLURALITY OF COMMUNICATION
                ENDPOINTS AND THE SINGLE COMMUNICATION ENDPOINT

                                                        ~~604
Case
  Case
     2:18-cv-00331-AWA-LRL
        2:18-cv-00331-AWA-RJK
                            Document
                              Document
                                     130-1
                                        1-3 Filed
                                             Filed07/02/19
                                                   06/21/18 Page
                                                            Page91
                                                                 9 of
                                                                   of21
                                                                      222
                                                                        PageID#
                                                                          PageID#
                                                                                100
                                                                                  3815


     U.S. Patent         Oct. 15, 2013    Sheet 6of9              US 8,560,828 B2




                                    FIG. 7

               ESTABLISHING A FIRST COMMUNICATION CONNECTION
            BETWEEN A FIRST INTERNAL CONTROLLER BEHIND A FIREWALL
                 AND A FIRST EXTERNAL CONTROLLER IN A FIRST
                 COMMUNICATION COMMUNITY, WHEREIN A FIRST
                COMMUNICATION REQUEST IS INITIATED BY A LOCAL
                COMMUNICATION DEVICE CONNECTED TO THE FIRST
                             INTERNAL CONTROLLER

                                                       ~700

               ESTABLISHING A SECOND COMMUNICATION CONNECTION
                 BETWEEN A SECOND INTERNAL CONTROLLER BEHIND A
              SECOND FIREWALL AND A SECOND EXTERNAL CONTROLLER
                IN A SECOND COMMUNICATION COMMUNITY, WHEREIN A
                 SECOND COMMUNICATION REQUEST IS INITIATED BY A
                 REMOTE COMMUNICATION DEVICE CONNECTED TO THE
                          SECOND INTERNAL CONTROLLER

                                                            701



              RESPONSIVE TO ONE OR MORE OF THE FIRST AND SECOND
              COMMUNICATION REQUEST REQUESTING COMMUNICATION
               BETWEEN THE LOCAL COMMUNICATION DEVICE AND THE
              REMOTE COMMUNICATION DEVICE, ESTABLISHING A THIRD
               COMMUNICATION CONNECTION BETWEEN THE FIRST AND
                SECOND EXTERNAL COMMUNICATION CONTROLLERS


                                                       ~702


              TRANSMITTING COMMUNICATION DATA BETWEEN THE FIRST
               AND SECOND COMMUNICATION COMMUNITIES THROUGH
                     THE THIRD COMMUNICATION CONNECTION


                                                       ~703
Case
  Case
     2:18-cv-00331-AWA-LRL
       2:18-cv-00331-AWA-RJKDocument
                              Document
                                     130-1
                                       1-3 Filed 07/02/19
                                                 06/21/18 Page 92
                                                               10 of 222
                                                                     21 PageID#
                                                                         PageID#101
                                                                                 3816


     U.S. Patent                     Oct. 15, 2013                 Sheet 7of9                             US 8,560,828 B2




                                                             FIG. 8
                                                                       r-----------------------------------------------------

                                                                                           817


                                                                                                                        815




                                                                         11
                                                                                                                        84
                                                                                                                   PRAGUE




                                                                                                             801
                         BACK     END-----+-<~

                                      803
            81                              800
                                                                                                                802
            DALLAS
                                                              _____________________________________________________________ J




                 .------------------------------------------- ---------------------------------------------------------
                 '
                 I
                 I
                 I
                 I
                 I

          80 !   I
                                                                                         11
                 I
                 I
                 I
                 I
                 '
                                                                                                                          I

                                                                                                                          :'
                                                                                                                          '
                                                                                                                          l
                                                                                                      BACK END            iI
                                                                                                                          I
                                                                                                                          I

                                                                                                               809        i
                                                                                       808                                l
                                                                                                                          i
                                                                                                                          I
                                                                                                                          I
                                  816                                                                                     'I
                                                                                                                          :'
                                                                                                                          I


                                                                                                                           '
                                                                                                                          :'
                 I   AUSTIN                                                                                               'I
                 L------------------------------------------------------------------------------------------------------1'
                 I
Case
  Case
     2:18-cv-00331-AWA-LRL
       2:18-cv-00331-AWA-RJKDocument
                              Document
                                     130-1
                                       1-3 Filed 07/02/19
                                                 06/21/18 Page 93
                                                               11 of 222
                                                                     21 PageID#
                                                                         PageID#102
                                                                                 3817


     U.S. Patent              Oct. 15, 2013                    Sheet 8of9                    US 8,560,828 B2




                       FIG. 9
                                UDP

                                                                                             GJ
                 TCP   UDP                TCP            TCP        UDP   UDP   UDP
                1010   7040     50148 50149 50150 50151 50152 50153
                  0     0         0        0              a          a     0    'a
                                  0                                  0     0     a            0         0          0
                                  D                                  D     0     D
                  0     0         D        0              0          0     0     D
                                  0                                  0     0     0
          900                     D
                                  D
                                                                     0
                                                                     D
                                                                           0
                                                                           0
                                                                                 a
                                                                                 a
                  0     0         a        0              a          D     0     D
                                  a                                  0     0     a
                                  a                                  D     0     D
                  D     0         D        0              a          D     0     0
                  I      I        I            I          I          I     I         I
                                                                                                         91


                                                                                             ~
                                                   950
                                                                                                  . . .. ' '
                                                    &

                                                                                                               '



                              DDODODOODDODDODODODDOO



                                                   92




                                                                                                        94
                                      oaoooooooaaooooooaaoao
                                      .
                                                              950
                                                                                         l   ~   .......



                 +      +
                        0
                                 +
                                 0
                                           +
                                           0
                                                          +
                                                          0
                                                                     +
                                                                     0
                                                                           +
                                                                           0
                                                                                 +
                 0                                                               0
                                 a                                   0     a     0
                                 0                                   0     a     0
                 a      a        a         0              D          D     a     D
                                 D                                   a     0     D
          900                    a
                                 a
                                                                     0
                                                                     a
                                                                           a
                                                                           D
                                                                                 a
                                                                                 a
                 a      0        0         a              0          a     a     D
                                                                     a     a     a


                                                                                             GJ
                                 D
                                 a                                   a     a     a
                 a      a        a         a              a          a     a     a
                1010   7040    50148 50149 50150 50151 50152 50153
                                                                                             0         0           0
                TCP    UDP      UDP       TCP            TCP        UDP   UDP   UDP
Case
  Case
     2:18-cv-00331-AWA-LRL
       2:18-cv-00331-AWA-RJKDocument
                              Document
                                     130-1
                                       1-3 Filed 07/02/19
                                                 06/21/18 Page 94
                                                               12 of 222
                                                                     21 PageID#
                                                                         PageID#103
                                                                                 3818


     U.S. Patent         Oct. 15, 2013       Sheet 9of9       US 8,560,828 B2




                       91
                                         FIG. 10

                         1001
                                         REGISTER ENDPOINT


                         1002             QUALIFY TRAFFIC
                                          FROM ENDPOINT

                         1003     ENCRYPT QUALIFIED TRAFFIC


                         1004              ENCAPSULATE
                                         ENCRYPTED TRAFFIC

                         1005            FORWARD
                                    ENCAPSULATED TRAFFIC


                       94



                                  RECEIVE FORWARDED TRAFFIC
                         1006

                                   DIFFUSE RECEIVED TRAFFIC
                         1007

                                   DECRYPT DIFFUSED TRAFFIC
                         1008

                                  CONVERT DECRYPTED TRAFFIC
                        1009
                                      FORWARD TRAFFIC TO
                        1010         DESTINATION ENDPOINT
Case
  Case
     2:18-cv-00331-AWA-LRL
       2:18-cv-00331-AWA-RJKDocument
                              Document
                                     130-1
                                       1-3 Filed 07/02/19
                                                 06/21/18 Page 95
                                                               13 of 222
                                                                     21 PageID#
                                                                         PageID#104
                                                                                 3819


                                                           US 8,560,828 B2
                                    1                                                                         2
                 SYSTEM AND METHOD FORA                                      65535. The well-known ports are reserved for assignment by
                  COMMUNICATION SYSTEM                                       the Internet Corporation for Assigned Names and Numbers
                                                                             (ICANN) for use by applications that communicate using the
                CROSS-REFERENCE TO RELATED                                   Transmission Control Protocol (TCP) or User Datagram Pro-
                       APPLICATIONS                                     5    tocol (UDP) and generally can only be used by a system/root
                                                                             process or by a program run by a privileged user. The regis-
        The present application is related to concurrently filed,            tered ports may be registered for use by companies or other
     co-pending and connnonly assigned U.S. patent application               individuals for use by applications that connnunicate using
     Ser. No. 11/403,549, entitled "SYSTEM AND METHOD                        TCP or UDP. The dynamic or private ports, by definition,
     FOR TRAVERSING A FIREWALL WITH MULTIMEDIA                          10
                                                                             cannot be officially registered nor are they assigned.
     COMMUNICATION," the disclosure of which are hereby                         A TCP/IP port is typically assigned to user sessions and
     incorporated herein by reference.                                       server applications in an IP network. Destination ports are
                                                                             generally used to route packets on a server to the appropriate
                         TECHNICAL FIELD
                                                                        15
                                                                             network application. Thus, some ports are typically associ-
       The present invention relates, in general, to electronic com-         ated with particular internet applications. For example, port
     munications, and, more specifically, to the architecture of a           80 is the standard port for Hypertext Transport Protocol
     multimedia connnunication system.                                       (HTTP), while port 443 is the standard port for Secure HTTP
                                                                             (HTTPS). HTTP and HTTPS traffic may validly connnuni-
               BACKGROUND OF THE INVENTION                              20   cate over other ports; however ports 80 and 443 have been
                                                                             assigned as default ports for handling HTTP and HTTPS
        In today's connected electronic society, the technology and          traffic, respectively. Routers and firewalls typically analyze
     know-how to create a completely connected electronic global             the port numbers of the incoming data packets to determine
     system has been available and in practice at various levels.            how each packet should be handled. Routers review the port
     However, the utopian ideas of complete and unfettered con-         25   number to determine where to route the packet next. When
     nectivity are seriously undermined by the electronic "out-              using packet filtering methods, firewalls will review the port
     laws." Computer viruses, industrial and national spying,                numbers to determine whether or not packets from that par-
     information theft, and the like place real dollar risks to main-        ticular port represent traffic that is known to potentially con-
     taining completely free connectivity. Because a genuine need            tain a security threat. If a threat is indicated for that particular
     exists for certain computer systems to be connected into the       30
                                                                             port, the packet will be dropped.
     public domain, such as through the public or connnodity
                                                                                Many such firewalls use packet filtering to protect the
     internet, technology has been developed to provide various
                                                                             underlying system. Thus, the ports that typical carry unpre-
     levels of protection from computer-based mischief.
                                                                             dictable packets are usually closed to traffic. In operation, a
        One such technology used to minimize the risks for com-
     puter-based mischief is a firewall. Firewalls, which can be        35
                                                                             large number of ports are closed by default. These closed port
     software, hardware, or a combination of both, are used in               ranges are usually associated with data traffic for applications
     modern networks to screen out unwanted or malicious traffic.            that are unpredictable or known to carry undesirable traffic.
     One of many techniques a firewall may use is packet filtering,             Another technique used by some firewalls and many other
     wherein the firewall determines whether or not to allow indi-           networking components to interface private or sub-networks
     vidual packets by analyzing information in the packet header       40   with the connnodity internet is Network Address Translation
     (such as the Internet Protocol (IP) address and port of the             (NAT). NAT typically uses a single public IP address for the
     source and destination). Thus, various ports (defined below)            network interface, but then assigns individual clients on the
     or IP addresses may be blocked to minimize the risk of allow-           private or sub-network a dynamic IP address that is selected
     ing malicious traffic into an important computer network or             from a group of private IP addresses for that particular private
     system. Another more advanced technique is called stateful         45   network or sub-network. NAT has extended the IP address
     inspection, wherein in addition to analyzing header informa-            technique beyond its finite number of addresses. However,
     tion, a firewall keeps track of the status of any connection            the translation of addresses becomes a very complicated pro-
     opened by network devices behind the firewall. Deciding                 cess when attempting to connect one endpoint to another
     whether or not a packet is dropped in a stateful inspection is          behind a NAT system.
     based on the tracked status of the connection and information      50      The use of firewalls and NAT to secure and administer
     from within the packet header. In practice, firewalls (espe-            networks has allowed an increase in overall connectivity,
     cially those used by large corporations) generally only allow           while improving the security of those networks. However,
     traffic from the well-known ports, though such firewalls may            with this increased security, adapting to advances in connnu-
     be specially configured to allow traffic on any port. For mul-          nication technology is hampered. Voice over IP (VoIP) is
     timedia connnunication systems that use multiple registered        55   becoming a popular alternative to the traditional Plain Old
     and dynamic ports, firewalls (unless specially configured)              Telephone System (POTS) and the Publicly Switched Tele-
     will generally block the data traffic on these ports between            phone Network (PSTN). In order to implement VoIP, though,
     multimedia systems, thus, preventing communication.                     new transmission protocols were developed to handle the
        In connnunications over the connnodity internet, much of             specific needs of such system. Session Initiation Protocol
     the connnunication occurs using Transmission Control Pro-          60   (SIP) and H.323 are two examples of such protocols that have
     tocol/Internet Protocol (TCP/IP). TCP/IP is the transport pro-          been defined for handling the administration of VoIP, and its
     tocol of the internet. One mechanism used to handle IP                  natural extension to multimedia connnunication.
     addresses is the TCP/IP port system. A port is a sixteen bit               H.323 is a multimedia conferencing protocol, which
     integer, the value of which falls into one of three ranges: the         includes voice, video, and data conferencing, for use over
     well-known ports, ranging from 0 through 1023; the regis-          65   packet-switched networks. SIP is a signaling protocol for
     tered ports, ranging from 1024 through 49151; and the                   Internet conferencing, telephony, presence, events notifica-
     dynamic and/or private ports, ranging from 49152 through                tion, and instant messaging. While these protocols allow for
Case
  Case
     2:18-cv-00331-AWA-LRL
       2:18-cv-00331-AWA-RJKDocument
                              Document
                                     130-1
                                       1-3 Filed 07/02/19
                                                 06/21/18 Page 96
                                                               14 of 222
                                                                     21 PageID#
                                                                         PageID#105
                                                                                 3820


                                                            US 8,560,828 B2
                                     3                                                                        4
     efficient management of IP-based communication, they run                  traverse firewall 100 using the specified ports. Thus, a user at
     into serious problems when encountering firewalls and NAT                 communication unit 109 may establish IP communication
     systems.                                                                  with a user at endpoint 108 without first connecting to gate-
        Many communication protocols, including H.323 and SIP,                 keeper 103. Examples of such systems configured similar to
     use multiple different ports that can be selected dynamically             IP communication system 10 are provided by companies such
     as the session is initiated. The problem arises because the               as TANDBERG and the like. The limitation of such systems
     majority of these ports are closed in typical firewall installa-          is that holes are still opened in the firewalls. There is nothing
     tions. Therefore, in order to accommodate any type of IP-                 already in the security provisions of the firewalls that would
     based communications, large numbers of ports would need to                prevent hostile traffic from entering through the ports that are
     be opened in the firewall. If too many ports remain open, any        10   opened to implement IP communication system 10.
     given entity would risk exposure to potentially harmful unau-                 FIG. 2 is a block diagram illustrating IP communication
     thorized intrusion.                                                       system 20. IP communication system 20 is configured to
        In NAT systems, each endpoint inside the system does not               allow various levels ofIP communication between individu-
     have a static IP address. Therefore, during setup ofpoint-to-             als located at entity site 200, remote entity site 210, and home
     point communication, it is difficult to map out the connection       15   site 217. IP communication system 20 is implemented using
     because the target endpoint does not have a fixed, known IP               a base server, communication server 203, in communication
     address. The NAT server only provides an IP address when                  with individual client instances, clients 204, 209, and 212. At
     the internal endpoint needs one. Part of the header informa-              entity site 200, communication server 203 is placed in the
     tion in an H.323 or SIP data packet is the destination address.           middle-network zone, DMZ 218, which is the sub-network
     This information may be difficult to know when the NAT               20   that sits between the trusted network of entity site 200 and
     server has not assigned an IP address to a specific endpoint or           Internet 11. Many network components or servers that have
     considering that what IP address is assigned for a first call             direct connectability to Internet 11 are situated within DMZ
     may not be the same IP addressed assigned for a subsequent                218. For example, in addition to communication server 203,
     call to the same endpoint.                                                DMZ 218 also contains e-mail server 215, Web server 216,
        To address this problem of firewall traversal and NAT,            25   and the like. DMZ 218 is typically delimited by the private
     companies have designed various solutions from complex                    network firewall, such as private firewall 201, and an Internet
     systems to simple workarounds. FIG. 1 is a block diagram                  firewall, such as Internet firewall 202. Internet firewall 202
     illustrating a typical complex architecture ofIP communica-               maintains more open ports that are typically useful in receiv-
     tion system 10. IP communication system 10 implements a                   ing Internet-driven communication, such as email, Web-re-
     multimedia communication system over the IP protocol.                30   quests, and the like, while private firewall 201 is much more
     Communication in IP communication system 10 is limited by                 restrictive in the ports that it allows to have access into the
     firewalls 100 and 101. Communication begins with the video                private network of entity site 200.
     and audio captured at endpoint 102. Using a multimedia                        When IP communication is desired, endpoints 205 and 206
     transport protocol, such as H.323, SIP, or the like, multiple             each establish connections to client 204. Client 204 receives
     ports are selected by endpoint 102 to effect communication of        35   all of the communication streams directed to different ports,
     the multimedia data. Endpoint 102 is connected to gatekeeper              multi-port communications 207, and multiplexes those dif-
     103, which is still behind firewall 100.                                  ferent communication streams into a single stream directed to
        Gatekeepers 103 and 107 are special gatekeepers that                   a single port, single port data stream 208. In setting up IP
     include proprietary code for establishing a connection over               communication system 20, the firewall administrators desig-
     Internet 11 with base controller 106, which is located outside       40   nate a single, specific port in both private firewall 201 and
     of firewalls 100 and 101. Base controller 106 also includes               Internet firewall 202 for accepting data packets. Client 204
     proprietary code that operates in connection with the code on             then transmits the multiplexed communication over single
     gatekeepers 103 and 107. In operation, gatekeepers 103 and                port data stream 208 to communication server 203 via private
     107 are registered with base controller 106, such that a known            firewall 201. Communication server 203 will then transmit
     communication setup routine has already been established             45   the multiplexed communication to the targeted endpoint at
     between them. Firewalls 100and101 are modified to open a                  either one or both ofremote entity site 210 and home site 217.
     certain number of specific ports for all communications from              Similarly, endpoints 213 and 214 communicate with client
     gatekeeper 103. The firewall technicians maintaining fire-                212, which multiplexes the communications on multi-port
     walls 100and101 work with the provider ofIP communica-                    communications 207 into a single port stream on single port
     tion system 10 on installation to identify the specific ports that   50   data stream 208. Client 212 then transmits the multiplexed
     communication channels 105 will be transmitted over. Once                 communication stream through remote firewall 211 and Inter-
     those ports are opened, IP communication may occur over                   net firewall 202 to communication server 203. The commu-
     channels 105.                                                             nication stream from client 212 comes into Internet firewall
        Gatekeepers 103and107 also provide for converting com-                 202 addressed to the specific port designated for the IP com-
     munication streams that may originate for different ports into       55   munication. Internet firewall 202, therefore, lets the data
     channels 105. For example, monitor 102 communicates using                 packets through to communication server 203. Communica-
     H.323 which uses communication channels 104. Gatekeeper                   tion server 203 is then able to transmit the communication
     103 shifts the data from communication channels 104 over to               stream to client 204 through private firewall 201.
     communication channels 105 in order to traverse firewall 100.                 FIG. 3 is a block diagram illustrating IP communication
        IP communication system 10 may also include special               60   system 30. Instead of opening up new holes in firewalls 300
     communication equipment, such as communication unit 109,                  and 301, or using any existing open ports, IP communication
     which includes special proprietary code specifically devel-               system 30 simply goes around the company firewall, e.g.,
     oped for use in IP communication system 10. When using this               firewalls 300 and 301. IP communication system 30 connects
     special equipment, a user is able to connect to base controller           to Internet 11 using a standard, non-secure Internet connec-
     106 without first connecting to gatekeeper 103. Communica-           65   ti on, connection 304. IP communication system 20 comprises
     tion unit 109 is also registered with base controller 106 and             endpoints 302 and 303 that include proprietary code enabling
     packages all communication streams into channels 105 to                   IP communication to be established over connection 304.
Case
  Case
     2:18-cv-00331-AWA-LRL
       2:18-cv-00331-AWA-RJKDocument
                              Document
                                     130-1
                                       1-3 Filed 07/02/19
                                                 06/21/18 Page 97
                                                               15 of 222
                                                                     21 PageID#
                                                                         PageID#106
                                                                                 3821


                                                            US 8,560,828 B2
                                    5                                                                        6
     Because neither connection 304 nor the communication                     ject of the claims of the invention. It should be appreciated by
     equipment (i.e., endpoints 302 and 303) are connected into               those skilled in the art that the conception and specific
     the users systems, there is little danger that any faults or             embodiment disclosed may be readily utilized as a basis for
     malevolent traffic will jeopardize the system. However,                  modifying or designing other structures for carrying out the
     implementing a totally separate system does not take advan-              same purposes of the present invention. It should also be
     tage of the benefits that can be attributed to using the entity's        realized by those skilled in the art that such equivalent con-
     protected, backend system. An example of such a system that              structions do not depart from the spirit and scope of the
     addresses the firewall and NAT problem by completely by-                 invention as set forth in the appended claims. The novel
     passing the company's protected, backend system are video                features which are believed to be characteristic of the inven-
     conferencing systems from Polycom, Inc.                             10   tion, both as to its organization and method of operation,
                                                                              together with further objects and advantages will be better
             BRIEF SUMMARY OF THE INVENTION                                   understood from the following description when considered
                                                                              in connection with the accompanying figures. It is to be
        The present invention is directed to a system and method              expressly understood, however, that each of the figures is
     for managing a communication system. The system is made             15   provided for the purpose of illustration and description only
     up of several communication communities that provide com-                and is not intended as a definition of the limits of the present
     munication between each of the various endpoints connected               invention.
     into the community and also allows for the individual com-
     munities to inter-communicate with the other communities in                     BRIEF DESCRIPTION OF THE DRAWINGS
     the communication network. In establishing the communica-           20
     tion configuration in one of the communities/sub-communi-                   For a more complete understanding of the present inven-
     ties, a communication request is received at an external con-            tion, reference is now made to the following descriptions
     troller from a first controller behind a firewall. The first             taken in conjunction with the accompanying drawing, in
     controller connects to multiple endpoints provided for users.            which:
     A communication channel is established between the first            25      FIG. 1 is a block diagram illustrating a typical complex
     controller and the external controller after the external con-           architecture of an IP communication system;
     troller has authenticated or verified the identification of the             FIG. 2 is a block diagram illustrating another IP commu-
     first controller. A second communication channel is opened               nication system;
     between the external controller and at least one other control-             FIG. 3 is a block diagram illustrating another IP commu-
     ler behind another firewall, where the other controller is con-     30   nication system;
     nected to a single communication endpoint. In the configu-                  FIG. 4 is a block diagram illustrating a communication
     ration of the community/sub-community in selected                        community configured according to one embodiment of the
     embodiments of the present invention, then, there is at least            present invention;
     one controller that services multiple endpoints and at least                FIG. 5 is a block diagram illustrating an extended commu-
     one other controller that is dedicated for a single endpoint.       35   nication community configured according to one embodi-
     Multimedia communication data is transmitted between the                 ment of the present invention;
     first controller and the other controller where the multimedia              FIG. 6 is a flowchart illustrating example steps executed in
     data passes through the external controller. This multimedia             implementing one embodiment of the present invention;
     communication data is distributed to the communication end-                 FIG. 7 is a flowchart illustrating example steps executed in
     points, including the single communication endpoint, that are       40   implementing one embodiment of the present invention; and
     connected to or participating in the particular communication               FIG. 8 is a block diagram illustrating a communication
     sess10n.                                                                 environment configured according to one embodiment of the
        The various additional representative embodiments of the              present invention.
     present invention also include inter-communication between                  FIG. 9 is a diagram illustrating an IP communication sys-
     the communities/sub-communities described above. Com-               45   tern configured according to one embodiment of the present
     munication in the first community is established as described            invention; and
     above: the endpoint requests communication from the inter-                  FIG. 10 is a flowchart showing for an embodiment of the
     nal controller, which makes that request outside of the fire-            invention, example steps that may be employed to traverse a
     wall to the external controller. Communication in any other              firewall.
     communication community is also established similarly.              50
     Another endpoint requests communication to the internal                      DETAILED DESCRIPTION OF THE INVENTION
     controller that it is connected to, which then makes that
     request outside of its firewall to the other external controller.           FIG. 4 is a block diagram illustrating communication com-
     Once everything is verified, a communication channel is open             munity 40 configured according to one embodiment of the
     between the other endpoint and the other external controller.       55   present invention. Communication community 40 establishes
     When either of the communication requests request commu-                 a reliable multimedia communication system between mul-
     nication between endpoints located in the separate commu-                tiple locations and multiple users at those different locations.
     nities, another communication connection is established                  For purposes of this example, principal office 400 is the
     between the two external communication controllers of the                principal business location for a company. Satellite office 401
     different communities. The communication data would then            60   is a branch office located in a suburb of the city where prin-
     be transmitted between the two controllers through that con-             cipal office 400 is located. Travel office 402 is a hotel room
     nection.                                                                 across the country where the company's CEO is attending a
        The foregoing has outlined rather broadly the features and            company meeting. Communication community 40 allows the
     technical advantages of the present invention in order that the          company CEO to establish connection into the community
     detailed description of the invention that follows may be           65   from where ever he is located and has access to Internet 11.
     better understood. Additional features and advantages of the                The features of communication community 40 are imple-
     invention will be described hereinafter which form the sub-              mented by the system architecture operating at each location.
Case
  Case
     2:18-cv-00331-AWA-LRL
       2:18-cv-00331-AWA-RJKDocument
                              Document
                                     130-1
                                       1-3 Filed 07/02/19
                                                 06/21/18 Page 98
                                                               16 of 222
                                                                     21 PageID#
                                                                         PageID#107
                                                                                 3822


                                                           US 8,560,828 B2
                                    7                                                                        8
     Principal office 400 includes multiple endpoints, 403-406,              endpoints that send traffic conforming to UDP are at risk of
     such as telephones, computer terminals, and the like, that are          having that traffic blocked by the remote endpoint's firewall
     configured for multimedia communication. Each of multiple               for both being unrequested and being sent on a blocked port.
     endpoints 403-406 is connected to backend controller 407.                  Referring to FIG. 9, video conference endpoint 90 attempts
     Backend controller 407 manages the communication interac-               to send multimedia data (packets 900) to video conference
     tions with endpoints 403-406 and allows the communication               endpoint 95, with network devices (e.g., backend controllers)
     to be transmitted to switch 408 and firewall 409 and eventu-            91 and 94 in the system. In this embodiment, endpoint 90 is a
     ally out to Internet 11 and front end controller 410.                   video conference endpoint that uses a multiple port commu-
        In setting up the components of communication commu-                 nication protocol in order to establish communication with
     nity 40, each of the components is registered with the other.      10   endpoint 95. For the purposes of this example, endpoint 90
     For example, each ofbackend controllers 407 and 416 regis-              uses ports 1010, 7030, 50148-50153. The data transmitted
     ters with front end controller 410. This process may be per-            using ports 1010 and 50149-50150 utilize TCP as the trans-
     formed during initial system setup by Information Technol-              port protocol while the data transmitted using ports 7030,
     ogy (IT) professionals. Backend 420 is also registered with             50148, and 50151-50153 utilize UDP as the transport proto-
     front end controller 410. However, because backend 420 is a        15   col. Packets from each of these ports conforming to these
     portable unit, once registered, various individuals may use             various protocols and sub-protocols are received by network
     backend 420 to establish verified connections into communi-             device 91. It should be noted that additional or alternative
     cation community 40 from remote, temporary locations.                   examples of endpoints may use more or fewer ports of differ-
     Again, the registration procedure for backend 420 may also              ent numbers based in part on the applications or protocols
     be performed by IT professionals. Each endpoint, endpoints         20   used to facilitate multimedia communication.
     403-406, 412-415, and 419 may also register with their asso-               The received packets are encapsulated to conform to a
     ciated backend controller. By registering each component to             protocol used by devices 91 and 94 for transmitting data,
     communication community 40, communication may be                        which may include, but is not limited to: TCP, UDP, Stream
     more-reliably established because each component is aware               Control Transmission Protocol (SCTP), Datagram Conges-
     of the detailed identification information of the other compo-     25   tion Control Protocol (DCCP), Real-time Transport Protocol
     nents in the system.                                                    (RTP), and the like. Device 91 receives packets 900 from
        It should be noted that back end controller 407 may be               endpoint 90 that conform to both TCP and UDP, encapsulates
     configured according to various multimedia communication                each of multiport packets 900 into single-port packets 950
     protocols and systems. One example of such a system is                  that conform to a single-port communication protocol used
     described in technology covered by co-pending, commonly            30   by devices 91and94, and sends packets 950 to device 94. The
     owned, U.S. patent application Ser. No. 11/403,549, entitled,           method of encapsulation may comprise using some or all of
     "SYSTEM AND METHOD FOR TRAVERSING A FIRE-                               the information (header and data) within each of packets 900
     WALL WITH MULTIMEDIA COMMUNICATION." Such                               as the data section for encapsulated packets 950.
     technology converts multiport transport protocols, such as                 The encapsulated packets are sent to device 94 using any of
     H.323, SIP, and the like, into a single port transport protocol    35   the well-known or registered ports, which are the ports that
     that can easily traverse firewalls with valid, standard single-         are typically open in standard firewalls. One such well-known
     port traffic.                                                           port that could be chosen is port 443, which is commonly
        A variety of protocols require the use of multiport traffic.         reserved for HTTPS traffic by ICANN and is commonly open
     Whether the traffic is data between applications, voice com-            by default on most firewalls. While the packets may be sent
     munications, or video conferencing, whenever multiport traf-       40   along any of the well-known, registered, or dynamic ports, the
     fic is used there is a possibility of some or all of the traffic        preferable port used may be a port that is commonly open on
     being blocked by a firewall between two devices that are                most firewalls in their standard configurations (e.g., the well-
     attempting to communicate. As an example, video conferenc-              known ports, certain registered ports, and the like).
     ing systems, whether they are based on H.323, SIP, or other                Firewall 92 inspects the traffic from device 91 before send-
     similar multimedia communication protocols, use multiple           45   ing it out through Internet 916 to device 94. When the traffic
     ports and multiple protocols in order to enable two-way audio           arrives at firewall 93, it inspects the traffic, determines that it
     and video communication. The communication protocols                    is valid traffic on a well-known port, and passes it along to
     specify different types of traffic that may be sent between             device 94.
     endpoints which include media traffic (voice, video, and the               Device 94 receives encapsulated single-port packets 950
     like) along with the control traffic (camera, connection con-      50   sent from device 91. Device 94 then reconstructs multiport
     trol, and the like). The media traffic is comprised of data for         packets 900 using packets 950. Reconstruction may be per-
     the images and sound being transmitted between endpoints                formed by any suitable method including hash-like functions
     with the control traffic comprising data used to control the            or tables. As an example, header information within one of
     connection between endpoints and the features of the end-               packets 950 may be an input to a hash-like function that
     point (e.g., camera direction, zoom, and the like). Due to its     55   returns the destination IP address and port numbers for a
     higher throughput rate, UDP may typically be utilized for the           given packet. In the case of a hash-like table, device 91 may
     real-time communication traffic between endpoints. TCP                  use a portion of the headeror data in each of packets 900 as the
     may be utilized for traffic requiring data integrity (e.g., con-        index of a hash-like table and then convert packets 900 to
     trol traffic). As such, video conferencing systems typically            packets 950. Device 94 upon receiving packets 950, may use
     make use of both TCP and UDP to transport the multimedia           60   a portion of the header or data in each of packets 950 as the
     data to enable communication. The ports that are typically              index ofa hash-like table and then reconvert packets 950 back
     used to enable the two-way communication include various                to packets 900, recovering the original IP addresses and ports
     ports across the well-known ports, the registered ports, and            based on information stored in the hash-like table.
     the dynamic ports. Firewalls are usually set up to block unre-             From the original headers, device 94 determines for each
     quested traffic and/or traffic coming in on dynamic ports.         65   packet that it is for delivery to endpoint 95. Device 94 then
     Furthermore, UDP does not provide a mechanism for identi-               sends the packets to endpoint 95 using each packet's destina-
     fying received traffic as requested traffic. Thus, programs and         tion port. Thus, if a port and protocol are advantageously
Case
  Case
     2:18-cv-00331-AWA-LRL
       2:18-cv-00331-AWA-RJKDocument
                              Document
                                     130-1
                                       1-3 Filed 07/02/19
                                                 06/21/18 Page 99
                                                               17 of 222
                                                                     21 PageID#
                                                                         PageID#108
                                                                                 3823


                                                            US 8,560,828 B2
                                     9                                                                       10
     chosen (such as port 443 and Secure Sockets Layer (SSL)),                 cols for communication. As such, embodiments of the inven-
     communications traffic from endpoint 90 may be sent to                    tion may be used for audio systems VoIP systems, or any other
     endpoint 95 with no modification or user intervention to                  system that uses a multiport protocol to transfer data between
     traverse firewalls 92 and 93. While one-way communication                 devices. Referring back to FIG. 9 as an example, endpoints 90
     is described (from endpoint 90 to endpoint 95) it is noted that           and 95 may be VoIP endpoints engaging in voice communi-
     each of devices 91 and 94 may perform the steps of receiving              cation. In this embodiment the multiport VoIP protocol traffic
     multiple packets, encapsulation, port translation, decapsula-             from endpoint 90 may be received by device 91, converted to
     tion, and resending multiple packets in order to enable two-              a single port protocol by device 91, encapsulated by device
     way communication between endpoints 90 and 95. Addi-                      91, transmitted to device 94, decapsulated by device 94, con-
     tional or alternative embodiments may use any of the well-           10   verted back to the original multiport protocol by device 94,
     known or registered ports that are typically or commonly                  transmitted to endpoint 95, and received by endpoint 95, as
     open in standard firewalls to send packets between devices 91             described in further detail above. The same holds true for
     and 94. While any of the well-known, registered, or dynamic               other types of programs, equipment, or applications using a
     ports may be used, it is preferable to select a port that is              multiport protocol to transfer data across a network.
     commonly open in firewalls.                                          15      Front end controller 410 is located outside offirewall 409.
        It should be noted that in additional or alternative embodi-           It has an address, which can be an IP address, a Uniform
     ments of the present invention, network or other errors may               Resource Locator (URL), or the like, that is known specifi-
     occasionally lead to lost or corrupted packets and some pro-              cally by back end 407. Moreover, front end controller 410
     tocols (such as TCP) specify that in such cases these lost or             maintains a security table that allows it to selectively connect
     corrupted packets be resent, which is at odds with maintain-         20   with only those backend controllers that have a valid security
     ing real-time communication. With real-time communica-                    key. For example, endpoint 406 desires to make a video call to
     tion, current data takes precedence over lost previous data               another party within communication community 40. Back-
     since resent packets of previously lost or corrupt data may               end controller 407 knows the address for front end controller
     arrive too late to be useful. As such, when receiving a request           410. In order to initiate the communication, backend control-
     to resend a packet containing real-time data (e.g. data corre-       25   ler 407 transmits a request through switch 408 and firewall
     spondingto the audio or video of the communication) devices               409 to the specific address of front end controller 410 for such
     91 and 94 may simply ignore the resend request or, alterna-               communication. Along with the request, backend controller
     tively, send a current data packet masquerading as the previ-             407 also sends a security key. When front end controller 410
     ously sent and subsequently lost packet, as alternate data.               receives the request and the key, it first verifies and authenti-
        FIG.10 is a flowchart that shows for an embodiment of the         30   cates the key to make sure that the component requesting
     invention, example steps that may be employed by devices 91               access is a valid and authorized component. Once it is authen-
     and 94 to traverse a firewall. An endpoint, when connected to             ticated as a valid backend, the request for communication is
     a network, first registers with device 91 by the endpoint                 opened and the multimedia communication stream will be
     identifying itself as a compliant endpoint (e.g., it is an end-           managed by front end controller 410 between endpoint 406
     point that conforms to H.323, SIP, VoIP, or the like), as shown      35   and it's destination address.
     by step 1001.                                                                Each of the other locations in communication community
        On a given network, multiple devices may be connected, as              40 has similar configurations as principal location 400. Sat-
     such, device 91 may receive traffic from many devices within              ellite location 401 includes endpoints 412-415, backend con-
     that network. Thus, device 91 qualifies the traffic it receives to        troller 416, switch 417, and firewall 411. Travel office 402
     ensure that the traffic sent to device 94 is appropriate traffic.    40   includes a single endpoint, endpoint 419, backend controller
     This is shown in step 1002 and may be accomplished by                     420, and router 421, which may be the high speed modem
     comparing a given packet's source IP and port addresses to                found in the CEO' s hotel room. The hotel Internet system also
     those of endpoints that have registered with device 91. In step           provides firewall 418. The configuration of communication
     1003, device 91 encrypts the previously qualified traffic                 community 40 that joins each of principal office 400, satellite
     securing the communication between two endpoints using               45   office 401, and travel office 402 provides a unique commu-
     any suitable encryption method including, but limited to:                 nication system architecture. The key components of this
     AES 128-bit, TDES, Skipjack, or the like. In step 1004, the               system of communication community 40 include the back-
     encrypted traffic is then encapsulated to conform to a single             ends located behind each firewall, backend controllers 407,
     port protocol, such as SSL, by placing the previously                     416, and 420, where backend 420 provides only for a single
     encrypted packet into a new packet conforming to SSL pro-            50   endpoint connection; front end controller 410, which facili-
     tocol. As shown by step 1005, the encapsulated traffic is then            tates the communication by providing a known component
     forwarded to device 94.                                                   outside of the firewalls that has a known connection pipe to
        In step 1006, device 94 receives the single port traffic from          each ofbackend controllers 407, 416, and 420; and endpoints
     device 91 and is diffused by step 1007 by restoring the origi-            403-406, 412-415, and 419, which provide the multimedia
     nal IP addresses and port numbers to the individual packets.         55   communication devices forthe communication. By providing
     In step 1008, this diffused traffic is then decrypted, thus,              these components both in front of and behind the various
     recovering the original multimedia and control communica-                 firewalls, communication community 40 provides a robust,
     tion information within the packets. In step 1009, the packets            secure, and highly scalable communication system.
     are then restored to their original transport protocol, such as              It should be noted that in various additional or alternative
     TCP, UDP, or the like. With the packets being fully restored,        60   embodiments of the present invention, each location other
     they are then forwarded to the destination endpoint by device             than travel office 402 could have different numbers of end-
     94, as shown by step 1010.                                                points connected thereto depending on the capacity of the
        It is noted that while the disclosure has used the commu-              associated backend controller. Moreover, each location may
     nication between two video conference endpoints as an                     be separated by any distance, as long as the endpoints or
     example, it is understood that the systems and methods               65   backends can access Internet 11. Such access may be accom-
     described may be used by other programs, applications, com-               modated through wired connections or wireless connections
     munications systems, and the like, that use multiport proto-              to any of the points within the system.
Case
Case 2:18-cv-00331-AWA-LRL
     2:18-cv-00331-AWA-RJK Document
                           Document 130-1
                                    1-3 Filed
                                           Filed
                                               06/21/18
                                                 07/02/19Page
                                                           Page
                                                              18100
                                                                 of 21
                                                                     of PageID#
                                                                        222 PageID#
                                                                                109
                                     3824

                                                         US 8,560,828 B2
                                 11                                                                       12
       FIG. 5 is a block diagram illustrating expanded communi-            between the controller and the external controller. A second
   cation community (ECC) 50 configured according to one                   communication channel is opened, in step 602, between the
   embodiment of the present invention. ECC 50 creates a scaled            external controller and at least one other controller behind
   communication network by combining or joining the com-                  another firewall, where the other controller is connected to a
   munication capabilities of several communication sub-sys-               single communication endpoint. In step 603, multimedia
   tems into a single expanded community. For example, com-                communication data is transmitted between the first control-
   munication community 40, as described in FIG. 4, is noted in            ler and the other controller where the multimedia data passes
   ECC 50 as being located in New York. It is joined with                  through the external controller. The multimedia communica-
   communication community 51 and 52 located in London and                 tion data is distributed, in step 604, to the selected communi-
   Brazil, respectively. Each member state (i.e., communication       10   cation endpoints including the single communication end-
   communities 40, 51, and 52) ofECC 50 is at once an autono-              point.
   mous communication system and a shared communication                       FIG. 7 is a flowchart illustrating example steps executed to
   system facilitating multimedia communication between end-               implement one embodiment of the present invention. In step
   points in Brazil, London, and New York. The association of              700, a first communication connection is established between
   backend controllers 407, 416, and 420 with front end control-      15   a first internal controller behind a firewall and a first external
   !er 410 facilitates communication in New York, while the                controller in a first communication community, where a local
   association of backend controllers 501-503 with front end               communication device connected to the first internal control-
   controller 500 facilitates communication in London, and the             ler initiates a first communication request. A second commu-
   association of backend controllers 505-507 with front end               nication connection is established, in step 701, between a
   controller 504 facilitates communication in Brazil.                20   second internal controller behind a second firewall and a
       When a user with an endpoint connected to backend con-              second external controller in a second communication com-
   troller 416 desires to participate in multimedia communica-             munity, where a remote communication device connected to
   ti on, such as a video conference, with a user with an endpoint         the second internal controller initiates a second communica-
   connected to backend controller 503 in London, backend                  tion request. In response to either communication request
   controller 416 requests to initiate communication with front       25   requesting communication between the local and remote
   end controller 410 with the identification information from             communication devices, a third communication connection is
   the New York user's endpoint. After verifying and authenti-             established, in step 703, between the first and second external
   eating the security key transmitted over Internet 11 by back-           communication controllers. In step 704, communication data
   end controller 416, front end controller 410 opens a commu-             is transmitted between the first and second communication
   nication channel between itself and backend controller 416.        30   communities through the third communication connection.
   The communication request information from the New York                    FIG. 8 is a block diagram illustrating communication envi-
   endpoint transmitted by backend controller 416 to front end             ronment 80 configured according to one embodiment of the
   410 includes the destination address of the London endpoint.            present invention. Communication environment 80 is made
   Front end 410 recognizes that the destination endpoint does             up of several sub-communities: Dallas communication com-
   not reside within its communication community 40. Using a          35   munity (DCC) 81, Austin communication community (ACC)
   communication table stored with front end controller 410,               82, Tokyo communication community (TCC) 83, and Prague
   front end controller 410 looks up the address to initiate com-          communication community (PCC) 84. As with ECC 50,
   munications with the London endpoint. Front end controller              described in FIG. 5, each of the different sub-communities is
   transmits a communication request to front end 500 within               capable of acting as its own autonomous communication
   communication community 51 that includes a security key            40   community. However, the embodiment described in FIG. 8
   and other identification information.                                   includes a hierarchical relationship amount the various com-
       Upon receipt of the communication request from front end            munities and, more specifically, the front end controllers.
   controller 410, front end controller 500 verifies and authen-              The front end controller for DCC 81, front end controller
   ticates the security key just as it would when receiving a              800, is configured to be a super controller. A super controller,
   communication request from any ofbackend controllers 501-          45   as contemplated and described for the embodiment described
   503. In fact, when any of front end controllers 410, 500, and           in FIG. 8, is the main front end controller and operates as the
   504 receive communication requests from any other front end             communication conduit for the other sub-communities.
   controller, it views that request as being from any other back-         While front end controller 800 facilitates data transfer
   end controller. The front end controllers make no distinction           between the backend controllers within DCC 81, backend
   between communication from front end controllers or back-          50   controllers 801-803, it also facilitates data transfer between
   end controllers.                                                        the backend controllers ofACC 82, backend controllers 807-
       When front end controller 500 authenticates and verifies            809; TCC 83, backend controllers 810-812; and PCC 84,
   the communication request from front end controller 410, a              backend controllers 813-815.
   communication path is opened between the two. Front end                    In operation, a user at endpoint 816 desires to enter a video
   controller 500 also will use the address of the London end-        55   conference. The connection at endpoint 816 requesting to
   point to establish communication with backend controller                enter into the video conference causes backend controller 808
   503 and then, subsequently, with the destination endpoint.              to transmit a communication request to front end controller
   Once the communication lines have been established                      806 over Internet 11. Users at endpoint 818, in Tokyo, and
   between the New York and London endpoints, the New York                 endpoint 817, in Prague, also desire to participate in the video
   and London users may communicate using multimedia data,            60   conference. The video conference requests from endpoint
   such as with video, audio, and data.                                    817 and 818 cause backend controllers 813 and 811, respec-
       FIG. 6 is a flowchart illustrating example steps executed to        tively, to transmit communication requests to front end con-
   implement one embodiment of the present invention. In step              trailers 805 and 804, respectively. After authenticating and
   600, a communication request is received at an external con-            verifying the security keys transmitted by each of backend
   trailer from a first controller behind a firewall, where the       65   controllers 808, 811, and 813, front end controllers 804-806
   controller is connected to a plurality of communication end-            open communication channels withinACC 82, TCC 83, and
   points. A communication channel is established, in step 601,            PCC 84. However, because the users within the different
Case
Case 2:18-cv-00331-AWA-LRL
     2:18-cv-00331-AWA-RJK Document
                           Document 130-1
                                    1-3 Filed
                                           Filed
                                               06/21/18
                                                 07/02/19Page
                                                           Page
                                                              19101
                                                                 of 21
                                                                     of PageID#
                                                                        222 PageID#
                                                                                110
                                     3825

                                                          US 8,560,828 B2
                                 13                                                                      14
   sub-communities are to be on the same video conference, the                  of data in a multiport communication protocol for com-
   video data will be shared across the community borders of                    munication from at least one of the plurality of endpoint
   ACC 32, TCC 83, and PCC 84.                                                  communication devices;
      Instead of each sub-community communicating directly                   converting, by said controller, said plurality of multiport
   with the other sub-communities, as reflected in the embodi-                  packets into a plurality of single-port packets in a single-
   ment described in FIG. 5, front end controllers 804-806 trans-               port communication protocol;
   mit the multimedia data to each other through the super con-              receiving at an external controller a communication
   troller, front end controller 800. Each of front end controllers             request from said controller behind said firewall,
   804-806 is configured to establish a communication connec-                   wherein said external controller is not behind said fire-
                                                                        10
   tion with front end controller 800 whenever a destination                    wall;
   address is located outside of its sub-community. Thus, once               establishing a communication channel between said con-
   the communication channel is open in TCC 83 between end-                     troller and said external controller;
   point 818 and front end controller 804, front end controller              opening a second communication channel between said
   804 transmits a communication request to front end controller        15
                                                                                external controller and at least one other controller
   800. Front end controller 800 verifies and authenticates the                 behind another firewall, wherein said at least one other
   security key transmitted from front end controller 804 and,                  controller is configured to service a single endpoint
   once verified, the communication channel is opened. Front                    communication device;
   end controller 800 uses destination information for the video             transmitting multimedia communication data between said
   conference to open communication channels between itself             20      controller and said at least one other controller wherein
   and front end controller 805, to facilitate delivery and receipt             said multimedia communication data passes through
   of the video conference data to endpoint 817 in PCC 84, and                  said external controller; and
   front end controller 806, to facilitate delivery and receipt of           distributing said multimedia communication data to one or
   the video conference data to endpoint 816 in ACC 82. A                       more of said plurality of endpoint communication
   similar process is used when communication channels are to           25      devices and said single endpoint communication device.
   be set up between front end controllers 805 and 806 and front             2. The method of claim 1 further comprising:
   end controller 800.                                                       verifying said communication request at said external con-
      It should be noted that in various additional and alternative             troller.
   embodiments of the present invention, the super controller,               3. The method of claim 1 further comprising:
   front end controller 800 may be configured to receive data and       30   transmitting a security key from said controller to said
   open communications channels only with specific network                      external controller for authorization of said communi-
   elements, such as with backend controllers 801-803 and front                 cation request.
   end controllers 804-806. By limiting the authorized network               4. The method of claim 1 further comprising:
   elements that may contact the super controller, the risk of               sending an external request from said external controller to
   unauthorized access to communication environment 80 is               35      an additional external controller responsive to said com-
   diminished.                                                                  munication request requesting to communicate with an
      It should be noted that in additional and/or alternative                  additional endpoint communication device connected to
   embodiments of the present invention, all front end control-                 said additional external controller.
   lers may be configured to communicate with specific network               5. The method of claim 4 further comprising:
   devices. As noted above, limiting the pool of potential devices      40   establishing an external channel between said external
   that may access any particular front end controller, greatly                 controller and said additional external controller; and
   reduces the risk of unauthorized access.                                  forwarding said multimedia communication data to said
      Although the present invention and its advantages have                    additional external controller from said external control-
   been described in detail, it should be understood that various               ler; and
   changes, substitutions and alterations can be made herein            45   distributing said multimedia communication data to said
   without departing from the spirit and scope of the invention as              additional endpoint communication device.
   defined by the appended claims. Moreover, the scope of the                6. The method of claim 1 further comprising:
   present application is not intended to be limited to the par-             issuing a central request from said external controller to a
   ticular embodiments of the process, machine, manufacture,                    central controller responsive to said communication
   composition of matter, means, methods and steps described in         50      request requesting to communicate with an external end-
   the specification. As one of ordinary skill in the art will                  point device not connected to one or more of said con-
   readily appreciate from the disclosure of the present inven-                 troller and said at least one other controller; and
   tion, processes, machines, manufacture, compositions of                   receiving said multimedia communication data at said cen-
   matter, means, methods, or steps, presently existing or later to             tral controller.
   be developed that perform substantially the same function or         55   7. The method of claim 6 further comprising:
   achieve substantially the same result as the corresponding                determining a peripheral controller connected to said
   embodiments described herein may be utilized according to                    external endpoint device;
   the present invention. Accordingly, the appended claims are               opening another external channel between said central
   intended to include within their scope such processes,                       controller and said peripheral controller;
   machines, manufacture, compositions of matter, means,                60   forwarding said multimedia communication data to said
   methods, or steps.                                                           peripheral controller from said central controller; and
                                                                             distributing said multimedia communication data to said
     What is claimed is:                                                        external endpoint device.
     1. A method for a multimedia communication comprising:                  8. The method of claim 6 further comprising:
     receiving, at a controller that is behind a firewall and that is   65   distributing said multimedia communication data to said
        communicatively coupled with a plurality of endpoint                    external endpoint device when said external endpoint
        communication devices, a plurality of multi port packets                device is connected to said central controller.
Case
Case 2:18-cv-00331-AWA-LRL
     2:18-cv-00331-AWA-RJK Document
                           Document 130-1
                                    1-3 Filed
                                           Filed
                                               06/21/18
                                                 07/02/19Page
                                                           Page
                                                              20102
                                                                 of 21
                                                                     of PageID#
                                                                        222 PageID#
                                                                                111
                                     3826

                                                           US 8,560,828 B2
                                  15                                                                         16
      9. The method of claim 1 wherein said transmitting said                    15. The communication community of claim 14 wherein
   multimedia communication data between said controller and                  said external controller communicates with a central commu-
   said at least one other controller comprises:                              nication controller to establish a communication channel with
     transmitting from said controller said plurality of single-              said second communication community.
         port packets over a commonly-open port to said at least                 16. The communication community of claim 11 wherein
         one other controller, said plurality of single-port packets          said one or more shared controllers, and said at least one
         traversing one or more firewalls using said commonly-                individual controller each comprise a device.
         open port.                                                              17. A method for communicating comprising:
      10. The method of claim 9 further comprising:                             establishing a first communication connection between a
                                                                         10
     receiving said plurality of single-port packets at said at                    first internal controller behind a firewall and a first exter-
         least one other controller;                                               nal controller in a first communication community, said
     reconverting, by said at least one other controller, said                     first external controller not behind said firewall, wherein
         received plurality of single-port packets into said multi-                a first communication request is initiated by a local
         port communication protocol, resulting in reconverted           15
                                                                                   communication device connected to the first internal
         plurality of multi port packets; and                                      controller;
      delivering, from said at least one other controller to said               establishing a second communication connection between
         single endpoint communication device, said reconverted                    a second internal controller behind a second firewall and
         plurality of multiport packets using two or more ports                    a second external controller in a second communication
         associated with said multi port communication protocol.         20        community, said second external controller not behind
      11. A communication community comprising:                                     said second firewall, wherein a second communication
      one or more shared controllers connected to one or more                      request is initiated by a remote communication device
         endpoint communication devices, wherein said one or                       connected to the second internal controller;
         more shared controllers is behind a firewall, and wherein              responsive to one or more of the first and second commu-
         said one or more shared controllers is operable to con-         25        nication request requesting communication between the
         vert a plurality of multiport packets received from said                  local communication device and the remote communi-
         one or more endpoint communication devices into a                         cation device, establishing a third communication con-
         plurality of single-port packets in a single-port commu-                  nection between the first and second external communi-
         nication protocol;                                                        cation controllers; and
      at least one individual controller connected to a single           30     transmitting communication data between the first and sec-
         endpoint communication device, wherein said at least                      ond communication communities through the third
         one individual controller is behind another firewall, and                 communication connection, wherein said transmitting
         wherein said at least one individual controller is oper-                  comprises:
         able to reconvert said plurality of single-port packets                   receiving, at a first intermediate communication device
         into said multiport communication protocol, resulting in        35           that is behind said firewall a plurality of multiport
         reconverted plurality of multiport packets, and transmit                     packets of data in a multiport communication proto-
         to said single endpoint communication device said                             col for communication from said local communica-
         reconverted plurality of multiport packets using two or                      tion device in said first communication community,
         more ports associated with said multiport communica-                      converting, by said first intermediate communication
         tion protocol; and                                              40            device, said plurality ofmultiport packets into a plu-
      an external controller that comprises a device, said external                   rality of single-port packets in a single-port commu-
         controller in connection to said one or more shared con-                     nication protocol,
         trollers and said at least one individual controller,                     transmitting, through the third communication connec-
         wherein said external controller is not behind said fire-                    tion, said plurality of single-port packets to a second
         wall or said another firewall, and wherein said external        45            intermediate communication device that is behind
         controller facilitates communication between ones of                          said second firewall,
         said one or more endpoint communication devices and                       receiving said plurality of single-port packets at said
         said single endpoint communication device.                                    second intermediate communication device,
      12. The communication community of claim 11 further                          reconverting, by said second intermediate communica-
   comprising:                                                           50           tion device, said received plurality of single-port
      a verification utility within said external controller for veri-                packets into said multiport communication protocol,
         fying one or more communication requests from one or                         resulting in reconverted plurality of multiport pack-
         more of said one or more shared controllers and said                          ets, and
         individual controller.                                                    delivering, from said second intermediate communica-
      13. The communication community of claim 11 further                55           tion device to said remote communication device in
   comprising:                                                                         said second communication community, said recon-
      a security key repository within each of said one or more                       verted plurality of multiport packets using two or
         shared controllers and said individual controller,                           more ports associated with said multiport communi-
         wherein said one or more shared controllers and said                          cation protocol.
         individual controller transmit a security key for verifi-       60      18. The method of claim 17 further comprising:
         cation by said external controller for each communica-                 verifying at said first external controller said first commu-
         tion request issued to said external controller.                          nication request prior to said establishing said first com-
      14. The communication community of claim 11 further                          munication connection; and
   comprising:                                                                  verifying at said second external controller said second
      an external communication interface within said external           65        communication request prior to said establishing said
         controller for communicating with a second communi-                        second communication connection.
         cation community.                                                       19. The method of claim 18 further comprising:
Case
Case 2:18-cv-00331-AWA-LRL
     2:18-cv-00331-AWA-RJK Document
                           Document 130-1
                                    1-3 Filed
                                           Filed
                                               06/21/18
                                                 07/02/19Page
                                                           Page
                                                              21103
                                                                 of 21
                                                                     of PageID#
                                                                        222 PageID#
                                                                                112
                                     3827

                                                      US 8,560,828 B2
                               17                                                                    18
      issuing a third communication request between said first             verifying said third communication request at said central
         and second external controllers; and                                 communication controller prior to said establishing said
      verifying said third communication request prior to said                first central communication channel;
         establishing said third communication connection.                 verifying said fourth communication request prior to said
      20. The method of claim 17 wherein said establishing a                  establishing said second central communication chan-
   third communication connection comprises:                                  nel.
      issuing a third communication request to a central commu-            22. The method of claim 17 wherein said first internal
         nication controller;
                                                                        controller comprises said first intermediate communication
      establishing a first central communication channel
                                                                        device; and wherein said second internal controller comprises
         between said first external controller and said central   10
                                                                        said second intermediate communication device.
         communication controller;
                                                                           23. The method of claim 17 wherein said transmitting,
      issuing a fourth communication request from said central
         communication controller to said second external con-          through the third communication connection, said plurality of
         troller; and                                                   single-port packets to a second intermediate communication
      establishing a second central communication channel               device that is behind said second firewall comprises:
                                                                   15
         between said central communication controller and said            transmitting said plurality of single-port packets over a
         second external controller.                                          commonly-open port.
      21. The method of claim 20 further comprising:                                          * * * * *
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 104 of 222 PageID#
                                     3828




                    EXHIBIT 5
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 105 of 222 PageID#
                                     3829
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 106 of 222 PageID#
                                     3830
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 107 of 222 PageID#
                                     3831




                    EXHIBIT 6
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 108 of 222 PageID#
                                     3832
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 109 of 222 PageID#
                                     3833
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 110 of 222 PageID#
                                     3834
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 111 of 222 PageID#
                                     3835
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 112 of 222 PageID#
                                     3836
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 113 of 222 PageID#
                                     3837
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 114 of 222 PageID#
                                     3838
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 115 of 222 PageID#
                                     3839
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 116 of 222 PageID#
                                     3840
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 117 of 222 PageID#
                                     3841
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 118 of 222 PageID#
                                     3842
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 119 of 222 PageID#
                                     3843
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 120 of 222 PageID#
                                     3844
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 121 of 222 PageID#
                                     3845
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 122 of 222 PageID#
                                     3846




                    EXHIBIT 7
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 123 of 222 PageID#
                                     3847
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 124 of 222 PageID#
                                     3848
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 125 of 222 PageID#
                                     3849
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 126 of 222 PageID#
                                     3850
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 127 of 222 PageID#
                                     3851
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 128 of 222 PageID#
                                     3852
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 129 of 222 PageID#
                                     3853
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 130 of 222 PageID#
                                     3854
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 131 of 222 PageID#
                                     3855
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 132 of 222 PageID#
                                     3856
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 133 of 222 PageID#
                                     3857
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 134 of 222 PageID#
                                     3858
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 135 of 222 PageID#
                                     3859
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 136 of 222 PageID#
                                     3860
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 137 of 222 PageID#
                                     3861
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 138 of 222 PageID#
                                     3862
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 139 of 222 PageID#
                                     3863
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 140 of 222 PageID#
                                     3864
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 141 of 222 PageID#
                                     3865
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 142 of 222 PageID#
                                     3866




                    EXHIBIT 8
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 143 of 222 PageID#
                                     3867
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 144 of 222 PageID#
                                     3868
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 145 of 222 PageID#
                                     3869
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 146 of 222 PageID#
                                     3870
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 147 of 222 PageID#
                                     3871
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 148 of 222 PageID#
                                     3872
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 149 of 222 PageID#
                                     3873
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 150 of 222 PageID#
                                     3874
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 151 of 222 PageID#
                                     3875
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 152 of 222 PageID#
                                     3876
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 153 of 222 PageID#
                                     3877
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 154 of 222 PageID#
                                     3878
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 155 of 222 PageID#
                                     3879
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 156 of 222 PageID#
                                     3880
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 157 of 222 PageID#
                                     3881
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 158 of 222 PageID#
                                     3882




                    EXHIBIT 9
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 159 of 222 PageID#
                                     3883
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 160 of 222 PageID#
                                     3884
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 161 of 222 PageID#
                                     3885
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 162 of 222 PageID#
                                     3886
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 163 of 222 PageID#
                                     3887
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 164 of 222 PageID#
                                     3888
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 165 of 222 PageID#
                                     3889
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 166 of 222 PageID#
                                     3890
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 167 of 222 PageID#
                                     3891
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 168 of 222 PageID#
                                     3892
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 169 of 222 PageID#
                                     3893
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 170 of 222 PageID#
                                     3894
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 171 of 222 PageID#
                                     3895
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 172 of 222 PageID#
                                     3896
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 173 of 222 PageID#
                                     3897
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 174 of 222 PageID#
                                     3898
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 175 of 222 PageID#
                                     3899




                  EXHIBIT 10
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 176 of 222 PageID#
                                     3900
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 177 of 222 PageID#
                                     3901
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 178 of 222 PageID#
                                     3902
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 179 of 222 PageID#
                                     3903
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 180 of 222 PageID#
                                     3904
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 181 of 222 PageID#
                                     3905
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 182 of 222 PageID#
                                     3906
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 183 of 222 PageID#
                                     3907
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 184 of 222 PageID#
                                     3908
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 185 of 222 PageID#
                                     3909
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 186 of 222 PageID#
                                     3910
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 187 of 222 PageID#
                                     3911
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 188 of 222 PageID#
                                     3912
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 189 of 222 PageID#
                                     3913
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 190 of 222 PageID#
                                     3914
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 191 of 222 PageID#
                                     3915
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 192 of 222 PageID#
                                     3916
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 193 of 222 PageID#
                                     3917
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 194 of 222 PageID#
                                     3918
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 195 of 222 PageID#
                                     3919
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 196 of 222 PageID#
                                     3920
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 197 of 222 PageID#
                                     3921
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 198 of 222 PageID#
                                     3922
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 199 of 222 PageID#
                                     3923
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 200 of 222 PageID#
                                     3924
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 201 of 222 PageID#
                                     3925
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 202 of 222 PageID#
                                     3926
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 203 of 222 PageID#
                                     3927
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 204 of 222 PageID#
                                     3928
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 205 of 222 PageID#
                                     3929
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 206 of 222 PageID#
                                     3930
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 207 of 222 PageID#
                                     3931
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 208 of 222 PageID#
                                     3932
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 209 of 222 PageID#
                                     3933
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 210 of 222 PageID#
                                     3934
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 211 of 222 PageID#
                                     3935




                  EXHIBIT 11
     Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 212 of 222 PageID#
                                          3936



From:                              Ferenc, Christopher B. <christopher.ferenc@kattenlaw.com>
Sent:                              Thursday, June 27, 2019 3:41 PM
To:                                Ganguly, Tuhin; Datta, Suparna
Cc:                                Honasoge, Yashas K.; Ross, Terence P.; Wooden, Sean S.; Noona, Stephen E.;
                                   Polycom_Pepper; gbryant@wilsav.com; johana@wilsav.com; Datta, Suparna
Subject:                           [EXTERNAL] RE: Re: directPacket v. Polycom | Deficiencies in directPacket's Infringement
                                   Contentions, Conception & RTP Disclosures, and Claim Construction Disclosures


Tuhin,

You seem to misunderstand what I am telling you. Under the Court’s Rule 16(b) Scheduling Order (Dkt. No. 32), Polycom
was required to disclose to us the construction it proposed for each term at issue. Polycom did this on June 13, 2019
and then revised certain constructions on June 19, 2019 as a result of the parties’ meet and confer on June 18,
2019. Polycom is now stuck with the proposed construction it disclosed on June 19, 2019. In Polycom’s claim
construction briefing, it can only argue for the proposed construction disclosed on June 19, 2019. Polycom cannot now
argue for a different proposed construction as you seek to do. directPacket relied on Polycom’s proposed claim
construction disclosed on June 19, 2019 in preparing its opening claim construction brief due tomorrow. directPacket
has devoted significant time and resources to drafting its opening brief to meet tomorrow’s deadline, including working
with its expert to consider the proposed constructions offered by the parties. That was the reason that the Court
ordered disclosure of proposed constructions by the parties. Any deviation from what Polycom proposed on June 19,
2019 would prejudice directPacket. And, if Polycom argues for any claim construction other than exactly what it
disclosed on June 19, 2019, it will be in violation of a Court Order. We will move to strike your claim construction brief
and for sanctions. Polycom must stop acting as if it is free to disregard Court orders. Please abide by the Court’s Rule
16(b) Scheduling Order or face the consequences.

Regards,

Chris

Christopher B. Ferenc
Associate
Katten Muchin Rosenman LLP
2900 K Street NW, North Tower - Suite 200 / Washington, DC 20007-5118
p / +1.202.625.3647 f / +1.202.339.6044
christopher.ferenc@kattenlaw.com / www.kattenlaw.com
From: Ganguly, Tuhin <gangulyt@pepperlaw.com>
Sent: Thursday, June 27, 2019 12:16 AM
To: Ferenc, Christopher B. <christopher.ferenc@kattenlaw.com>; Datta, Suparna <dattas@pepperlaw.com>
Cc: Honasoge, Yashas K. <yashas.honasoge@kattenlaw.com>; Ross, Terence P. <terence.ross@kattenlaw.com>;
Wooden, Sean S. <sean.wooden@kattenlaw.com>; Noona, Stephen E. <senoona@kaufcan.com>; Polycom_Pepper
<Polycom_Pepper@pepperlaw.com>; gbryant@wilsav.com; johana@wilsav.com; Datta, Suparna <no-
reply@sharepointonline.com>
Subject: RE: Re: directPacket v. Polycom | Deficiencies in directPacket's Infringement Contentions, Conception & RTP
Disclosures, and Claim Construction Disclosures

Chris,




                                                            1
    Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 213 of 222 PageID#
                                         3937
Setting your aspersions aside, our hope was to narrow the issues and potentially reach agreement, which we believe the
Court would appreciate. Indeed, this is the purpose of the parties’ meeting and conferring during the claim construction
process.

In particular, there were three issues raised by our original construction: (i) whether each of the protocols must be
different, (ii) whether the protocols include a signaling protocol, and (iii) the meaning of “protocol.” We agreed to
directPacket’s proposed construction of protocol in order to move the parties’ constructions closer. In coming to an
agreement on that issue, we now believe the signaling protocol issue to be moot with respect to this claim
term. Accordingly, there is now only a single issue to be decided by the Court – whether each of the protocols needs to
be different, which we have always contended they do. If you contend that the three protocols are not required to be
different, please let us know. Otherwise, please let us know if there is any reason you cannot agree to our proposed
construction. By withdrawing both issues (ii) and (iii), we are decreasing the issues that must be decided as part of the
Markman process, so your claim that we are expanding issues to be briefed is misplaced.

Regards,
Tuhin


From: Ferenc, Christopher B. [mailto:christopher.ferenc@kattenlaw.com]
Sent: Wednesday, June 26, 2019 6:18 PM
To: Datta, Suparna
Cc: Honasoge, Yashas K.; Ross, Terence P.; Wooden, Sean S.; Noona, Stephen E.; Ganguly, Tuhin; Polycom_Pepper;
gbryant@wilsav.com; johana@wilsav.com; Datta, Suparna
Subject: [EXTERNAL] RE: Re: directPacket v. Polycom | Deficiencies in directPacket's Infringement Contentions,
Conception & RTP Disclosures, and Claim Construction Disclosures

Suparna,

Per the Court’s order (Dkt. No. 104), the parties exchanged their lists of terms to be construed on June 6, 2019, agreed
to exchange proposed constructions for those terms on June 13, 2019, and agreed to meet and confer on June 18, 2019
to resolve any disputes between the parties.

During the parties’ June 18, 2019 meet and confer, it became clear that you lacked any authority to negotiate the list of
terms to be construed. Ultimately, on June 19, 2019, Polycom agreed to the fair and reasonable proposal previously
offered by directPacket prior to the meet and confer on June 18, 2019. The parties then finalized both the terms to be
construed and each parties’ proposed constructions thereof. Since that time, directPacket has been preparing its
opening Markman brief based on these finalized terms and the constructions proposed by each party.

Now, just two days before opening briefs are due, Polycom is seeking to change its proposed constructions. Such a
change is well past the June 13, 2019 deadline and violates the Court’s order regarding claim construction. Moreover, it
would significantly prejudice directPacket, which has been preparing its opening brief in the good-faith reliance on the
parties’ June 19, 2019 agreement.

Polycom attempts to excuse the material changes it now proposes to its June 13, 2019 proposed constructions under
the pretext that it will “narrow[] issues to be briefed.” We disagree. Polycom’s proposed change will not narrow the
issues to be briefed. In fact, it will expand them. Moreover, it will be impossible for directPacket to now change its
opening brief by the deadline. Polycom’s proposed change is particularly troubling given its insistence that the parties
move forward with the Court’s Markman schedule, without modification. Accordingly, directPacket does not consent to
Polycom’s belated proposal to materially change its June 13, 2019 proposed constructions and will brief the following
proposed construction offered by Polycom:

Term                                                 Polycom’s Proposed Construction

                                                            2
     Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 214 of 222 PageID#
                                          3938
“first/second/[interim/intermediate] protocol”        each of the first, second and [interim /
                                                      intermediate] protocols includes a signaling
                                                      protocol, whereby no two signaling protocols are
                                                      the same, and whereby a protocol is a set of
                                                      conventions governing the format of messages
                                                      exchanged between two communication devices

Regards,

Chris

Christopher B. Ferenc
Associate
Katten Muchin Rosenman LLP
2900 K Street NW, North Tower - Suite 200 / Washington, DC 20007-5118
p / +1.202.625.3647 f / +1.202.339.6044
christopher.ferenc@kattenlaw.com / www.kattenlaw.com
From: Datta, Suparna <dattas@pepperlaw.com>
Sent: Wednesday, June 26, 2019 4:36 AM
To: Ferenc, Christopher B. <christopher.ferenc@kattenlaw.com>
Cc: Honasoge, Yashas K. <yashas.honasoge@kattenlaw.com>; Ross, Terence P. <terence.ross@kattenlaw.com>;
Wooden, Sean S. <sean.wooden@kattenlaw.com>; Noona, Stephen E. <senoona@kaufcan.com>; Ganguly, Tuhin
<gangulyt@pepperlaw.com>; Polycom_Pepper <Polycom_Pepper@pepperlaw.com>; gbryant@wilsav.com;
johana@wilsav.com; Datta, Suparna <no-reply@sharepointonline.com>
Subject: Re: Re: directPacket v. Polycom | Deficiencies in directPacket's Infringement Contentions, Conception & RTP
Disclosures, and Claim Construction Disclosures

Counsel,

In the interest of further narrowing the issues to be briefed for claim construction, Polycom will modify its construction
for Term 1 “first / second / [interim/intermediate] protocol” (in the ‘588 Patent, claims 1, 3, 4, 6, 7, 8, 9, 11, 13, 14, 16,
17, 18, 20, 21, 23) to incorporate directPacket’s construction of protocol, to which we previously agreed, and streamline
the remaining language regarding “first/second/[interim/intermediate].” To that end, our construction of this term is as
follows:

    •    each of the first, second and [interim / intermediate] protocols is different.
    •    protocol is a set of conventions governing the format of messages exchanged between two communication
         devices.

Regards,
Suparna

Suparna Datta, J.D., Ph.D.
Associate




19th Floor, High Street Tower | 125 High Street
Boston, Massachusetts 02110-2736
p: 617.204.5110 | f: 800.801.3934 | c: 617.506.9693
________________________________

email | map | website




                                                              3
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 215 of 222 PageID#
                                     3939




                APPENDIX A
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 216 of 222 PageID#
                                     3940



                                                  TABLE OF CONTENTS


  I.     Legal Standards ................................................................................................................... 1

  II.    Background of the Technology........................................................................................... 2

  III.   Level of Ordinary Skill in the Art ....................................................................................... 2

  IV.    Claim Terms with Agreed Upon Constructions.................................................................. 2

         A.         U.S. Patent No. 7,773,588....................................................................................... 2

                    1.         protocol (claims 1, 3, 4, 6, 7, 8, 9, 11, 13, 14, 16, 17, 18, 20, 21,
                               23) ............................................................................................................... 2

  V.     Claim Terms with Disputed Constructions ......................................................................... 3

         A.         U.S. Patent No. 7,773,588....................................................................................... 3

                    1.         first / second / [interim / intermediate] protocol (claims 1, 3, 4, 6,
                               7, 8, 9, 11, 13, 14, 16, 17, 18, 20, 21, 23) ................................................... 3

                    2.         converting said first protocol into an intermediate protocol (claims
                               1, 11, 18) / convert said first protocol into an interim protocol
                               using said first protocol conversion table (claim 7) .................................... 6

                    3.         translating said intermediate protocol into a second protocol
                               (claims 1, 11, 18) ...................................................................................... 10

         B.         U.S. Patent No. 7,710,978..................................................................................... 12

                    1.         commonly-open (’978 Patent: claims 1, 10, 11, 12, 14, 21, 22;
                               ’828 Patent: claims 9, 23) ........................................................................ 12

                    2.         first /second [intermediate communication/network] device (claims
                               1, 14 of ‘978 Patent) first / second [intermediate communication /
                               network] device (claims 1, 14 of ‘978 Patent) .......................................... 16

                    3.         multiport communication protocol (’978 Patent: 1, 6, 15; ’828
                               Patent: 1, 10, 11, 17) ................................................................................. 17

                    4.         converting … said plurality of multiport packets into a plurality of
                               single-port packets in a single-port communication protocol (’978
                               Patent: 1; ’828 Patent: 1, 17); convert said plurality of multiport
                               packets into a plurality of single-port packets in a single-port
                               communication protocol (’978 Patent: 14); convert a plurality of
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 217 of 222 PageID#
                                     3941


                              multiport packets … into a plurality of single-port packets in a
                              single-port communication protocol (’828 Patent: 11) ............................. 19

                   5.         reconverting … said received plurality of single-port packets into
                              said multiport communication protocol (’978 Patent, claim 1; ’828
                              Patent, claims 10, 17); reconverting said converted plurality of
                              single-port packets into multiport communication protocol (’978
                              Patent, claim 14); reconvert said plurality of single-port packets
                              into said multiport communication protocol (’828 Patent, claim 11) ....... 21

        C.         U.S. Patent No. 8,560,828..................................................................................... 22

                   1.         external controller (claims 1, 2, 3, 4, 5, 11, 12, 13, 14, 15, 17 ,18,
                              19) ............................................................................................................. 22

                   2.         single endpoint communication device (claims 1, 10, 11)........................ 24

  VI.   Conclusion ........................................................................................................................ 25
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 218 of 222 PageID#
                                     3942




                APPENDIX B
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 219 of 222 PageID#
                                     3943



                                     LIST OF EXHIBITS


  Exhibit                                        Description
     1      Declaration of Dr. Tal Lavian
    1A      Curriculum Vitae of Dr. Tal Lavian
     2      U.S. Patent No. 7,710,978
     3      U.S. Patent No. 7,773,588
     4      U.S. Patent No. 8,560,828
     5      Excerpt of File History of U.S. Patent No. 7,710,978 – April 13, 2009 Applicant
            Initiated Interview Request
     6      Excerpt of File History of U.S. Patent No. 7,710,978 – Aug. 28, 2009 Amendment &
            Response
     7      Excerpt of File History of U.S. Patent No. 7,773,588 – Aug. 19, 2008 Amendment &
            Response
     8      Excerpt of File History of U.S. Patent No. 7,773,588 – Jan 21, 2009 Amendment &
            Response
     9      Excerpt of File History of U.S. Patent No. 7,773,588 – Sept. 18, 2009 Amendment &
            Response
    10      Excerpt of File History of U.S. Patent No. 8,560,828 – May 26, 2010 Appeal Brief
    11      Email exchange between counsel for the Parties dated June 26-27, 2019
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 220 of 222 PageID#
                                     3944




                APPENDIX C
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 221 of 222 PageID#
                                     3945


                                                   TABLE OF AUTHORITIES

                                                                                                                                        Page(s)
  CASES

  Ad-In-The-Hole, International v. Hageman, 1997 U.S. App. LEXIS 6213 (Fed.
     Cir 1997) ............................................................................................................................29, 30

  Aventis Pharms. Inc. v. Amino Chems. Ltd., 715 F.3d 1363 (Fed. Cir. 2013) .................................2

  Ekchian v. Home Depot, Inc., 104 F.3d 1299 (Fed. Cir. 1997) .....................................................10

  Eon Corp. IP Holdings LLC v. Silver Spring Networks, Inc., 815 F.3d 1314 (Fed.
     Cir. 2016) ...........................................................................................................................20, 28

  Ethicon Endo-Surgery, Inc. v. United States Surgical Corp., 93 F.3d 1572 (Fed.
     Cir. 1996) ...................................................................................................................................5

  Exxon Chemical Patents, Inc. v. Lubrizol Corp., 64 F.3d 1553 (Fed. Cir. 1995)............................5

  Gentry Gallery, Inc. v. Berkline Corp., 134 F.3d 1473 (Fed. Cir. 1998).................................21, 28

  Luminara Worldwide, LLC v. Liown Elecs. Co., 814 F.3d 1343 (Fed. Cir. 2016) ..........................7

  Markman v. Westview Instruments, Inc., 517 U.S. 370 (1996) .......................................................1

  Nautilus, Inc. v. Biosig Instruments, Inc. 572 U.S. 898 (2014) .....................................................15

  Nystrom v. TREX Co., 424 F.3d 1136 (Fed. Cir. 2005) ...................................................................1

  O2 Micro Int’l Ltd. v. Beyond Innovation Tech. Co., 521 F.3d 1351 (Fed. Cir.
     2008) ..................................................................................................................................27, 29

  On-Line Techs., Inc. v. Bodenseewerk Perkin-Elmer GmbH, 386 F.3d 1133 (Fed.
     Cir. 2004) .................................................................................................................................15

  Phillips v. AWH Corp., 415 F.3d 1303 (Fed. Cir. 2005) (en banc) .............................................1, 2

  Ruckus Wireless, Inc. v. Innovative Wireless Solutions, LLC, 824 F.3d 999 (Fed.
     Cir. 2016) ...........................................................................................................................21, 28

  Tate Access Floors v. Interface Architectural Res., 279 F.3d 1357 (Fed. Cir. 2002)....................30

  Varco, L.P. v. Pason Sys. USA Corp., 436 F.3d 1368 (Fed. Cir. 2006) ........................................12

  Vitronics Corp. v. Conceptronic, 90 F.3d 1576 (Fed. Cir. 1996) ..................................................28

  Warner-Jenkinson Co. v. Hilton Davis Chemical Co., 520 U.S. 17 (1997) ..................................29
Case 2:18-cv-00331-AWA-LRL Document 130-1 Filed 07/02/19 Page 222 of 222 PageID#
                                     3946


  STATUTES

  35 U.S.C. § 112 ........................................................................................................................15, 16
